Exhibit 10.1

Execution Version

 

 

TERRAFORM POWER OPERATING, LLC

AND EACH OF THE GUARANTORS PARTY HERETO

5.875% SENIOR NOTES DUE 2023

 

 

INDENTURE

Dated as of January 28, 2015

 

 

 

 

U.S. Bank National Association

Trustee

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

 

Section 1.01

Definitions.   1   

Section 1.02

Other Definitions.   27   

Section 1.03

Rules of Construction.   27    ARTICLE 2    THE NOTES   

Section 2.01

Form and Dating.   28   

Section 2.02

Execution and Authentication.   29   

Section 2.03

Registrar and Paying Agent.   29   

Section 2.04

Paying Agent to Hold Money in Trust.   30   

Section 2.05

Holder Lists.   30   

Section 2.06

Transfer and Exchange.   30   

Section 2.07

Replacement Notes.   41   

Section 2.08

Outstanding Notes.   41   

Section 2.09

Treasury Notes.   42   

Section 2.10

Temporary Notes.   42   

Section 2.11

Cancellation.   42   

Section 2.12

Defaulted Interest.   42    ARTICLE 3    REDEMPTION AND PREPAYMENT   

Section 3.01

Notices to Trustee.   43   

Section 3.02

Selection of Notes to Be Redeemed or Purchased.   43   

Section 3.03

Notice of Redemption.   43   

Section 3.04

Effect of Notice of Redemption.   44   

Section 3.05

Deposit of Redemption or Purchase Price.   45   

Section 3.06

Notes Redeemed or Purchased in Part.   45   

Section 3.07

Optional Redemption.   45   

Section 3.08

Mandatory Redemption; Offers to Purchase; Purchase of Notes.   46   

Section 3.09

Offer to Purchase by Application of Excess Proceeds.   46    ARTICLE 4   
COVENANTS   

Section 4.01

Payment of Notes.   48   

Section 4.02

Maintenance of Office or Agency.   48   

Section 4.03

Reports.   48   

Section 4.04

Compliance Certificate.   50   

Section 4.05

Taxes.   50   

Section 4.06

Stay, Extension and Usury Laws.   50   

Section 4.07

Limitation on Restricted Payments.   51   

Section 4.08

Limitation on Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries.   54   

Section 4.09

Limitation on Indebtedness, Disqualified Stock and Preferred Equity.   57   

Section 4.10

Limitation on Sales of Assets.   61   

Section 4.11

Limitation on Transactions with Affiliates.   64   



--------------------------------------------------------------------------------

Section 4.12

Limitation on Liens.   66   

Section 4.13

Business Activities.   66   

Section 4.14

Corporate Existence.   66   

Section 4.15

Offer to Repurchase Upon Change of Control.   66   

Section 4.16

Additional Note Guarantees.   68   

Section 4.17

Designation of Restricted and Unrestricted Subsidiaries.   68   

Section 4.18

Covenant Fall Away.   69    ARTICLE 5    SUCCESSORS   

Section 5.01

Merger, Consolidation or Sale of Assets.   69   

Section 5.02

Successor Corporation Substituted.   70    ARTICLE 6    DEFAULTS AND REMEDIES   

Section 6.01

Events of Default.   71   

Section 6.02

Acceleration.   72   

Section 6.03

Other Remedies.   73   

Section 6.04

Waiver of Past Defaults.   73   

Section 6.05

Control by Majority.   74   

Section 6.06

Limitation on Suits.   74   

Section 6.07

Rights of Holders of Notes to Receive Payment.   74   

Section 6.08

Collection Suit by Trustee.   74   

Section 6.09

Trustee May File Proofs of Claim.   75   

Section 6.10

Priorities.   75   

Section 6.11

Undertaking for Costs.   75    ARTICLE 7    TRUSTEE   

Section 7.01

Duties of Trustee.   76   

Section 7.02

Rights of Trustee.   77   

Section 7.03

Individual Rights of Trustee.   78   

Section 7.04

Trustee’s Disclaimer.   78   

Section 7.05

Notice of Defaults.   78   

Section 7.06

Compensation and Indemnity.   78   

Section 7.07

Replacement of Trustee.   79   

Section 7.08

Successor Trustee by Merger, etc.   80   

Section 7.09

Eligibility; Disqualification.   80    ARTICLE 8    LEGAL DEFEASANCE AND
COVENANT DEFEASANCE   

Section 8.01

Option to Effect Legal Defeasance or Covenant Defeasance.   80   

Section 8.02

Legal Defeasance and Discharge.   80   

Section 8.03

Covenant Defeasance.   81   

Section 8.04

Conditions to Legal or Covenant Defeasance.   81   

Section 8.05

Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions.   82   

Section 8.06

Repayment to Issuer.   83   

Section 8.07

Reinstatement.   83   

 

ii



--------------------------------------------------------------------------------

ARTICLE 9    AMENDMENT, SUPPLEMENT AND WAIVER   

Section 9.01

Without Consent of Holders of Notes.   84   

Section 9.02

With Consent of Holders of Notes.   84   

Section 9.03

Revocation and Effect of Consents.   86   

Section 9.04

Notation on or Exchange of Notes.   86   

Section 9.05

Trustee to Sign Amendments, etc.   86    ARTICLE 10.    NOTE GUARANTEES   

Section 10.01.

Guarantee.   86   

Section 10.02.

Limitation on Guarantor Liability.   87   

Section 10.03.

Execution and Delivery of Note Guarantee.   88   

Section 10.04.

Releases.   88    ARTICLE 11    SATISFACTION AND DISCHARGE   

Section 11.01

Satisfaction and Discharge.   89   

Section 11.02

Application of Trust Money.   90    ARTICLE 12    MISCELLANEOUS   

Section 12.01

Notices.   90   

Section 12.02

Certificate and Opinion as to Conditions Precedent.   92   

Section 12.03

Statements Required in Certificate or Opinion.   92   

Section 12.04

Rules by Trustee and Agents.   92   

Section 12.05

No Personal Liability of Directors, Officers, Employees and Stockholders.   92
  

Section 12.06

Governing Law.   93   

Section 12.07

No Adverse Interpretation of Other Agreements.   93   

Section 12.08

Successors.   93   

Section 12.09

Severability.   93   

Section 12.10

Counterpart Originals.   93   

Section 12.11

Table of Contents, Headings, etc.   93    EXHIBITS   

Exhibit A1

FORM OF NOTE

Exhibit A2

FORM OF REGULATION S TEMPORARY GLOBAL NOTE

Exhibit B

FORM OF CERTIFICATE OF TRANSFER

Exhibit C

FORM OF CERTIFICATE OF EXCHANGE

Exhibit D

FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

Exhibit E

FORM OF SUPPLEMENTAL INDENTURE

 

iii



--------------------------------------------------------------------------------

INDENTURE dated as of January 28, 2015 among TerraForm Power Operating, LLC, a
Delaware corporation, the Guarantors (as defined) and U.S. Bank National
Association U.S., as trustee.

The Issuer, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders (as defined) of
the 5.875% Senior Notes due 2023 (the “Notes”):

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01 Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A1
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Debt” means Indebtedness (1) of a Person or any of its Subsidiaries
existing at the time such Person becomes a Restricted Subsidiary, or (2) assumed
in connection with the acquisition of assets from such Person, in each case
whether or not incurred by such Person in connection with or in contemplation of
such Person becoming a Restricted Subsidiary of the Parent or such acquisition
or (3) of a Person at the time such Person merges with or into or consolidates
or otherwise combines with the Parent or any Restricted Subsidiary. Acquired
Debt will be deemed to have been incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of assets and, with respect to clause (3) of
the preceding sentence, on the date of the relevant merger, consolidation or
other combination.

“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture in accordance with Sections 2.02 and 4.09 hereof, as part
of the same series as the Initial Notes.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.

For the purposes of this definition, “control,” “controlling,” “controlled by”
and “under common control with,” when used with respect to any specified Person,
means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

“Applicable Laws” means, as to any Person, any law, rule, regulation, ordinance
or treaty, or any determination, ruling or other directive by or from a court,
arbitrator or other governmental authority, including any independent system
operator, or any other entity succeeding thereto, in each case applicable to or
binding on such Person or any of its property or assets or to which such Person
or any of its property or assets is subject.

 

1



--------------------------------------------------------------------------------

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Applicable Redemption Premium” means, with respect to any Note on any
redemption date, the greater of:

(1) 1.0% of the principal amount of the Note; and

(2) the excess of: (a) the present value at such redemption date of: (x) 100% of
the aggregate principal amount of such Note to be redeemed plus (y) all required
interest payments that would otherwise be due to be paid on such Note through
February 1, 2018 (excluding accrued but unpaid interest to the redemption date),
computed using a discount rate equal to the Treasury Rate at such redemption
date plus 50 basis points; over (b) the outstanding principal amount of the
Note, as calculated by the Issuer or an agent appointed by the Issuer. For the
avoidance of doubt, calculations of the Applicable Redemption Premium shall not
be a duty or obligation of the Trustee or any Paying Agent.

“Asset Sale” means:

(1) the sale, lease, transfer, conveyance or other disposition of any assets by
the Parent or any of its Restricted Subsidiaries outside of the ordinary course
of business; provided, however, that the sale, lease, transfer, conveyance or
other disposition of all or substantially all of the assets of the Parent and
its Restricted Subsidiaries taken as a whole will be governed by Section 4.15
and/or Section 5.01 and not by Section 4.10; and

(2) the issuance of Equity Interests by any Restricted Subsidiary or the sale by
the Parent or any of its Restricted Subsidiaries of Equity Interests in any of
the Restricted Subsidiaries (in each case, other than directors’ qualifying
shares).

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $25.0 million;

(2) a transfer of assets or Equity Interests between or among the Parent and any
Restricted Subsidiary;

(3) an issuance of Equity Interests by a Restricted Subsidiary to the Parent or
to a Restricted Subsidiary;

(4) the sale, lease or other transfer of accounts receivable, inventory or other
assets in the ordinary course of business and any sale or other disposition of
damaged, worn-out or obsolete assets or assets that are no longer useful in the
conduct of the business of the Parent and its Restricted Subsidiaries;

(5) the sale, conveyance or other disposition for value of environmental
attributes or energy, fuel, water or emission credits or similar rights or
contracts for any of the foregoing by the Parent or any of its Restricted
Subsidiaries;

(6) licenses and sublicenses by the Parent or any of its Restricted
Subsidiaries;

 

2



--------------------------------------------------------------------------------

(7) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims;

(8) the granting and enforcement and exercise of a Lien not prohibited by
Section 4.12;

(9) any Restricted Payment not prohibited by Section 4.07 and any Permitted
Investment;

(10) the sale or other disposition of cash or Cash Equivalents;

(11) the disposition of receivables in connection with the compromise,
settlement or collection thereof in bankruptcy or similar proceedings;

(12) the foreclosure, condemnation or any similar action with respect to any
property or other assets or a surrender or waiver of contract rights or the
settlement, release or surrender of contract, tort or other claims of any kind;

(13) the disposition of assets to a person who is providing services (the
provision of which has been or is to be outsourced by the Parent or any
Subsidiary to such person) related to such assets;

(14) the lease (including sale and leaseback and inverted lease transactions),
as lessor or sublessor, or license (other than any long-term exclusive license),
as licensor or sublicensor, of real or personal property or intellectual
property that does not materially interfere with the business of the Parent and
its Restricted Subsidiaries, taken as a whole;

(15) sale and leaseback transactions, as lessee or sublessee, and other
dispositions by a Non-Recourse Subsidiary in connection with tax equity
financings or other Non-Recourse Financings incurred by such Non-Recourse
Subsidiary;

(16) the cancellation of intercompany Indebtedness with the Parent or any of its
Restricted Subsidiaries permitted under the Indenture;

(17) swaps of assets for other similar assets or assets whose value is
reasonably equivalent or greater in terms of type, value and quality, than the
assets being swapped, as determined in good faith by Parent’s senior management;

(18) the unwinding of Hedging Obligations;

(19) the issuance, sale or other disposition of Equity Interests in (i) Joint
Ventures or (ii) Subsidiaries, substantially all of which Subsidiaries’ or Joint
Ventures’ assets are assets that, if disposed of separately, would not
constitute an Asset Sale, in a single transaction or series of related
transactions; and

(20) the issuance of Equity Interests by the Parent or a Restricted Subsidiary
to the holders of its Equity Interests in accordance with the charter,
partnership agreement, limited liability company agreement or other governing
documents of such Person.

“Bank Product Obligations” means all obligations and liabilities of any kind,
nature or character (whether direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary,

 

3



--------------------------------------------------------------------------------

due or to become due that are in existence on the Issue Date or thereafter
incurred) of the Issuer or any Guarantor, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise, which may arise under, out of, or in connection with any treasury,
investment, depository, clearing house, wire transfer, commercial credit card,
purchasing card, merchant card, cash management or automated clearing house
transfers of funds services or any related services, including all renewals,
extensions and modifications thereof and all costs, attorneys’ fees and expenses
incurred by a holder of Bank Product Obligations in connection with the
collection or enforcement thereof.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns,” “Beneficially
Owned” and “Beneficial Ownership” have a corresponding meaning.

“Board of Directors” means:

(1) with respect to any corporation, the board of directors or managers of the
corporation (which, in the case of any corporation having both a supervisory
board and an executive or management board, shall be the executive or management
board) or any duly authorized committee thereof;

(2) with respect to any partnership, the board of directors of the general
partner of the partnership or any duly authorized committee thereof;

(3) with respect to a limited liability company, the managing member or members,
board of managers or analogous governing body, or any controlling committee of
managing members thereof (or any Board of Directors or committee of any such
managing member including, in the case of the Parent, the Board of Directors of
TerraForm); and

(4) with respect to any other Person, the board or any duly authorized committee
thereof or committee of such Person serving a similar function.

At any time TerraForm is the sole managing member of the Parent, references to
the audit committee or other board committee of the Parent will be deemed to be
references to the applicable committee of TerraForm.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in London, New York or a place of payment under the
Indenture are authorized or required by law to close.

“CAFD” means, on a consolidated basis in accordance with GAAP, net cash provided
by (used in) operating activities of the Parent, adjusted as follows (without
duplication of any increase, decrease, exclusion or other amount): (i) plus or
minus changes in assets and liabilities as reflected (or to be reflected) on
Parent’s statement of cash flows, (ii) minus deposits into (or plus withdrawals
from) restricted cash accounts required by project financing arrangements to the
extent they decrease (or increase) cash provided by operating activities,
(iii) minus cash distributions paid to non-controlling interests in the Parent’s
projects, if any, (iv) minus scheduled project-level and other debt service
payments and repayments in accordance with the related borrowing arrangements,
to the extent they are paid from operating cash flows during a period, (v) minus
non-expansionary capital expenditures, if any, to the extent they are paid from
operating cash flows during a period, (vi) plus cash contributions from the

 

4



--------------------------------------------------------------------------------

Sponsor pursuant to the Interest Payment Agreement, (vii) plus operating costs
and expenses paid by the Sponsor pursuant to the Management Services Agreement
to the extent such costs or expenses exceed the fee payable by the Parent
pursuant to such agreement but otherwise reduce the Parent’s net cash provided
by operating activities and (viii) plus or minus any other operating items as
necessary to present the cash flows the Parent deems representative of its core
business operations, with the approval of the audit committee of the Parent;
provided that any CAFD attributable to the operations of Unrestricted
Subsidiaries will only be included in the foregoing calculation to the extent of
any cash dividends or other cash distributions received by the Parent or any of
its Restricted Subsidiaries during the period for which CAFD is being calculated
(or, without duplication, subsequent to such period but on or prior to the
applicable date of determination).

Notwithstanding the foregoing, solely for the purpose of calculating the Fixed
Charge Coverage Ratio (and subject to the pro forma adjustment provisions of the
definition thereof), but not for any other purpose under the Indenture, CAFD
(i) for the Parent’s fiscal quarter ended March 31, 2014 will be deemed to be
$34.5 million, (ii) for the Parent’s fiscal quarter ended June 30, 2014 will be
deemed to be $53.0 million, (iii) for the Parent’s fiscal quarter ended
September 30, 2014 will be deemed to be $58.5 million, (iv) for the Parent’s
fiscal quarter ended December 31, 2014 will be deemed to be $35.7 million and
(v) for each of the Parent’s fiscal quarters ending March 31, 2015 and June 30,
2015, will be deemed to be CAFD for such fiscal quarter as determined in
accordance with the immediately preceding paragraph plus $2.0 million.

“Capital Stock” means:

(1) in the case of a corporation or company, corporate stock or shares;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that any obligations of the Parent or its Restricted Subsidiaries
either existing on the Issue Date or created prior to any recharacterization
(i) that were not included on the consolidated balance sheet of the Parent as
capital lease obligations and (ii) that are subsequently recharacterized as
capital lease obligations due to a change in accounting treatment or otherwise,
shall for all purposes under the Indenture (including, without limitation, the
calculation of CAFD) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year

 

5



--------------------------------------------------------------------------------

after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than three months from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iv) certificates of deposit or bankers’ acceptances
maturing within three months after such date and issued or accepted by any
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $1,000,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; and (vi) solely with respect to Non-Recourse Subsidiaries, other
short-term investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments of a type
analogous to the foregoing.

“CFADS” means, as of any date of determination, (x) the aggregate amount of CAFD
for the applicable Test Period plus (y) the aggregate amount of Fixed Charges of
the Parent and its Restricted Subsidiaries for the applicable Test Period.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Parent or any of its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of such
plan) other than a Permitted Holder;

(2) the adoption of a plan relating to the liquidation or dissolution of
TerraForm, the Parent (other than by way of merger of the Parent with and into
the Issuer in accordance with the applicable provisions of this Indenture) or
the Issuer;

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above), other than a Permitted Holder, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of TerraForm; or

(4) the first day on which either (i) TerraForm ceases to be the Beneficial
Owner, directly or indirectly, of more than 50% of the Voting Stock of the
Parent or (ii) the Issuer ceases to be a Wholly Owned Subsidiary of the Parent
(other than by way of merger of the Parent with and into the Issuer in
accordance with the applicable provisions of this Indenture).

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (a) TerraForm becomes a direct or indirect Subsidiary of a
holding company, (b) such holding company beneficially owns, directly or
indirectly, 100% of the Capital Stock of TerraForm and (c) upon completion of
such transaction, the ultimate Beneficial Ownership of the Equity Interests of
TerraForm has not been modified by such transaction.

“Clearstream” means Clearstream Banking, S.A.

“COD” means, with respect to any Project, the commercial operations date.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date of determination, the total
consolidated assets of the Parent and its Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP, as shown on the most recent
internal consolidated balance sheet of the Parent available as of such date, but
giving pro forma effect to any acquisition or disposition occurring on or prior
to such date of determination.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contractual Obligation” means, as applied to any Person, any provision of
(i) any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit-sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing; or (ii) any indenture, mortgage, deed of trust, contract,
undertaking, agreement or other instrument to which that Person is a party or by
which it or any of its properties is bound or to which it or any of its
properties is subject.

“Corporate Trust Office of the Trustee” means the address of the Trustee
specified in Section 12.01 hereof or such other address as to which the Trustee
may give notice to the Issuer.

“Credit Agreement” means that certain Credit and Guaranty Agreement, dated as of
the Issue Date, among the Issuer, the Guarantors, Barclays Bank plc, as
administrative agent, and the other financial institutions party thereto, as
amended, restated, supplemented, modified or replaced from time to time.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), credit agreements, commercial paper
facilities, note purchase agreements, indentures, or other agreements, in each
case with banks, lenders, purchasers, investors, trustees, agents or other
representatives of any of the foregoing, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables or
interests in receivables to such lenders or other Persons or to special purpose
entities formed to borrow from such lenders or other Persons against such
receivables or sell such receivables or interests in receivables), or letters of
credit, notes, earn-out obligations constituting Indebtedness or other
borrowings or other extensions of credit, including any notes, mortgages,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, in each case, as amended, restated, modified, renewed,
refunded, restated, restructured, increased, supplemented, replaced or
refinanced in whole or in part from time to time, including any replacement,
refunding or refinancing facility or agreement that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof or adds
entities as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender group of lenders, counterparties or otherwise.

“Cumulative CAFD” means, with respect to any date of determination, the
cumulative CAFD for the period (taken as one accounting period) from July 23,
2014, to the end of the most recently ended fiscal quarter of Parent for which
internal financial statements are available as of such date of determination.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

 

7



--------------------------------------------------------------------------------

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A1 hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Parent or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Parent, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to 91 days following the
date that the Notes mature. Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require the issuer thereof to repurchase such
Capital Stock upon the occurrence of a Change of Control or an Asset Sale will
not constitute Disqualified Stock if the terms of such Capital Stock provide
that the issuer thereof may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption complies with
Section 4.07 hereof. For purposes hereof, the amount of Disqualified Stock which
does not have a fixed repurchase price shall be calculated in accordance with
the terms of such Disqualified Stock as if such Disqualified Stock were
purchased on any date on which Indebtedness shall be required to be determined
under Section 4.09, and if such price is based upon, or measured by, the Fair
Market Value of such Disqualified Stock, such Fair Market Value to be determined
as set forth herein.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offerings” means any public or private sale after the Issue Date of
Capital Stock of the Parent or TerraForm, the proceeds of which have been
contributed to the Parent as common equity, other than (i) public offerings with
respect to the Parent’s or TerraForm’s common stock registered on Form S-4 or
Form S-8; and (ii) issuances to the Parent or any Subsidiary of the Parent.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated by the SEC
thereunder.

 

8



--------------------------------------------------------------------------------

“Existing Indebtedness” means any Indebtedness (other than the Notes,
Indebtedness under the Credit Agreement and Indebtedness that constitutes
Non-Recourse Financing that is incurred by a Non-Recourse Subsidiary)
outstanding on the Issue Date.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress of either
party, determined in good faith by the Parent’s Board of Directors or senior
management.

“Fixed Charge Coverage Ratio” means as of any date of determination, the ratio
of: (x) the aggregate amount of CAFD for the applicable Test Period plus the
aggregate amount of Fixed Charges of the Parent and its Restricted Subsidiaries
for the applicable Test Period to (y) the aggregate amount of the Fixed Charges
of the Parent and its Restricted Subsidiaries for the applicable Test Period. In
the event that the Parent or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, repays, retires or extinguishes any Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility unless
such Indebtedness has been permanently repaid and has not been replaced) or
issues or redeems Disqualified Stock or Preferred Equity subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee, redemption, repayment, defeasance,
discharge, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Equity, as if the same had
occurred at the beginning of the applicable four-quarter period.

In addition, for purposes of making the computation referred to above,

(1) Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations and discontinued operations (as determined in accordance with
GAAP) that have been made by the Parent or any of its Subsidiaries during the
Test Period or subsequent to such Test Period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations and discontinued operations (and the change in any
associated fixed charge obligations and the change in CAFD resulting therefrom)
had occurred on the first day of the Test Period;

(2) if since the beginning of the Test Period, any Person that subsequently
became a Subsidiary or was merged with or into the Parent or any of its
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation or discontinued
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation had occurred at the
beginning of the applicable Test Period;

(3) any Person that is a Restricted Subsidiary or a Subsidiary on the
Calculation Date will be deemed to have been a Restricted Subsidiary or a
Subsidiary, as applicable, at all times during the applicable Test Period, and
any Person that is not a Restricted Subsidiary or a Subsidiary on the
Calculation Date will be deemed not to have been a Restricted Subsidiary or a
Subsidiary, as applicable, at any time during the Test Period; and

(4) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness);

 

9



--------------------------------------------------------------------------------

(5) interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Parent to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP; and

(6) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Parent may designate.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, merger, amalgamation, consolidation or
discontinued operation, or any incurrence, assumption, guarantee, redemption,
repayment, defeasance, discharge, retirement or extinguishment of Indebtedness,
or any issuance or redemption of Disqualified Stock or Preferred Equity, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent or TerraForm and evidenced by an Officer’s
Certificate, and may include all reductions in costs and related adjustments
that have been actually realized or are projected by such financial or
accounting officer in good faith to result from reasonably identifiable and
factually supportable actions or events, but only to the extent such reductions
in costs and related adjustments are so projected by such financial or
accounting officer to be realized based upon actions expected to be taken within
12 months of the date of such calculation. In addition, with respect to any
Project (x) that is owned by the Parent or its Restricted Subsidiaries (or that
will be owned by the Parent or any of its Restricted Subsidiaries upon
consummation of any Investment, acquisition, merger, amalgamation or
consolidation that is being given pro forma effect in accordance with this
paragraph), (y) that has achieved mechanical completion and COD after the start
of the applicable Test Period and on or prior to the Calculation Date (or that
has achieved mechanical completion after the start of the applicable Test Period
and on or prior to the Calculation Date and is reasonably expected to achieve
COD within three months of the Calculation Date) and (z) for which a definitive
PPA has been executed and remains in effect on the Calculation Date, such pro
forma calculations may include pro forma adjustments to CAFD to reflect the
operating results for such Project for the complete duration of the Test Period
as if such Project had achieved COD on the first day of such Test Period, based
on reasonable assumptions and relevant facts and circumstances, which may
include, without limitation, (i) the contracted rates in the applicable PPA,
(ii) all actual or anticipated cash operation, maintenance and administrative
costs (whether pursuant to an operation and maintenance agreement, management
services agreement or otherwise), and all anticipated capital expenditures,
working capital, taxes, reserves, other costs and expenses and reasonable
allowances for contingencies and (iii) to the extent applicable, the actual
operating results for such Project on an annualized basis (with appropriate
adjustments for the impact, if any, of seasonality on such actual operating
results); provided that all such pro forma adjustments will be made by a
responsible financial or accounting officer in good faith and set forth in the
Officer’s Certificate referred to above in this paragraph.

“Fixed Charges” means, with respect to the Parent and its Restricted
Subsidiaries for any period, without duplication, the sum of:

(1) consolidated interest expense of the Parent and its Restricted Subsidiaries
(other than Non-Recourse Subsidiaries) for such period (including with respect
to the Parent and its Restricted Subsidiaries, (a) amortization of original
issue discount resulting from the issuance of Indebtedness at less than par,
(b) all commissions, discounts and other fees and charges owed with respect to
letters of credit, bank guarantees or bankers acceptances, (c) the interest

 

10



--------------------------------------------------------------------------------

component of Capitalized Lease Obligations, and (d) net payments, if any made
(less net payments, if any, received), pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (q) annual agency fees
paid to the administrative agents and collateral agents under any credit
facilities, (r) costs associated with obtaining Hedging Obligations and breakage
costs in respect of Hedging Obligations related to interest rates, (s) penalties
and interest relating to taxes, (t) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees and expenses and discounted liabilities, (u) any expensing of bridge,
commitment and other financing fees and any other fees related to any
acquisitions, (v) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any securitization facility, (w) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty, (x) any interest expense attributable to obligations of the
Parent and its Restricted Subsidiaries that are classified as “capital lease
obligations” under GAAP due to the consolidation of variable interest entities
and (y) any “additional interest” or “liquidated damages” with respect to other
securities for failure to timely comply with registration rights obligations ;
plus

(2) dividends on any Disqualified Stock (other than Disqualified Stock of
Non-Recourse Subsidiaries) of the Parent, or on any Preferred Equity of any
Restricted Subsidiary (other than Non-Recourse Subsidiaries) incurred in
accordance with Section 4.09, plus

(3) consolidated capitalized interest of the Parent and its Restricted
Subsidiaries (other than Non-Recourse Subsidiaries) for such period, whether
paid or accrued. For purposes of this definition, interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Foreign Subsidiary” means any Restricted Subsidiary other than a Restricted
Subsidiary organized under the laws of the United States of America, any State
thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating leases under GAAP since the Issue
Date, then solely with respect to the accounting treatment of any such lease,
GAAP shall be interpreted as it was in effect on the Issue Date. At any time
after the Issue Date, the Parent may elect to apply IFRS accounting principles
in lieu of GAAP and, upon any such election, references herein to GAAP will
thereafter be construed to mean IFRS (except as otherwise provided in this
Indenture); provided that any calculation or determination in this Indenture
that requires the application of GAAP for periods that include fiscal quarters
ended prior to the Parent’s election to apply IFRS will remain as previously
calculated or determined in accordance with GAAP; provided, further, that the
Parent may only make such election if it also elects to provide any subsequent
financial reports required to be provided pursuant to Section 4.03 in accordance
with IFRS. The Parent will give notice promptly of any such election made in
accordance with this definition to the Trustee and the Holders.

“Global Note Legend” means the legend set forth in Section 2.06(f)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depositary or

 

11



--------------------------------------------------------------------------------

its nominee, substantially in the form of Exhibit A1 hereto and that bears the
Global Note Legend and that has the “Schedule of Exchanges of Interests in the
Global Note” attached thereto, issued in accordance with Section 2.01,
2.06(b)(3), 2.06(b)(4), 2.06(d)(2) or 2.06(f) hereof.

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America (including any agency or instrumentality
thereof) for the payment of which obligations or guarantees the full faith and
credit of the United States of America is pledged and which are not callable or
redeemable at the issuer’s option.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business, of all
or any part of any Indebtedness (whether arising by agreements to keep-well, to
take or pay or to maintain financial statement conditions, pledges of assets or
otherwise).

“Guarantee” means any guarantee of the Issuer’s obligations under this Indenture
and the Notes by any Restricted Subsidiary in accordance with the provisions of
this Indenture. When used as a verb, “Guarantee” shall have a corresponding
meaning.

“Guarantors” means, collectively, the Parent and the Subsidiary Guarantors.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) (i) agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates, commodity prices or commodity
transportation or transmission pricing or availability; (ii) any netting
arrangements, purchase and sale agreements for renewable energy credits, fuel
purchase and sale agreements, swaps, options and other agreements entered into
for hedging purposes, in each case, that fluctuate in value with fluctuations in
energy, power or gas prices; and (iii) agreements or arrangements for commercial
or trading activities with respect to the purchase, transmission, distribution,
sale, lease or hedge of any energy related commodity or service.

“Holder” means a Person in whose name a Note is registered.

“IAI Global Note” means a Global Note substantially in the form of Exhibit A1
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.

“IFRS” means the international accounting standards promulgated by the
International Accounting Standards Board and its predecessors, as adopted by the
European Union, as in effect from time to time.

 

12



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any Subsidiary that, as of the date of the most
recent date for which an internal balance sheet for such Subsidiary is
available, had (on a consolidated basis together with its Subsidiaries) total
assets of less than $5.0 million.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables, except as provided
in clause (5) below), whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capitalized Lease Obligations in respect of sale and leaseback
transactions;

(5) obligations representing the balance of deferred and unpaid purchase price
of any property or services with a scheduled due date more than six months after
such property is acquired or such services are completed; or

(6) representing the net amount owing under any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.

In addition, the term “Indebtedness” includes all Indebtedness of others secured
by a Lien on any asset of the specified Person (whether or not such Indebtedness
is assumed by the specified Person) and, to the extent not otherwise included,
the guarantee by the specified Person of any Indebtedness of any other Person;
provided that the amount of such Indebtedness shall be deemed not to exceed the
lesser of the amount secured by such Lien and the value of the Person’s property
securing such Lien.

For the avoidance of doubt and notwithstanding the foregoing, the term
“Indebtedness” will not include: (i) non-interest bearing installment
obligations, contingent obligations and accrued liabilities, in each case that
are incurred in the ordinary course of business and are not more than 90 days
past due; (ii) obligations (a) in respect of any acquisition or contribution
agreement with respect to any Permitted Investment (other than obligations
constituting Indebtedness pursuant to clause (5) of this definition),
(b) existing by virtue of rights of a Non-Recourse Subsidiary under a Project
Obligation collaterally assigned to a creditor, which rights may be exercised
pursuant to such Project Obligation against the Parent or any Restricted
Subsidiary that is party to such Project Obligation or (c) pursuant to Permitted
Project Undertakings or Permitted Equity Commitments, (iii) any prepayments or
deposits received from customers or obligations in respect of funds held on
behalf of customers (including, without limitation, in relation to periodic
purchase volume or sales incentive rebates), in each case, in the ordinary
course of business; (iv) any obligations under any license, permit or approval
or guarantees thereof incurred prior to the Issue Date in the ordinary course of
business; and (v) in connection with the purchase by the Parent or any
Restricted Subsidiary of any business or project, any post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing (other than obligations
constituting Indebtedness pursuant to clause (5) of this definition); provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid in a timely manner.

 

13



--------------------------------------------------------------------------------

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” means the first $800.0 million aggregate principal amount of
Notes issued under this Indenture on the Issue Date.

“Initial Purchasers” means Barclays Capital Inc., Goldman, Sachs & Co., Morgan
Stanley & Co. LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Macquarie Capital (USA) Inc., KeyBanc Capital Markets Inc.
and RBC Capital Markets, LLC.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who are not also QIBs.

“Intercompany Agreement” means that certain Intercompany Agreement, dated
November 17, 2014, by and among the Parent, the Sponsor and SunEdison Holdings
Corporation (as may be amended, supplemented or otherwise modified from time to
time).

“Interest Payment Agreement” means that certain Interest Payment Agreement by
and among the Issuer, the Parent, the Sponsor and SunEdison Holdings Corporation
(as may be amended, supplemented or otherwise modified from time to time).

“Interest Payment Date” means February 1 and August 1 of each year, beginning on
August 1, 2015.

“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons in the forms of loans (including
guarantees or other obligations), advances or capital contributions, purchases
or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities.

For purposes of Section 4.07, “Investment” will include the portion
(proportionate to the Parent’s equity interest in a Restricted Subsidiary to be
designated as an Unrestricted Subsidiary) of the Fair Market Value of the net
assets of such Restricted Subsidiary of the Parent at the time that such
Restricted Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Parent will be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to
(a) the Parent’s “Investment” in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to the Parent’s equity
interest in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time that such Subsidiary is so re-designated a Restricted
Subsidiary.

“Investment Grade Rating” means: (a) with respect to S&P, any of the categories
from and including AAA to and including BBB- (or equivalent successor
categories); (b) with respect to Moody’s, any of the categories from and
including Aaa to and including Baa3 (or equivalent successor categories); and
(c) with respect to Fitch, any of the categories from and including AAA to and
including BBB- (or equivalent successor categories).

 

14



--------------------------------------------------------------------------------

“Issue Date” means January 28, 2015.

“Issuer” means TerraForm Power Operating, LLC, and any and all successors
thereto.

“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Parent in which the Parent or any of its Restricted Subsidiaries makes any
Investment.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

“Lien” means, with respect to any asset:

(1) any mortgage, deed of trust, deed to secure debt, lien (statutory or
otherwise), pledge, hypothecation, encumbrance, restriction, collateral
assignment, charge or security interest in, on or of such asset;

(2) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; and

(3) in the case of Equity Interests or debt securities, any purchase option,
call or similar right of a third party with respect to such Equity Interests or
debt securities.

“Management Services Agreement” means the Management Services Agreement, dated
as of July 23, 2014, by and between the Parent and the Sponsor, as amended from
time to time.

“Material Indebtedness” means, as of any date, any series of Indebtedness with
an aggregate principal amount outstanding in excess of the greater of (i) $75.0
million and (ii) 2.0% of Consolidated Total Assets.

“Net Proceeds” means the aggregate cash proceeds received by the Parent or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration or Cash Equivalents substantially concurrently received in any
Asset Sale), net of the direct costs relating to such Asset Sale, including,
without limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale,
taxes paid or payable as a result of the Asset Sale, all distributions and other
payments required to be made to minority interest holders (other than the Parent
or any Subsidiary) in Subsidiaries or Joint Ventures as a result of such Asset
Sale, and any reserve against liabilities associated with such Asset Sale,
including pension and other post-employment benefit liabilities, liabilities
related to environmental matters and indemnification obligations associated with
such Asset Sale, with any subsequent reduction of the reserve other than by
payments made and charged against the reserved amount to be deemed a receipt of
cash.

“Non-Recourse Financing” means any Indebtedness owed to a Person unrelated to
Parent or any of its Subsidiaries or Affiliates with respect to which neither
the Issuer nor any Guarantor (a) is, or has any obligation (contingent or
otherwise) to become, an obligor under any agreements or contracts evidencing
such Indebtedness (other than pursuant to Permitted Project Undertakings or
Permitted Equity Commitments) or (b) has granted a Lien on any of its assets as
security (or has any obligation, contingent or otherwise, to do so).

 

15



--------------------------------------------------------------------------------

“Non-Recourse Subsidiary” means (a) any Subsidiary of the Parent that (i) (x) is
the owner, lessor and/or operator of (or is formed to own, lease or operate) one
or more Projects or conducts activities reasonably related or ancillary thereto,
(y) is the lessee or borrower (or is formed to be the lessee or borrower) in
respect of Non-Recourse Financing financing one or more Projects, and/or
(z) develops or constructs (or is formed to develop or construct) one or more
Projects, (ii) has no Subsidiaries and owns no material assets other than those
assets or Subsidiaries necessary for the ownership, leasing, development,
construction or operation of such Projects or any activities reasonably related
or ancillary thereto and (iii) has no Indebtedness other than Non-Recourse
Financings and intercompany Indebtedness to the extent permitted under this
Indenture and (b) any Subsidiary of the Parent that (i) is the direct or
indirect owner of all or a portion of the Equity Interests in one or more
Persons, each of which meets the qualifications set forth in (a) above, (ii) has
no Subsidiaries other than Subsidiaries each of which meets the qualifications
set forth in clause (a) or clause (b)(i) above, (iii) owns no material assets
other than those assets necessary for the ownership, leasing, development,
construction or operation of Projects or any activities reasonably related or
ancillary thereto and (iv) has no Indebtedness other than Non-Recourse
Financings and intercompany Indebtedness to the extent permitted under the
Indenture.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Note Guarantee” means the Guarantee by each Guarantor of the Issuer’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the Controller, the Secretary or any Vice-President of such Person.

“Officer’s Certificate” means a certificate signed by an officer of the Issuer,
a Guarantor or any successor Person to the Issuer or any Guarantor (or an
officer of TerraForm at any time TerraForm is the sole managing member of the
Parent), as the case may be, and delivered to the Trustee.

“Operating Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of TerraForm Power, LLC, dated as of July 23, 2014 (as such
agreement is in effect on the Issue Date).

“Opinion of Counsel” means an opinion from legal counsel, that meets the
requirements of Section 12.03 hereof. The counsel may be an employee of or
counsel to the Issuer, or any Subsidiary of the Issuer.

“Parent Guarantee” means the Guarantee by the Parent of the Issuer’s obligations
under the Indenture and on the Notes, executed pursuant to the provisions of
this Indenture.

 

16



--------------------------------------------------------------------------------

“Parent” means TerraForm Power, LLC and its successors and assigns.

“Pari Passu Indebtedness” means: (a) any Indebtedness of the Issuer that ranks
equally in right of payment with the Notes; and (b) with respect to any
Guarantee of a Guarantor, any Indebtedness that ranks equally in right of
payment to such Guarantee.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Business” means (a)(i) any businesses, services or activities engaged
in by the Parent or any of its Subsidiaries on the Issue Date and (ii) any
businesses, services and activities engaged in by the Parent or any of its
Subsidiaries that are related, complementary, incidental, ancillary or similar
to any of the foregoing or are extensions or developments of any thereof; and
(b) where the context requires, any Person engaged only in the businesses,
services or activities described in clause (a) of this definition.

“Permitted Business Investments” means Investments by the Parent or any of its
Restricted Subsidiaries in any Unrestricted Subsidiary of the Parent or in any
Joint Venture, provided that:

(1) at the time of such Investment and immediately thereafter, the Parent could
incur $1.00 of additional Indebtedness under the Fixed Charge Coverage Ratio
test set forth in Section 4.09(a);

(2) if such Unrestricted Subsidiary or Joint Venture has outstanding
Indebtedness at the time of such Investment, either (a) all such Indebtedness is
Non-Recourse Financing or (b) any such Indebtedness of such Unrestricted
Subsidiaries or Joint Venture that is recourse to the Parent or any of its
Restricted Subsidiaries (which shall include all Indebtedness of such
Unrestricted Subsidiary or Joint Venture for which the Parent or any of its
Restricted Subsidiaries may be directly or indirectly, contingently or
otherwise, obligated to pay, whether pursuant to the terms of such Indebtedness,
by law or pursuant to any guarantee, including any “claw-back,” “make-well” or
“keepwell” arrangement) could, at the time such Investment is made, be incurred
at that time by the Parent and its Restricted Subsidiaries under the Fixed
Charge Coverage Ratio test set forth in Section 4.09(a); and

(3) such Unrestricted Subsidiary’s or Joint Venture’s activities are not outside
the scope of the Permitted Business.

“Permitted Equity Commitments” means obligations of the Parent or any of its
Restricted Subsidiaries to make any payment in respect of any Equity Interest in
any Non-Recourse Subsidiary (and any related guarantee by the Parent or any of
its Restricted Subsidiaries) as long as each such payment in respect of such
Equity Interest would constitute a Permitted Investment.

“Permitted Holder” means the Sponsor and its controlled Affiliates and any
“person” (as such term is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) consisting of a group of which the
Sponsor or any of its controlled Affiliates is a member; provided that in the
case of such group and without giving effect to the existence of such group or
any other group, the Sponsor and its controlled Affiliates have direct or
indirect Beneficial Ownership of more than 50% of the total voting power of the
Voting Stock of TerraForm.

 

17



--------------------------------------------------------------------------------

“Permitted Investment” means:

(1) any Investment in the Parent, the Issuer or any Restricted Subsidiary;

(2) any Investment in a Person, if as a result of such Investment:

(i) such Person becomes a Restricted Subsidiary; or

(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers all or substantially all of its assets to, or is liquidated into, the
Parent or a Restricted Subsidiary;

(3) any Investment in cash or Cash Equivalents;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 4.10;

(5) any Investment existing on the Issue Date and any extension, modification or
renewal of any such Investments (but not any such extension, modification or
renewal to the extent it involves additional advances, contributions or other
investments of cash or property, except as otherwise permitted under this
Indenture);

(6) (a) any acquisition of assets solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Parent and (b) advances and
prepayments for asset purchases (i) in the ordinary course of business or
(ii) if such asset purchases would otherwise constitute a Permitted Investment;

(7) any Investments received in compromise or resolutions of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business or (ii) litigation, arbitration or other disputes;

(8) Hedging Obligations permitted under Section 4.09(b)(13);

(9) Investments in the Notes;

(10) any Investment in prepaid expenses, negotiable instruments held for
collection and lease, utility, workers’ compensation and performance and other
similar deposits made in the ordinary course of business;

(11) loans or advances to employees made in the ordinary course of business in
an aggregate principal amount not to exceed $10.0 million at any one time
outstanding;

(12) Permitted Business Investments;

(13) any guarantee of Indebtedness permitted to be incurred under Section 4.09
other than Indebtedness under any Non-Recourse Financing and any guarantee of
performance obligations in the ordinary course of business;

(14) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(15) extensions of credit to (and guarantees to the benefit of) customers and
suppliers in the ordinary course of business including, advances to customers
and suppliers that are recorded as accounts receivable, prepaid expenses or
deposits on the balance sheet of the Parent and its Restricted Subsidiaries in
the ordinary course of business, and

 

18



--------------------------------------------------------------------------------

(16) other Investments made since the Issue Date in any Person having an
aggregate Fair Market Value at any time outstanding (measured, with respect to
each Investment, on the date such Investment was made and without giving effect
to subsequent changes in value) not to exceed the greater of (A) $75.0 million
or (B) 2.0% of Consolidated Total Assets determined as of the date any
Investment pursuant to this clause (B) is made; provided that if any Investment
pursuant to this clause (16) is made in any Person that is not a Restricted
Subsidiary of the Parent at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary of the Parent after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(1) above and not this clause (16).

“Permitted Liens” means:

(1) Liens securing Indebtedness under Credit Facilities incurred pursuant to
Section 4.09(b)(1);

(2) Liens on property (including Capital Stock) of a Person existing at the time
such Person becomes a Restricted Subsidiary or is merged with or into or
consolidated with the Parent or any of its Restricted Subsidiaries; provided
that such Liens were in existence prior to the contemplation of such Person
becoming a Restricted Subsidiary or such merger or consolidation, were not
incurred in contemplation thereof and do not extend to any assets other than
those of the Person that becomes a Restricted Subsidiary or is merged with or
into or consolidated with the Parent or any Restricted Subsidiary;

(3) Liens on property existing at the time the Parent or any of its Restricted
Subsidiaries acquires such property; provided that such Liens were in existence
prior to the contemplation of such acquisition, were not incurred in
contemplation thereof and do not extend to any other assets of the Parent or any
of its Restricted Subsidiary;

(4) Liens securing Indebtedness under Bank Product Obligations, cash pooling
arrangements and Hedging Obligations, which obligations are permitted by
Section 4.09(b)(13) and Liens securing or arising by reason of any netting or
set-off arrangement entered into in the ordinary course of banking or other
trading activities;

(5) Liens existing on the Issue Date;

(6) Liens in favor of the Parent or any of its Restricted Subsidiaries;

(7) Liens for Taxes, statutory Liens of landlords, banks (and rights of
set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law;

(8) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar or related obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness);

 

19



--------------------------------------------------------------------------------

(9) Liens relating to current or future escrow arrangements securing
Indebtedness of the Issuer or any Guarantor (including, without limitation,
arrangements for the escrow of the proceeds of Indebtedness pending consummation
of an acquisition);

(10) Liens on the Capital Stock or assets of Non-Recourse Subsidiaries securing
Non-Recourse Financing of one or more Non-Recourse Subsidiaries;

(11) any other Liens securing Indebtedness permitted under Section 4.09(b)(4) or
4.09(b)(16);

(12) Liens granted in favor of a Governmental Authority, including any
decommissioning obligations, by a Non-Recourse Subsidiary when required by such
Governmental Authority in connection with the operations of such Non-Recourse
Subsidiary in the ordinary course of its business;

(13) Liens on the property of any Non-Recourse Subsidiary securing performance
of obligations under power purchase agreements and agreements for the purchase
and sale of energy and renewable energy credits, climate change levy exemption
certificates, embedded benefits and other environmental attributes;

(14) any interest or title of a lessor or sublessor under any lease or sublease
of real estate permitted hereunder (or with respect to any deposits or reserves
posted thereunder);

(15) Liens solely on any cash earnest money deposits made by the Parent or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(16) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(17) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(18) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(19) non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by the Parent or any of its
Restricted Subsidiaries in the ordinary course of business and not interfering
in any respect with the ordinary conduct of or materially detracting from the
value of the business of the Parent or such Restricted Subsidiary;

(20) Liens given to a public authority or other service provider or any other
Governmental Authority by a Non-Recourse Subsidiary when required by such public
authority or other service provider or other Governmental Authority in
connection with the operations of such person in the ordinary course of
business;

(21) any agreement to lease, option to lease, license, sub-lease or other right
to occupancy assumed or entered by or on behalf of the Parent or any Restricted
Subsidiary in the ordinary course of its business;

 

20



--------------------------------------------------------------------------------

(22) reservations, limitations, provisos and conditions, if any, expressed in
any grants, permits, licenses or approvals from any Governmental Authority or
any similar authority;

(23) Liens in the nature of restrictions on changes in the direct or indirect
ownership or control of any Non-Recourse Subsidiary;

(24) Liens in the nature of rights of first refusal, rights of first offer,
purchase options and similar rights in respect of the Equity Interests or assets
of Non-Recourse Subsidiaries included in documentation evidencing contemplated
purchase and sale transactions permitted under the Indenture, any Non-Recourse
Financing or any Project Obligations;

(25) Liens securing insurance premium financing arrangements;

(26) Liens in favor of credit card companies pursuant to agreements therewith;

(27) Liens on real estate in connection with the financing of the acquisition or
development thereof; provided that facilities are or will be located on such
property or assets primarily for the use of the Parent or any of its
Subsidiaries;

(28) any Lien securing Refinancing Indebtedness incurred to refinance
Indebtedness that was previously so secured, and permitted to be so secured,
described in the foregoing clauses (2) through (24); provided that any such Lien
is limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Indebtedness being refinanced;

(29) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets;

(30) minor survey exceptions, minor encumbrances, minor defects or
irregularities in title, easements or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property, not interfering in any material respect with the conduct of the
business of the Parent and its Restricted Subsidiaries;

(31) Liens deemed to exist in connection with repurchase agreements and other
similar Investments to the extent such Investments are permitted under the
Indenture;

(32) Liens on the Capital Stock of any Unrestricted Subsidiary or Joint Venture
to secure Indebtedness of such Unrestricted Subsidiary or Joint Venture; and

(33) Liens securing Indebtedness in an aggregate principal amount not to exceed,
as of the date of incurrence of such Lien or Indebtedness secured thereby, the
greater of (i) $50.0 million or (ii) 1.5% of Consolidated Total Assets
determined as of the date of any incurrence pursuant to this clause (33).

“Permitted Payments” means, without duplication as to amounts:

(1) cash dividends, distributions, payments or loans to TerraForm in amounts
equal to the amounts required for TerraForm to pay (i) fees and expenses
(including franchise or similar taxes) required to maintain its corporate
existence, customary salary, bonus and other benefits

 

21



--------------------------------------------------------------------------------

payable to officers and employees and general corporate overhead expenses, to
the extent such fees and expenses are attributable to the ownership or operation
of the Parent and its Subsidiaries and/or (ii) legal, accounting or other fees
and expenses relating to any unsuccessful equity or debt offering or bank
financing; and

(2) with respect to any taxable period ending after the date hereof for which
the Parent is treated as a pass through entity for U.S. federal income tax
purposes, cash dividends or other distributions declared and paid, or loans
made, by the Parent to the members of the Parent, for the sole purpose of
funding the payment by the members of the Parent of the Taxes owed with respect
to their respective allocable shares of the taxable net income for such period
of the Parent and any of its Subsidiaries treated as pass through entities for
U.S. federal income tax purposes (whether owned by the Parent directly or
through other pass-through entities), provided that such dividends or other
distributions shall not exceed, in any taxable period, the product of (x) the
highest marginal effective combined income Tax rates then in effect under the
Internal Revenue Code of 1986, as amended, and under the laws of any state and
local taxing jurisdictions in which any member is required to pay income Taxes
with respect to the Parent’s and such Subsidiaries’ combined net income (taking
into account the deductibility of state and local taxes in computing federal
income taxes) and (y) net taxable income of the Parent and such Subsidiaries for
such taxable period (computed as if they were a single corporation) reduced by
any net losses or credits or other tax attributes of the Parent or any such
Subsidiary carried over from prior periods ending on or after the Issue Date, to
the extent not previously taken into account in computing payments under this
clause (b)(y).

“Permitted Project Undertakings” means guarantees by or obligations of Parent or
any Subsidiary in respect of any Project Obligation.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other business entity or any government or any
agency or political subdivision thereof.

“PPA” means, with respect to any Project, a long-term power purchase agreement,
energy hedge contract or similar agreement.

“Preferred Equity” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Private Placement Legend” means the legend set forth in Section 2.06(f)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.

“Project” means a solar, wind, biomass, natural gas, hydroelectric, geothermal,
renewable energy (including battery storage), conventional power, electric
transmission and distribution or water installations projects (or a hybrid
energy generating installation that utilizes a combination of any of the
foregoing), in each case whether commercial or residential in nature, and shall
include economic rights, creditor rights and other related rights in such
projects or convertible bonds or similar instruments related to such projects.

“Project Obligations” means, as to Parent or any Subsidiary, any Contractual
Obligation (excluding, for avoidance of doubt, Indebtedness for borrowed money)
under (i) power purchase agreements, (ii) agreements for the purchase and sale
of energy and renewable energy credits, climate change levy exemption
certificates, embedded benefits and other environmental attributes, (iii)

 

22



--------------------------------------------------------------------------------

decommissioning agreements, (iv) tax indemnities, (v) operation and maintenance
agreements, (vi) leases, development contracts, construction contracts,
management services contracts, share retention agreements, warranties, bylaws,
operating agreements, joint development agreements and other organizational
documents and (vii) other similar ordinary course contracts entered into in
connection with owning, operating, developing or constructing Projects or
selling energy and renewable energy credits, climate change levy exemption
certificates, embedded benefits and other environmental attributes.

“Project Support Agreement” means that certain Project Support Agreement, dated
as of July 23, 2014, by and between the Parent and the Sponsor, as amended from
time to time.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Rating Agency” means any of the following: (a) Standard & Poor’s Credit Market
Services Europe Limited, a division of The McGraw Hill Companies, Inc. (“S&P”);
(b) Moody’s Investors Service Limited (“Moody’s”); or (c) Fitch Ratings Ltd
(“Fitch”), and, in each case, their respective successors.

A “Rating Release Event” occurs if at any time while the Notes remain
outstanding the Issuer seeks and obtains a rating from at least two of the
Rating Agencies and two such Rating Agencies assign the Notes an Investment
Grade Rating.

“Refinancing Indebtedness” means any Indebtedness that refinances any
Indebtedness in compliance with Section 4.09; provided, however:

(1) such Refinancing Indebtedness has a stated maturity that is either: (i) no
earlier than the stated maturity of the Indebtedness being refinanced; or
(ii) after the final maturity of the Notes;

(2) such Refinancing Indebtedness has an average life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
average life of the Indebtedness being refinanced;

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
issued with an original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding or committed
(plus fees and expenses, including any premiums) under the Indebtedness being
refinanced;

(4) if the Indebtedness being refinanced is subordinated Indebtedness, such
Refinancing Indebtedness has a final maturity date later than the final maturity
date of the Notes, and is subordinated in right of payment to the Notes on terms
at least as favorable to the holders of Notes as those contained in the
Indebtedness being refinanced; and

(5) if the Indebtedness being refinanced is Non-Recourse Financing, such
Refinancing Indebtedness is Non-Recourse Financing incurred by one or more
Non-Recourse Subsidiaries; provided, however, that Refinancing Indebtedness
shall not include Indebtedness of (i) the Parent or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary or (ii) the Issuer or a
Guarantor that refinances Indebtedness of a Restricted Subsidiary that is not a
Guarantor.

“Regulation S” means Regulation S promulgated under the Securities Act.

 

23



--------------------------------------------------------------------------------

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as appropriate.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A1 hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Regulation S Temporary Global Note upon expiration of
the Restricted Period.

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A2 hereto deposited with or on behalf of and registered in the name
of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Notes initially sold in reliance on Rule 903
of Regulation S.

“Reporting Default” means the failure by the Issuer or any Guarantor to comply
with Section 4.03.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” means any Subsidiary of the Parent (including the
Issuer) that is not an Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“SEC” means the Securities and Exchange Commission and any successor
organization.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

 

24



--------------------------------------------------------------------------------

“senior management” means, with respect to the Parent, the senior management of
the Parent or, at any time TerraForm is the sole managing member of the Parent,
the senior management of TerraForm.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02(w)(1) or (2) of Regulation S-X
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Indenture.

“Sponsor” means SunEdison, Inc. (or its successors and assigns).

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Indenture, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Subsidiary Guarantee” means the Guarantee by each Subsidiary Guarantor of the
Issuer’s obligations under the Indenture and on the Notes, executed pursuant to
the provisions of the Indenture.

“Subsidiary Guarantors” means:

(1) each of the Parent’s Restricted Subsidiaries that Guarantees the Notes on
the Issue Date, until such time as it is released pursuant to the provisions of
this Indenture; and

(2) any other Restricted Subsidiary that executes a Subsidiary Guarantee in
accordance with the provisions of this Indenture,

and any of their respective successors and assigns.

“Tax” means all present or future taxes, levies, imposts, duties, assessments,
charges, fees, deductions or withholdings (together with interest, penalties and
other additions thereto) of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

“TerraForm” means TerraForm Power, Inc., and its successors and assigns.

“Test Period” means with respect to any date of determination, the Parent’s most
recently ended four full consecutive fiscal quarters for which internal
financial statements are available.

 

25



--------------------------------------------------------------------------------

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C.
§§ 77aaa-77bbbb).

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
the earlier of (a) such redemption date or (b) the date on which the Notes are
defeased or satisfied and discharged, of United States Treasury securities with
a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H.15 (519) that has become publicly available at
least two Business Days prior to the redemption date (or, if such Statistical
Release is no longer published, any publicly available source of similar market
data)) most nearly equal to the period from the redemption date to February 1,
2018; provided, however, that if the period from the redemption date to
February 1, 2018, is less than one year, the weekly average yield on actively
traded United States Treasury securities adjusted to a constant maturity of one
year will be used.

“Trustee” means U.S. Bank National Association, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Parent (other than the Issuer) that at the time of
determination is an Unrestricted Subsidiary (as designated by the Board of
Directors of Parent in the manner provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

“U.S. dollars” or “$” means the lawful currency of the United States of America.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

“U.S. Government Securities” means direct obligations of, or obligations
guaranteed by, the United States of America, and the payment for which the
United States of America pledges its full faith and credit.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at that time entitled to vote in the election of the Board
of Directors (or comparable governing body) of such Person, measured by voting
power rather than number of shares. For the avoidance of doubt, the sole
managing member of a sole-member-managed limited liability company owns 100% of
the Voting Stock of such limited liability company and the sole general partner
of a limited partnership owns 100% of the Voting Stock of the limited
partnership.

“Wholly Owned Subsidiary” means, with respect to any specified Person, a direct
or indirect Subsidiary of such Person, 100% of the outstanding Capital Stock or
other ownership interests of which (other than director’s qualifying shares) is
at the time owned by such Person or by one or more Wholly Owned Subsidiaries of
such Person.

 

26



--------------------------------------------------------------------------------

Section 1.02 Other Definitions.

 

Term

   Defined
in
Section  

“Acquisition Agreement Date”

     4.09   

“Affiliate Transaction”

     4.11   

“Asset Sale Offer”

     3.09   

“Authentication Order”

     2.02   

“Change of Control Offer”

     4.15   

“Change of Control Payment”

     4.15   

“Change of Control Payment Date”

     4.15   

“Covenant Defeasance”

     8.03   

“DTC”

     2.03   

“Event of Default”

     6.01   

“Excess Proceeds”

     4.10   

“Incremental Funds”

     4.07   

“Initial Default”

     6.02   

“incur”

     4.09   

“Legal Defeasance”

     8.02   

“Notes Offer”

     4.10   

“Offer Amount”

     3.09   

“Offer Period”

     3.09   

“Paying Agent”

     2.03   

“Permitted Debt”

     4.09   

“Payment Default”

     6.01   

“Purchase Date”

     3.09   

“Registrar”

     2.03   

“Restricted Payments”

     4.07   

Section 1.03 Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) “including” is not limiting;

(5) words in the singular include the plural, and in the plural include the
singular;

(6) “will” shall be interpreted to express a command;

(7) provisions apply to successive events and transactions; and

 

27



--------------------------------------------------------------------------------

(8) references to sections of or rules under the Securities Act will be deemed
to include substitute, replacement of successor sections or rules adopted by the
SEC from time to time.

ARTICLE 2

THE NOTES

Section 2.01 Form and Dating.

(a) General. The Notes and the Trustee’s certificate of authentication will be
substantially in the form of Exhibits A1 and A2 hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note will be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000 in excess
thereof.

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

(b) Global Notes. Notes issued in global form will be substantially in the form
of Exhibits A1 or A2 hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form will be substantially in the form of Exhibit A1 hereto
(but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Each Global Note
will represent such of the outstanding Notes as will be specified therein and
each shall provide that it represents the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby will be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.

(c) Temporary Global Notes. Notes offered and sold in reliance on Regulation S
will be issued initially in the form of the Regulation S Temporary Global Note,
which will be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, at its New York office, as custodian for the
Depositary, and registered in the name of the Depositary or the nominee of the
Depositary for the accounts of designated agents holding on behalf of Euroclear
or Clearstream, duly executed by the Issuer and authenticated by the Trustee as
hereinafter provided. The Restricted Period will be terminated upon the receipt
by the Trustee of (i) a written certificate from the Depositary, together with
copies of certificates from Euroclear and Clearstream certifying that they have
received certification of non-United States beneficial ownership of 100% of the
aggregate principal amount of the Regulation S Temporary Global Note (except to
the extent of any beneficial owners thereof who acquired an interest therein
during the Restricted Period pursuant to another exemption from registration
under the Securities Act and who will take delivery of a beneficial ownership
interest in a 144A Global Note or an IAI Global Note bearing a Private Placement
Legend, all as contemplated by Section 2.06(b) hereof) and (ii) written
confirmation by the Issuer.

Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note will be exchanged for beneficial interests in
the Regulation S Permanent Global Note pursuant to the Applicable Procedures.
Simultaneously with the authentication of the Regulation S

 

28



--------------------------------------------------------------------------------

Permanent Global Note, the Trustee will cancel the Regulation S Temporary Global
Note. The aggregate principal amount of the Regulation S Temporary Global Note
and the Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interests
therein as hereinafter provided.

(1) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note that are held by Participants through
Euroclear or Clearstream.

Section 2.02 Execution and Authentication.

At least one Officer must sign the Notes for the Issuer by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.

A Note will not be valid until authenticated by the manual signature of an
authorized signatory of the Trustee. The signature will be conclusive evidence
that the Note has been authenticated under this Indenture.

The Trustee will, upon receipt of a written order of the Issuer signed by an
Officer (an “Authentication Order”), authenticate Notes for original issue that
may be validly issued under this Indenture, including any Additional Notes up to
the aggregate principal amount stated in such Authentication Order for such
Additional Notes issued hereunder (it being understood that, notwithstanding
anything to the contrary contained in this Indenture, no Opinion of Counsel
pursuant to Section 12.02 will be required by the Trustee with the
authentication of the Initial Notes). The aggregate principal amount of Notes
outstanding at any time may not exceed the aggregate principal amount of Notes
authorized for issuance by the Issuer pursuant to one or more Authentication
Orders, except as provided in Section 2.08 hereof.

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

Section 2.03 Registrar and Paying Agent.

The Issuer will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar will
keep a register of the Notes and of their transfer and exchange. The Issuer may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Issuer may change any Paying Agent or Registrar
without notice to any Holder. The Issuer will notify the Trustee in writing of
the name and address of any Agent not a party to this Indenture. If the Issuer
fails to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Issuer or any of its Subsidiaries may act as
Paying Agent or Registrar.

 

29



--------------------------------------------------------------------------------

The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuer initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuer will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal of,
premium on, if any, or interest, if any, on, the Notes, and will notify the
Trustee of any default by the Issuer in making any such payment. While any such
default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Issuer at any time may require a Paying Agent to pay
all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than the Issuer or a Subsidiary) will have no further
liability for the money. If the Issuer or a Subsidiary acts as Paying Agent, it
will segregate and hold in a separate trust fund for the benefit of the Holders
all money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Issuer, the Trustee will serve as Paying Agent for
the Notes.

Section 2.05 Holder Lists.

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders. If
the Trustee is not the Registrar, the Issuer will furnish to the Trustee at
least seven Business Days before each Interest Payment Date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders.

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Issuer for
Definitive Notes if:

(1) the Issuer delivers to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuer within 120 days after the
date of such notice from the Depositary;

(2) the Issuer in its sole discretion determines that the Global Notes (in whole
but not in part) should be exchanged for Definitive Notes and delivers a written
notice to such effect to the Trustee; provided that in no event shall the
Regulation S Temporary Global Note be exchanged by the Issuer for Definitive
Notes prior to (A) the expiration of the Restricted Period and (B) the receipt
by the Registrar of any certificates required pursuant to Rule 903(b)(3)(ii)(B)
under the Securities Act; or

(3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes.

 

30



--------------------------------------------------------------------------------

Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b) or (c) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(1).

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(1) above, the transferor of such beneficial
interest must deliver to the Registrar either:

(A) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

(ii) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or

(B) both:

(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

 

31



--------------------------------------------------------------------------------

(ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above

; provided that in no event shall Definitive Notes be issued upon the transfer
or exchange of beneficial interests in the Regulation S Temporary Global Note
prior to (A) the expiration of the Restricted Period and (B) the receipt by the
Registrar of any certificates required pursuant to Rule 903 under the Securities
Act.

Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to Section 2.06(g)
hereof.

(3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof;

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Temporary Global Note or the Regulation S Permanent Global
Note, then the transferor must deliver a certificate in the form of Exhibit B
hereto, including the certifications in item (2) thereof; and

(C) if the transferee will take delivery in the form of a beneficial interest in
the IAI Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable.

(4) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and the Registrar receives the
following:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

(B) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

 

32



--------------------------------------------------------------------------------

and, in each such case set forth in this subparagraph (4), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to this subparagraph (4) at a time
when an Unrestricted Global Note has not yet been issued, the Issuer shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02
hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the aggregate principal amount of
beneficial interests transferred pursuant to this subparagraph (4).

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(1) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;

(F) if such beneficial interest is being transferred to the Issuer or any of its
Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

 

33



--------------------------------------------------------------------------------

(G) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Issuer shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

(2) Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(1)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the Restricted Period
and (B) the receipt by the Registrar of any certificates required pursuant to
Rule 903(b)(3)(ii)(B) under the Securities Act, except in the case of a transfer
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 903 or Rule 904.

(3) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if the Registrar receives the
following:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or

(B) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this subparagraph (3), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(4) Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person

 

34



--------------------------------------------------------------------------------

who takes delivery thereof in the form of a Definitive Note, then, upon
satisfaction of the conditions set forth in Section 2.06(b)(2) hereof, the
Trustee will cause the aggregate principal amount of the applicable Unrestricted
Global Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and
the Issuer will execute and the Trustee will authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest pursuant to this Section 2.06(c)(4) will be registered in such name or
names and in such authorized denomination or denominations as the holder of such
beneficial interest requests through instructions to the Registrar from or
through the Depositary and the Participant or Indirect Participant. The Trustee
will deliver such Definitive Notes to the Persons in whose names such Notes are
so registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(4) will not bear the Private Placement Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(1) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;

(F) if such Restricted Definitive Note is being transferred to the Issuer or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,

 

35



--------------------------------------------------------------------------------

the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.

(2) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if the Registrar
receives the following:

(A) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

(B) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (2), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.

(3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee will cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (2)(B) or (3) above at a time when an
Unrestricted Global Note has not yet been issued, the Issuer will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar will register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder must present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly

 

36



--------------------------------------------------------------------------------

executed by such Holder or by its attorney, duly authorized in writing. In
addition, the requesting Holder must provide any additional certifications,
documents and information, as applicable, required pursuant to the following
provisions of this Section 2.06(e).

(1) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if the Registrar receives the
following:

(A) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

(B) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (2), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

(3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Legends. The following legends will appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

 

37



--------------------------------------------------------------------------------

(1) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) (A “QIB”), (B) IT IS NOT A U.S.
PERSON, IS NOT ACQUIRING THIS NOTE FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR (C) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “IAI”), (2) AGREES THAT IT WILL NOT, WITHIN THE TIME
PERIOD REFERRED TO UNDER RULE 144 (TAKING INTO ACCOUNT THE PROVISIONS OF RULE
144(d) UNDER THE SECURITIES ACT, IF APPLICABLE) UNDER THE SECURITIES ACT AS IN
EFFECT ON THE DATE OF THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE TRANSFER
THIS NOTE EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B) TO A PERSON
WHOM THE HOLDER REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF A QIB IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE
903 OR 904 OF REGULATION S UNDER THE SECURITIES ACT, (D) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), (E) TO AN IAI THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE TRUSTEE
A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO
THE REGISTRATION OF TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER CAN BE
OBTAINED FROM THE TRUSTEE) OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AND (3) AGREES THAT IT WILL DELIVER TO EACH
PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF
THIS NOTE OR ANY INTEREST HEREIN WITHIN THE TIME PERIOD REFERRED TO ABOVE, THE
HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING
TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRUSTEE. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON”
HAVE THE MEANINGS GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER THE SECURITIES
ACT. THE INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(4), (c)(3), (c)(4), (d)(2), (d)(3), (e)(2) or
(e)(3) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.

 

38



--------------------------------------------------------------------------------

(2) Global Note Legend. Each Global Note will bear a legend in substantially the
following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(3) Regulation S Temporary Global Note Legend. The Regulation S Temporary Global
Note will bear a legend in substantially the following form:

“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR DEFINITIVE NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.”

(g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

39



--------------------------------------------------------------------------------

(h) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Issuer will execute
and the Trustee will authenticate Global Notes and Definitive Notes upon receipt
of an Authentication Order in accordance with Section 2.02 hereof or at the
Registrar’s request.

(2) No service charge will be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10, 4.15 and 9.05
hereof).

(3) The Registrar will not be required to register the transfer of or exchange
of any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

(4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(5) Neither the Registrar nor the Issuer will be required:

(A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption under Section 3.02 hereof and ending at the
close of business on the day of selection;

(B) to register the transfer of or to exchange any Note selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part; or

(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding Interest Payment Date.

(6) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuer may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and (subject to the record date provisions of
the Notes) interest on such Notes and for all other purposes, and none of the
Trustee, any Agent or the Issuer shall be affected by notice to the contrary.

(7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(8) All certifications, certificates and any Opinion of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

40



--------------------------------------------------------------------------------

(9) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Participants or Beneficial
Owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

Neither the Trustee nor any Agent shall have any responsibility for any actions
taken or not taken by the Depositary. The Trustee shall have no responsibility
or obligation to any beneficial owner of a Global Note, any Participant in the
Depositary or any other Person with respect to the accuracy of the records of
the Depositary or its nominee or of any Participant thereof, with respect to any
ownership interest in Global Notes or with respect to the delivery to any
Participant, beneficial owner or other Person (other than the Depositary) of any
notice (including any notice of redemption or purchase) or the payment of any
amount, under or with respect to such Global Notes. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Global Notes shall be given or made only to or upon the order of the
registered Holders (which shall be the Depositary or its nominee in the case of
a Global Note). The rights of beneficial owners in any Global Note shall be
exercised only through the Depositary subject to the applicable rules and
procedures of the Depositary. The Trustee may rely conclusively and shall be
fully protected in relying upon information furnished by the Depositary with
respect to its Participants and any beneficial owners.

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Issuer and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuer will issue and the Trustee, upon receipt of an
Authentication Order, will authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Issuer, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Issuer to protect the Issuer, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Issuer may charge for its expenses in replacing a Note.

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Issuer in its discretion may, instead of
issuing a new Note, pay such Note.

Every replacement Note is an additional obligation of the Issuer and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuer or an Affiliate of the Issuer holds
the Note; however, Notes held by the Issuer or a Subsidiary of the Issuer shall
not be deemed to be outstanding for purposes of Section 3.07(a) hereof.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

 

41



--------------------------------------------------------------------------------

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes will be
deemed to be no longer outstanding and will cease to accrue interest.

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any Guarantor, or by any Person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Issuer or any Guarantor,
will be considered as though not outstanding, except that for the purposes of
determining whether the Trustee will be protected in relying on any such
direction, waiver or consent, only Notes that the Trustee knows are so owned
will be so disregarded.

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuer may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Issuer considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuer will prepare and the Trustee
will authenticate definitive Notes in exchange for temporary Notes.

Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.

Section 2.11 Cancellation.

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of canceled Notes (subject
to the record retention requirements of the Exchange Act) in accordance with its
customary procedures. Certification of the disposition of all canceled Notes
will be delivered to the Issuer. The Issuer may not issue new Notes to replace
Notes that it has paid or that have been delivered to the Trustee for
cancellation.

Section 2.12 Defaulted Interest.

If the Issuer defaults in a payment of interest on the Notes, to the extent
permitted by any applicable laws, it will pay the defaulted interest in any
lawful manner plus, to the extent lawful, interest payable on the defaulted
interest, to the Persons who are Holders on a subsequent special record date, in
each case at the rate provided in the Notes and in Section 4.01 hereof. The
Issuer will notify the Trustee in writing of the amount of defaulted interest
proposed to be paid on each Note and the date of the proposed payment. The
Issuer will fix or cause to be fixed each such special record date and payment
date; provided that no such special record date may be less than 10 days prior
to the related payment date for such defaulted interest. At least 15 days before
the special record date, the Issuer (or, upon the written request of the Issuer,
the Trustee in the name and at the expense of the Issuer) will mail or cause to
be mailed (or, in the case of Global Notes, transmit with the procedures of the
Depositary) to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid.

 

42



--------------------------------------------------------------------------------

ARTICLE 3

REDEMPTION AND PREPAYMENT

Section 3.01 Notices to Trustee.

If the Issuer elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least 30
days (or such shorter period as shall be satisfactory to the Trustee) but not
more than 60 days before a redemption date, an Officer’s Certificate setting
forth:

(1) the clause of this Indenture pursuant to which the redemption shall occur;

(2) the redemption date;

(3) the principal amount of Notes to be redeemed; and

(4) the redemption price.

Section 3.02 Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed at any time, the Trustee will
select Notes for redemption on a by lot basis (or, in the case of Notes issued
in global form pursuant to Article 2 hereof, based on a method that most nearly
approximates a by lot selection) unless otherwise required by law or applicable
stock exchange requirements; provided, however, that so long as DTC serves as a
depositary for Notes issued in global form, any redemption will comply with the
applicable procedural requirements of DTC with respect to redemption.

The Trustee will promptly notify the Issuer in writing of the Notes selected for
redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; except that if all of the Notes of
a Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased. Except as provided in the
preceding sentence, provisions of this Indenture that apply to Notes called for
redemption or purchase also apply to portions of Notes called for redemption or
purchase.

Section 3.03 Notice of Redemption.

Subject to the provisions of Section 3.09 hereof, at least 15 days but not more
than 60 days before a redemption date, the Issuer will mail or cause to be
mailed, by first class mail (or, in the case of Global Notes, transmit with the
procedures of the Depositary), a notice of redemption to each Holder (with a
copy to the Trustee) whose Notes are to be redeemed at its registered address,
except that redemption notices may be mailed or transmitted more than 60 days
prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of this Indenture
pursuant to Articles 8 or 11 hereof.

The notice will identify the Notes to be redeemed and will state:

(1) the redemption date;

 

43



--------------------------------------------------------------------------------

(2) the redemption price, or if not then ascertainable, the manner of
calculation thereof;

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;

(4) the name and address of the Paying Agent;

(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(6) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed;

(8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes; and

(9) any conditions precedent to which the redemption is subject.

At the Issuer’s written request, the Trustee will give the notice of redemption
in the Issuer’s name and at its expense; provided, however, that the Issuer has
delivered to the Trustee, at least 30 days (or such shorter period as shall be
satisfactory to the Trustee) prior to the redemption date, an Officer’s
Certificate requesting that the Trustee give such notice and setting forth the
form of the notice to be provided.

Any such redemption may, at the Issuer’s discretion, be subject to one or more
conditions precedent, including completion of any related Equity Offerings,
Change of Control or other transaction. In addition, if such redemption is
subject to the satisfaction of one or more conditions precedent, the related
notice shall describe each such condition, and if applicable, shall state that,
in the Issuer’s discretion, the redemption date may be delayed until such time
as any or all such conditions shall be satisfied or waived, or such redemption
may not occur and such notice may be rescinded in the event that any or all such
conditions shall not have been satisfied or waived by the redemption date, or by
the redemption date as so delayed. In addition, the Issuer may provide in such
notice that payment of the redemption price and performance of the Issuer’s
obligations with respect to such redemption may be performed by another Person
(it being understood that any such provision for payment by another Person will
not relieve the Issuer and the Guarantors from their obligations with respect to
such redemption).

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is delivered or mailed in accordance with Section 3.03
hereof, Notes called for redemption become irrevocably due and payable on the
redemption date at the redemption price, subject to the fourth paragraph of
Section 3.03.

 

44



--------------------------------------------------------------------------------

Section 3.05 Deposit of Redemption or Purchase Price.

One Business Day prior to the redemption or purchase date, the Issuer will
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of and accrued and unpaid interest, if any, on all
Notes to be redeemed or purchased on that date. The Trustee or the Paying Agent
will promptly return to the Issuer any money deposited with the Trustee or the
Paying Agent by the Issuer in excess of the amounts necessary to pay the
redemption or purchase price of and accrued and unpaid interest, if any, on all
Notes to be redeemed or purchased.

If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related Interest Payment Date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Issuer to comply with the preceding paragraph, interest shall be paid on the
unpaid principal, from the redemption or purchase date until such principal is
paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuer will
issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Issuer a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

Section 3.07 Optional Redemption.

(a) Except as described below, the Notes will not be redeemable at the Issuer’s
option prior to February 1, 2018.

(b) At any time prior to February 1, 2018, the Issuer may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under this Indenture, upon not less than 15 nor more than 60 days’ notice, at a
redemption price equal to 105.875% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest, if any, to the redemption date with
an amount not to exceed the amount of net cash proceeds of one or more Equity
Offerings consummated after the Issue Date; provided that:

(1) at least 65% of the aggregate principal amount of Notes originally issued
under this Indenture (excluding Notes held by the Issuer and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption (unless
all such Notes are otherwise repurchased or redeemed pursuant to another
provision described under this Section 3.07); and

(2) the redemption occurs within 180 days of the date of the closing of such
Equity Offering.

(c) At any time prior to February 1, 2018, the Issuer may on any one or more
occasions redeem all or any part of the Notes upon not less than 15 nor more
than 60 days’ notice, at a redemption price equal to 100% of the principal
amount of the Notes redeemed, plus the Applicable Redemption Premium as of, and
accrued and unpaid interest, if any, to the date of redemption.

 

45



--------------------------------------------------------------------------------

(d) On or after February 1, 2018, the Issuer may on any one or more occasions
redeem all or any part of the Notes, upon not less than 15 nor more than 60
days’ notice, at the redemption prices (expressed as a percentage of principal
amount of the Notes) set forth below, plus accrued and unpaid interest, if any,
to the applicable redemption date, if redeemed during the twelve-month period
beginning on February 1 of the years indicated below:

 

Year

   Percentage  

2018

     104.406 % 

2019

     102.938 % 

2020

     101.469 % 

2021 and thereafter

     100.000 % 

Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(e) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

Section 3.08 Mandatory Redemption; Offers to Purchase; Purchase of Notes.

The Issuer will not be required to make any mandatory redemption or sinking fund
payments with respect to the Notes. However, under certain circumstances, the
Issuer may be required to offer to purchase the Notes as described under
Section 4.10 and Section 4.15. The Parent, the Restricted Subsidiaries and their
respective Affiliates may at any time and from time to time purchase the Notes
in the open market, by tender offer, in negotiated transactions or otherwise.

Section 3.09 Offer to Purchase by Application of Excess Proceeds.

In the event that, pursuant to Section 4.10 hereof, the Issuer is required to
commence an offer to all Holders to purchase Notes (an “Asset Sale Offer”), it
will follow the procedures specified below.

The Asset Sale Offer shall be made to all Holders and all holders of other Pari
Passu Indebtedness containing provisions similar to those set forth in this
Indenture with respect to offers to purchase, prepay or redeem with the proceeds
of sales of assets. The Asset Sale Offer will remain open for a period of at
least 20 Business Days following its commencement and not more than 30 Business
Days, except to the extent that a longer period is required by applicable law
(the “Offer Period”). No later than three Business Days after the termination of
the Offer Period (the “Purchase Date”), the Issuer will apply all Excess
Proceeds (the “Offer Amount”) to the purchase of Notes and such other Pari Passu
Indebtedness (on a pro rata basis based on the principal amount of Notes and
such other Pari Passu Indebtedness surrendered, if applicable) or, if less than
the Offer Amount has been tendered, all Notes and other Pari Passu Indebtedness
tendered in response to the Asset Sale Offer. Payment for any Notes so purchased
will be made in the same manner as interest payments are made.

If the Purchase Date is on or after an interest record date and on or before the
related Interest Payment Date, any accrued and unpaid interest, if any, will be
paid to the Person in whose name a Note is registered at the close of business
on such record date, and no additional interest will be payable to Holders who
tender Notes pursuant to the Asset Sale Offer.

Upon the commencement of an Asset Sale Offer, the Issuer will send, by first
class mail (or, in the case of Global Notes, transmit with the procedures of the
Depositary), a notice to each of the Holders, with a copy to the Trustee. The
notice will contain all instructions and materials necessary to enable such

 

46



--------------------------------------------------------------------------------

Holders to tender Notes pursuant to the Asset Sale Offer. The notice, which will
govern the terms of the Asset Sale Offer, will state:

(1) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer will remain
open;

(2) the Offer Amount, the purchase price and the Purchase Date;

(3) that any Note not tendered or accepted for payment will continue to accrue
interest;

(4) that, unless the Issuer defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer will cease to accrue interest after
the Purchase Date;

(5) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in denominations of $2,000 or an
integral multiple of $1,000 in excess thereof;

(6) that Holders electing to have Notes purchased pursuant to any Asset Sale
Offer will be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Issuer, a Depositary, if appointed by the Issuer, or
a Paying Agent at the address specified in the notice at least three days before
the Purchase Date;

(7) that Holders will be entitled to withdraw their election if the Issuer, the
Depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

(8) that, if the aggregate principal amount of Notes and other Pari Passu
Indebtedness surrendered by holders thereof exceeds the Offer Amount, the Issuer
will select the Notes and other Pari Passu Indebtedness to be purchased on a pro
rata basis based on the principal amount of Notes and such other Pari Passu
Indebtedness surrendered (with such adjustments as may be deemed appropriate by
the Issuer so that only Notes in denominations of $2,000, or an integral
multiple of $1,000 in excess thereof, will be purchased); and

(9) that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

On or before the Purchase Date, the Issuer will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and will deliver or
cause to be delivered to the Trustee the Notes properly accepted together with
an Officer’s Certificate stating that such Notes or portions thereof were
accepted for payment by the Issuer in accordance with the terms of this
Section 3.09. The Issuer, the Depositary or the Paying Agent, as the case may
be, will promptly (but in any case not later than five days after the Purchase
Date) mail or deliver to each tendering Holder an amount equal to the purchase
price of the Notes tendered by such Holder and accepted by the Issuer for
purchase, and the Issuer will promptly issue a new Note, and the Trustee, upon
written request from the Issuer, will authenticate and mail or deliver (or cause
to be transferred by book

 

47



--------------------------------------------------------------------------------

entry) such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Issuer to the Holder thereof. The Issuer
will publicly announce the results of the Asset Sale Offer on or as soon as
practicable after the Purchase Date.

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

ARTICLE 4

COVENANTS

Section 4.01 Payment of Notes.

The Issuer will pay or cause to be paid the principal of, premium on, if any,
and interest, if any, on, the Notes on the dates and in the manner provided in
the Notes; provided, that notwithstanding the foregoing, all such payments shall
be deposited with the Trustee or with the Paying Agent at least one Business Day
prior to the due date thereof. Principal, premium, if any, and interest, if any,
will be considered paid on the date due if the Paying Agent, if other than the
Issuer or a Subsidiary thereof, holds as of 10:00 a.m. Eastern Time on the due
date money deposited by the Issuer in immediately available funds and designated
for and sufficient to pay all principal, premium, if any, and interest, if any,
then due.

Section 4.02 Maintenance of Office or Agency.

The Issuer will maintain an office or agency (which may be an office of the
Trustee or an affiliate of the Trustee, Registrar or co-registrar) where Notes
may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuer fails to maintain any such required office or
agency or fails to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer in accordance with Section 2.03 hereof.

Section 4.03 Reports.

(a) So long as any Notes are outstanding, the Issuer will file with the SEC or
make publicly available on a website, within the time periods (including any
extensions thereof) specified in the SEC’s rules and regulations:

(1) annual reports of the Issuer containing substantially all of the financial
information that would be required to be contained in an annual report on Form
10-K under the Exchange Act, including (i) a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations’’ and (ii) audited
financial statements prepared in accordance with GAAP and a report on the annual
financial statements by the Issuer’s independent registered public accounting
firm;

 

48



--------------------------------------------------------------------------------

(2) quarterly reports of the Issuer containing substantially all of the
financial information that would be required to be contained in a quarterly
report on Form 10-Q under the Exchange Act, including (i) a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and
(ii) unaudited quarterly financial statements prepared in accordance with GAAP
and reviewed pursuant to Statement on Auditing Standards No. 100 (or any
successor provision); and

(3) current reports of the Issuer containing substantially all of the
information that would be required to be filed in a Current Report on Form 8-K
under the Exchange Act.

Notwithstanding any of the foregoing, (a) no certifications, reports or
attestations concerning the financial statements, disclosure controls and
procedures or internal controls that would otherwise be required pursuant to the
Sarbanes-Oxley Act of 2002, as amended, and the SEC rules and regulations
implementing that Act, will be required; (b) no financial schedules specified in
Regulation S-X under the Securities Act will be required; (c) compliance with
the requirements of Item 10(e) of Regulation S-K under the Securities Act will
not be required; (d) information specified in Rules 3-09, 3-10 and 3-16 of
Regulation S-X under the Securities Act with respect to Subsidiaries and
Affiliates will not be required; and (e) no exhibits pursuant to Item 601 of
Regulation S-K under the Securities Act will be required.

(b) So long as any Notes are outstanding, the Issuer will also: (a) not later
than 10 Business Days after providing the information required by
Section 4.03(a)(1) and (a)(2), hold a publicly accessible conference call to
discuss such information for the relevant fiscal period (including a question
and answer portion of the call); and (b) issue a press release to an
internationally recognized wire service no fewer than three Business Days prior
to the date of the conference call required by Section 4.03(a), announcing the
time and date of such conference call and either including all information
necessary to access the call or directing Holders, prospective investors, broker
dealers and securities analysts to contact the appropriate person at the Issuer
to obtain such information.

(c) Notwithstanding anything to the contrary contained herein, so long as
TerraForm (x) continues to control, directly or indirectly, more than 50% of the
Voting Stock of the Parent, (y) consolidates the Parent and its Subsidiaries in
accordance with GAAP and (z) has no material operations, assets or revenues
other than those of the Parent and its Subsidiaries, the filing by TerraForm of
its quarterly, annual and current reports and consolidated financial statements
referred to above on either the SEC’s EDGAR filing system or a publicly
accessible website, and a publicly accessible quarterly conference call of
TerraForm, will be deemed to satisfy the obligations of the Issuer under this
Section 4.03; provided that in the case of the quarterly and annual reports, the
same are accompanied by information that explains in reasonable detail the
differences between the information relating to TerraForm and any of its
Subsidiaries other than the Parent and its Subsidiaries, on the one hand, and
the information relating to the Parent and its Subsidiaries on a stand-alone
basis, on the other hand. In addition, the Issuer, the Parent and the Subsidiary
Guarantors agree that, for so long as any Notes remain outstanding, at any time
they are not required to file the reports required by this Section 4.03 with the
SEC, they will furnish to the Trustee, Holders and to securities analysts and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(d) Delivery of any such reports, information and documents to the Trustee is
for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including compliance with this
Indenture (as to which the Trustee is entitled to rely exclusively on Officer’s
Certificates). Further, the Trustee shall have no obligation whatsoever to
determine whether or not such information, documents or reports have been filed
pursuant to the SEC’s EDGAR filing system (or its successor).

 

49



--------------------------------------------------------------------------------

(e) At any time that any of the Parent’s Unrestricted Subsidiaries would be a
Significant Subsidiary, then the quarterly and annual financial information
required by Section 4.03(a) will include a reasonably detailed presentation,
either on the face of the financial statements or in the footnotes thereto or in
a separate discussion (which may be contained in the “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” section of the
applicable quarterly or annual report), of the financial condition and results
of operations of the Parent and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Parent.

(f) Notwithstanding anything herein to the contrary, the Issuer will not be
deemed to have failed to comply with any of its agreements in Section 4.03(a)
for purposes of Section 6.01(4) until 60 days after the date any report
hereunder is required to be filed with the SEC or made available on a website
pursuant to this Section 4.03.

Section 4.04 Compliance Certificate.

(a) The Issuer and each Guarantor shall deliver to the Trustee, within 90 days
after the end of each fiscal year, an Officer’s Certificate stating that a
review of the activities of the Parent and the Restricted Subsidiaries during
the preceding fiscal year has been made under the supervision of the signing
Officer (who shall be a member of senior management) with a view to determining
whether the Parent and the Restricted Subsidiaries has kept, observed, performed
and fulfilled its obligations under this Indenture, and further stating, as to
such Officer signing such certificate, that to the best of his or her knowledge,
the Parent and the Restricted Subsidiaries has kept, observed, performed and
fulfilled each and every covenant contained in this Indenture (without regards
to periods of grace or notice requirements) and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (or, if a Default or Event of Default has occurred, describing all
such Defaults or Events of Default of which he or she may have knowledge and
what action the Parent and the Restricted Subsidiaries is taking or proposes to
take with respect thereto).

(b) So long as any of the Notes are outstanding, the Issuer and the Parent will
deliver to the Trustee, within five Business Days of any of their Officers
becoming aware of any Default or Event of Default, an Officer’s Certificate
specifying such Default or Event of Default and what action the Issuer and the
Parent are taking or propose to take with respect thereto, but only to the
extent such Default or Event of Default has not been cured by the end of such
five Business Day period.

Section 4.05 Taxes.

The Parent will pay, and will cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders.

Section 4.06 Stay, Extension and Usury Laws.

The Issuer and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuer and
each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law,

 

50



--------------------------------------------------------------------------------

and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law has been
enacted.

Section 4.07 Limitation on Restricted Payments.

(a) The Parent will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(1) declare or pay any dividend or make any other payment or distribution on
account of the Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Parent or its Restricted Subsidiaries) or to the
direct or indirect holders of the Parent’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as holders (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of the Parent or any of its Restricted Subsidiaries and other than
dividends or distributions payable to the Parent or its Restricted
Subsidiaries);

(2) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Issuer) any Equity Interests of the Parent or any direct or indirect parent
entity of the Parent other than Equity Interests held by the Parent or any of
its Restricted Subsidiaries;

(3) make any payment on, or purchase, repurchase, redeem, defease or otherwise
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any subordinated Indebtedness (excluding any
intercompany Indebtedness between or among the Parent and any of its Restricted
Subsidiaries), except (i) a payment of interest or principal at the Stated
Maturity thereof or (ii) the purchase, repurchase, redemption, defeasance or
other acquisition or retirement for value of any subordinated Indebtedness in
anticipation of satisfying a sinking fund obligation, principal installment or
payment at final maturity, in each case due within one year of the date of
purchase, repurchase, redemption, defeasance or other acquisition or retirement
for value); or

(4) make any Restricted Investment in any Person,

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”),

unless, at the time of any such Restricted Payment, no Default (except a
Reporting Default) or Event of Default has occurred and is continuing or would
occur as a consequence of such Restricted Payment, and:

(i) if the Fixed Charge Coverage Ratio for the applicable Test Period at the
time of such Restricted Payment is greater than or equal to 1.75 to 1.00, such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments made by the Parent and its Restricted Subsidiaries since the Issue Date
(excluding Restricted Payments permitted by clauses (2) through (13) of
Section 4.07(b)), is less than the sum, without duplication, of:

(A) Cumulative CAFD, determined as of the date such Restricted Payment is made;
plus

 

51



--------------------------------------------------------------------------------

(B) 100% of the aggregate net proceeds received by the Parent (including the
Fair Market Value of the Capital Stock of a Permitted Business or long-term
assets used or useful in a Permitted Business) since the Issue Date (x) as a
contribution to its common equity capital or (y) in consideration of the sale or
issuance of Equity Interests of the Parent (other than Disqualified Stock) or
from the issue or sale of convertible or exchangeable Disqualified Stock of the
Parent or the Issuer or convertible or exchangeable debt securities of the
Parent or the Issuer, in each case that have been converted into or exchanged
for Equity Interests of the Parent or any direct or indirect parent of the
Parent (other than Equity Interests (or Disqualified Stock or debt securities)
sold to a Subsidiary of the Parent); plus

(C) to the extent that any Restricted Investment that was made after the Issue
Date is sold for cash or otherwise liquidated or repaid for cash, 100% of the
aggregate amount received by the Parent or its Restricted Subsidiaries in cash
and the Fair Market Value of property other than cash received; plus

(D) the net reduction in Restricted Investments after the Issue Date resulting
from dividends, liquidating distributions, redemptions, repayments of loans or
advances, or other transfers of assets in each case to the Parent or any of its
Restricted Subsidiaries from any Person (including, without limitation,
Unrestricted Subsidiaries and Joint Ventures) or from redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries,

in the case of each of the foregoing items (B), (C) and (D) for purposes of this
clause (i), to the extent such amounts have not been included in Cumulative CAFD
for any period commencing on or after the Issue Date (items (B), (C) and
(D) being referred to collectively as “Incremental Funds”); minus

(E) the aggregate amount of Incremental Funds previously expended pursuant to
this clause (i) or clause (ii) below; or

(ii) if the Fixed Charge Coverage Ratio for the applicable Test Period at the
time of such Restricted Payment is less than 1.75 to 1.00, such Restricted
Payment, together with the aggregate amount of all other Restricted Payments
made by the Parent and its Restricted Subsidiaries during the quarter in which
such Restricted Payment is made (excluding Restricted Payments permitted by
clauses (2) through (13) of Section 4.07(b)) is less than the sum, without
duplication, of:

(A) $125.0 million less the aggregate amount of all Restricted Payments made by
the Parent and its Restricted Subsidiaries pursuant to this clause (ii)(A)
during the period beginning on the Issue Date and ending on the last day of the
fiscal quarter immediately preceding the quarter in which such Restricted
Payment is made; plus

(B) Incremental Funds to the extent such amounts have not previously been
expended pursuant to this clause (ii) or clause (i) above (including any amounts
that were included in Cumulative CAFD for any period commencing on or after the
Issue Date and expended pursuant to clause (i) above).

(b) The preceding provisions will not prohibit:

(1) the payment of any dividend or the consummation of any redemption within 60
days after the date of declaration of the dividend or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend or redemption payment would have complied with this Indenture;

 

52



--------------------------------------------------------------------------------

(2) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale or issuance (other than
to a Subsidiary of the Parent) of, Equity Interests of the Parent (other than
Disqualified Stock), or from the substantially concurrent contribution to the
common equity capital of the Parent (other than from a Subsidiary of the
Parent); provided that the amount of any net cash proceeds that are utilized for
any such Restricted Payment will not be included in Incremental Funds;

(3) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Parent or TerraForm held by any current or former
officer, director, employee or consultant of the Parent or any of its Restricted
Subsidiaries or TerraForm pursuant to any equity subscription agreement, stock
option agreement, restricted stock grant, shareholders’ agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $5.0 million in
any calendar year (with unused amounts in any calendar year being carried over
to succeeding calendar years); and provided further, that such amount in any
calendar year may be increased by an amount not to exceed the cash proceeds from
(i) the sale of Equity Interests of the Parent or TerraForm received by the
Parent or a Restricted Subsidiary during such calendar year, in each case to
members of management, directors or consultants of the Parent, any of its
Restricted Subsidiaries or TerraForm and (ii) key man life insurance policies
received by the Parent or any of its Restricted Subsidiaries in such calendar
year;

(4) the defeasance, redemption, repurchase, repayment or other acquisition of
subordinated Indebtedness with the net cash proceeds from an incurrence of
Refinancing Indebtedness;

(5) the repurchase of any subordinated Indebtedness at a purchase price not
greater than (x) 101% of the principal amount thereof (plus accrued and unpaid
interest) in the event of a Change of Control pursuant to a provision no more
favorable to the holders thereof than the provisions set forth in Section 4.15
or (y) 100% of the principal amount thereof (plus accrued and unpaid interest)
in the event of an Asset Sale pursuant to a provision no more favorable to the
holders thereof than the provisions set forth under Section 4.10; provided that,
in each case, prior to the repurchase the Issuer has made a Change of Control
Offer or Asset Sale Offer, as applicable, and repurchased all Notes issued under
this Indenture that were properly tendered for payment in connection with such
Change of Control Offer or Asset Sale Offer, as applicable;

(6) the purchase, repurchase, redemption or other acquisition or retirement for
value of Equity Interests (or the payment of a dividend to a direct or indirect
parent of the Parent to fund such purchase, repurchase, redemption or other
acquisition or retirement) deemed to occur upon the exercise of stock options,
warrants or other convertible securities if such Equity Interests represent a
portion of the exercise price thereof;

(7) the repurchase of Equity Interests (or the payment of a dividend to a direct
or indirect parent of the Parent to fund such repurchase) upon vesting of
restricted stock, restricted stock units, performance shares units or similar
equity incentives to satisfy tax withholding or similar tax obligations with
respect thereto;

(8) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Parent or its
Restricted Subsidiaries or any Preferred Equity of any Restricted Subsidiary
(other than the Issuer or the Subsidiary Guarantors) issued on or after the
Issue Date in accordance with Section 4.09;

 

53



--------------------------------------------------------------------------------

(9) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Parent or any of its Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options, warrants or similar securities or the conversion or exchange of
Capital Stock of any such Person or TerraForm;

(10) Permitted Payments;

(11) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary to the
holders of its Equity Interests in accordance with the charter, partnership
agreement, limited liability company agreement or other governing documents of
such Restricted Subsidiary or on a pro rata basis or a more favorable basis to
the Parent or the Restricted Subsidiary that is the parent of the Restricted
Subsidiary making such payment;

(12) cash distributions to the holders of Equity Interests of the Parent in
respect of, and paid in the quarter subsequent to, the Parent’s fiscal quarters
ending December 31, 2014 and March 31, 2015, in accordance with the Operating
Agreement, in an aggregate amount not to exceed (i) $37.5 million in respect of
the quarter ending December 31, 2014 and (ii) $45.0 million in respect of the
quarter ending March 31, 2015; and

(13) additional Restricted Payments made after the Issue Date in an aggregate
amount pursuant to this clause (13) not to exceed the greater of (i) $10.0
million or (ii) 0.25% of Consolidated Total Assets determined as of each date a
Restricted Payment is made pursuant to this clause (13).

(c) The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Issuer or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment,
without giving effect to subsequent changes in value. The Fair Market Value of
any cash Restricted Payment shall be its face amount.

For purposes of determining compliance with this Section 4.07, in the event that
a proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (1) through (13) of Section 4.07(b) or is entitled to be made pursuant
to Section 4.07(a) or as a Permitted Investment, the Issuer will be able to
classify or later reclassify (based on circumstances existing on the date of
such reclassification) such Restricted Payment (or a portion thereof) between
such clauses (1) through (13) of Section 4.07(b) and Section 4.07(a) or as a
Permitted Investment in any manner that otherwise complies with this
Section 4.07.

Section 4.08 Limitation on Dividends and Other Payment Restrictions Affecting
Restricted Subsidiaries.

(a) The Parent will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary to:

(1) pay dividends, in cash or otherwise, or make any other distributions on or
in respect of its Capital Stock or any other interest or participation in, or
measured by, its profits;

 

54



--------------------------------------------------------------------------------

(2) pay any Indebtedness owed to the Parent or any other Restricted Subsidiary;

(3) make loans or advances to the Parent or any other Restricted Subsidiary; or

(4) transfer any of its properties or assets to the Parent or any other
Restricted Subsidiary.

(b) The provisions described in Section 4.08(a) hereof will not apply to:

(1) encumbrances and restrictions existing under or by reason of the Notes, the
Indenture, the Guarantees, the Credit Agreement or any Non-Recourse Financing
outstanding as of the Issue Date;

(2) encumbrances and restrictions imposed by provisions in agreements relating
to Non-Recourse Financing that is permitted by the Indenture to be incurred;

(3) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be incurred subsequent to
the Issue Date pursuant to Section 4.09 hereof if (x) Parent’s Board of
Directors or senior management determines that such encumbrance or restriction
will not materially adversely affect the Parent’s ability to make principal and
interest payments on the Notes as and when they fall due; or (y) such
encumbrances and restrictions apply only during the continuance of a default in
respect of a payment or financial maintenance covenant relating to such
Indebtedness;

(4) any agreement or instrument in effect on the Issue Date;

(5) with respect to restrictions or encumbrances referred to in clause (a)(4)
above, encumbrances and restrictions: (i) that restrict in a customary manner
the subletting, assignment or transfer of any properties or assets that are
subject to a lease, license, conveyance or other similar agreement to which the
Parent or any Restricted Subsidiary is a party; and (ii) contained in operating
leases for real property and restricting only the transfer of such real property
upon the occurrence and during the continuance of a default in the payment of
rent;

(6) encumbrances or restrictions contained in any agreement or other instrument
of (i) a Person acquired by the Parent or any Restricted Subsidiary in effect at
the time of such acquisition or (ii) an Unrestricted Subsidiary, at the time it
is designated or deemed to become a Restricted Subsidiary, in each case, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, and was not put in place in contemplation of such event;

(7) encumbrances or restrictions contained in contracts for sales of Capital
Stock or assets permitted by Section 4.10 with respect to the assets or Capital
Stock to be sold pursuant to such contract or in customary merger or acquisition
agreements (or any option to enter into such contract) for the purchase or
acquisition of Capital Stock or assets or any of the Parent’s Subsidiaries by
another Person;

(8) encumbrances or restrictions existing under or by reason of applicable law,
regulation or similar restriction or by governmental licenses, concessions,
franchises or permits;

(9) encumbrances or restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into the ordinary course of business;

 

55



--------------------------------------------------------------------------------

(10) customary provisions in joint venture agreements and other similar
agreements or arrangements relating to such joint venture entered into in the
ordinary course of business;

(11) in the case of clause (a)(4) above, customary encumbrances or restrictions
in connection with purchase money obligations, mortgage financings and
Capitalized Lease Obligations;

(12) any encumbrance or restriction arising by reason of customary
non-assignment provisions;

(13) customary restrictions on fiduciary cash held by the Parent’s Restricted
Subsidiaries;

(14) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, including with respect to intellectual
property and other agreements;

(15) customary restrictions on the transfer of non-cash assets contained in
power purchase agreements and similar agreements;

(16) restrictions on Non-Recourse Subsidiaries in documentation evidencing
Project Obligations;

(17) customary provisions in agreements governing Hedging Obligations;

(18) customary provisions contained in agreements entered into in the ordinary
course of business or encumbrances or restrictions existing under or by reason
of any Lien permitted to be incurred pursuant to Section 4.12;

(19) encumbrances or restrictions contained in the charter, partnership
agreement or limited liability company agreement or other governing documents of
a Restricted Subsidiary relating to tax equity or similar financings; or

(20) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refunding, renewal, replacement or refinancing of Indebtedness
incurred pursuant to, or that otherwise extends, renews, refunds, increases,
supplements, modifies, refinances or replaces, an agreement, contract,
obligation or instrument referred to in clauses (1), (2), (4), (6) or (7) of
this Section 4.08(b) or contained in any amendment, supplement or other
modification to an agreement referred to in clauses (1), (2), (4), (6) or (7) of
this Section 4.08(b); provided, however, that the encumbrances and restrictions
with respect to such Restricted Subsidiary contained in any such agreement or
instrument are not materially less favorable to the Holders taken as a whole
than the encumbrances and restrictions contained in such agreements and
instruments referred to in clauses (1), (2), (4), (6) or (7) of this
Section 4.08(b) (as determined in good faith by senior management of the
Parent).

 

56



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 4.08, (1) the priority
of any Preferred Equity in receiving dividends or distributions prior to
dividends or distributions being paid on common stock will not be deemed a
restriction on the ability to make distributions on Capital Stock and (2) the
subordination of loans or advances made to the Parent or a Restricted Subsidiary
to other Indebtedness incurred by the Parent or any such Restricted Subsidiary
will not be deemed a restriction on the ability to make loans or advances.

Section 4.09 Limitation on Indebtedness, Disqualified Stock and Preferred Equity

(a) Subject to the exceptions set out under paragraph (b) below, the Parent will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness (including Acquired Debt), and the Parent will not
issue any Disqualified Stock and will not permit its Restricted Subsidiaries to
issue any Disqualified Stock or Preferred Equity; provided, however, that the
Issuer and the Guarantors may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and the Subsidiary Guarantors may issue Preferred
Equity, if on the date of incurrence or issuance thereof the Fixed Charge
Coverage Ratio for the applicable Test Period would have been at least 2.0 to
1.0, determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been incurred or
the Disqualified Stock or the Preferred Equity had been issued, as the case may
be, on the first day of the relevant Test Period.

(b) Section 4.09(a) will not prohibit the incurrence of any of the following
items of Indebtedness (collectively, “Permitted Debt”):

(1) Indebtedness of the Parent or any of its Restricted Subsidiaries under
Credit Facilities (i) in an aggregate principal amount outstanding (including
any Refinancing Indebtedness that is then outstanding pursuant to clause
(1)(ii)) as of the date of each incurrence pursuant to this clause (1)(i) not to
exceed the greatest of (A) $800.0 million, (B) 20.0% of Consolidated Total
Assets, determined as of the date of each incurrence pursuant to this clause
(1)(i)(B), and (C) 2.5x CFADS for the applicable Test Period, determined as of
the date of each incurrence pursuant to this clause (1)(i)(C) and
(ii) Refinancing Indebtedness in respect of Indebtedness outstanding pursuant to
this clause (1);

(2) Indebtedness under the Notes (other than any Additional Notes);

(3) the Existing Indebtedness;

(4) Indebtedness, Disqualified Stock or Preferred Equity of the Parent or its
Restricted Subsidiaries represented by Capitalized Lease Obligations, mortgage
financings or purchase money obligations, or, incurred to finance or refinance
the acquisition, leasing, construction, design, installment or improvement of
property (real or personal) or assets (including Capital Stock), and whether
acquired through the direct acquisition of such property or assets or the
acquisition of the Capital Stock of any Person owning such property or assets,
in an aggregate outstanding principal amount as of the date of any incurrence
pursuant to this clause (4) which, when taken together with the principal amount
of all other Indebtedness incurred pursuant to this clause (4) and that is then
outstanding (and any Refinancing Indebtedness in respect of Indebtedness
originally incurred pursuant to this clause (4) and then outstanding), will not
to exceed the greater of (A) $50.0 million or (B) 1.5% of Consolidated Total
Assets determined as of each date of incurrence pursuant to this clause (4);

 

57



--------------------------------------------------------------------------------

(5) Indebtedness of the Parent owing to any of its Restricted Subsidiaries or
Indebtedness of any of its Restricted Subsidiaries owing to the Parent or any
Restricted Subsidiary of the Parent; provided that (A) any subsequent issuance
or transfer of Equity Interests that results in any such Indebtedness being held
by a Person other than the Parent or a Restricted Subsidiary and (B) any
transfer of such Indebtedness to a Person that is not the Parent or a Restricted
Subsidiary will be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Parent or such Restricted Subsidiary, as the case may be,
that was not permitted by this clause (5);

(6) the issuance by any of the Parent’s Restricted Subsidiaries to the Parent or
to any of its Restricted Subsidiaries of shares of Preferred Equity; provided,
however, that: (A) any subsequent issuance or transfer of Equity Interests that
results in any such Preferred Equity being held by a Person other than the
Parent or a Restricted Subsidiary of the Parent; and (B) any sale or other
transfer of any such Preferred Equity to a Person that is not either the Parent
or a Restricted Subsidiary of the Parent, will be deemed, in each case, to
constitute an issuance of such Preferred Equity by such Restricted Subsidiary
that was not permitted by this clause (6);

(7) Indebtedness or Disqualified Stock of the Parent or the Issuer or Preferred
Equity of a Restricted Subsidiary incurred and outstanding on the date on which
such Restricted Subsidiary was directly or indirectly acquired by the Parent
after the Issue Date or on the date it otherwise becomes a Restricted
Subsidiary; provided that, that after giving effect to such acquisition and
incurrence, either (A) the Issuer would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09(a) or (B) the Fixed Charge Coverage Ratio for the
applicable Test Period would be equal to or greater than immediately prior to
such acquisition and incurrence; and provided further, that Indebtedness,
Disqualified Stock or Preferred Equity incurred under this clause (7) to
(i) provide all or any portion of the funds used to consummate the transaction
pursuant to which such Restricted Subsidiary was acquired or otherwise became a
Restricted Subsidiary or (ii) otherwise in connection with or in contemplation
of such transaction will only be permitted if such Restricted Subsidiary becomes
a Guarantor;

(8) Indebtedness of the Parent and its Restricted Subsidiaries incurred in
respect of worker’s compensation claims or claims arising under similar
legislation, self-insurance or similar obligations, performance, surety and
similar bonds and completion guarantees provided by the Parent and its
Restricted Subsidiaries in the ordinary course of business;

(9) Indebtedness of the Parent and its Restricted Subsidiaries providing for
indemnification, adjustment of purchase price or similar obligations in
connection with the acquisition or disposition of any business, assets or
Capital Stock of a Subsidiary of the Parent after the Issue Date;

(10) Indebtedness arising from honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds or
credit lines in the ordinary course of business; provided that such Indebtedness
is disbursed within seven days of incurrence;

(11) advance payments received from customers for goods and services purchased
and credit periods in the ordinary course of business;

(12) Indebtedness constituting reimbursement obligations with respect to letters
of credit, bankers’ acceptances or similar instruments or obligations issued in
the ordinary course of business; provided that upon the drawing or other funding
of such letters of credit or other instruments or obligations, such drawings or
fundings are reimbursed within seven Business Days;

 

58



--------------------------------------------------------------------------------

(13) Indebtedness in respect of (i) cash pooling arrangements, (ii) Bank Product
Obligations and (iii) Hedging Obligations (other than Hedging Obligations
incurred for speculative purposes);

(14) the guarantee by (i) the Parent or a Restricted Subsidiary of Indebtedness
(other than Non-Recourse Financing) that is permitted to be incurred pursuant to
another provision of this Section 4.09; provided that if the Indebtedness being
guaranteed is subordinated to or pari passu with the Notes, then the guarantee
will be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed; and (ii) any Non-Recourse Subsidiary of Indebtedness of
any other Non-Recourse Subsidiary;

(15) (i) the factoring of accounts receivable and (ii) reverse factoring or
confirming of accounts payable, in each case arising in the ordinary course of
business;

(16) Indebtedness that constitutes Non-Recourse Financing that is incurred by a
Non-Recourse Subsidiary and Preferred Equity issued by a Non-Recourse Subsidiary
(including Preferred Equity outstanding at the time such Non-Recourse Subsidiary
becomes a Restricted Subsidiary);

(17) guarantees by the Parent or its Restricted Subsidiaries in the ordinary
course of business of obligations to suppliers, customers, franchisees and
licensees;

(18) Indebtedness representing deferred compensation to employees of the Parent
or any of its Restricted Subsidiaries;

(19) Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply agreements, in each case, in the
ordinary course of business;

(20) Indebtedness of the Parent and its Restricted Subsidiaries in an aggregate
outstanding principal amount as of the date of any incurrence pursuant to this
clause (20) which, when taken together with the principal amount of all other
Indebtedness incurred pursuant to this clause (20) and then outstanding (and any
Refinancing Indebtedness in respect of Indebtedness originally incurred pursuant
to this clause (20) that is then outstanding), will not exceed the greater of
(i) $125.0 million or (ii) 3.0% of Consolidated Total Assets, determined as of
the date of each incurrence pursuant to this clause (20);

(21) the guarantee by the Parent or any of its Restricted Subsidiaries of
Indebtedness of any Unrestricted Subsidiary or any Joint Venture; provided that
the aggregate principal amount of all Indebtedness incurred under this clause
(21) and then outstanding does not exceed the greater of (i) $50.0 million or
(ii) 1.5% of Consolidated Total Assets determined as of each date of incurrence
pursuant to this clause (21); and

(22) any Refinancing Indebtedness incurred with respect to the refinancing of
any Indebtedness permitted under Section 4.09(a) or clauses (2), (3), (4),
(7) or (20) of this Section 4.09(b).

The Issuer and the Guarantors will not incur any Indebtedness (including
Permitted Debt but excluding Indebtedness incurred pursuant to clause
(e) thereof) that is contractually subordinated in right

 

59



--------------------------------------------------------------------------------

of payment to any other Indebtedness of the Issuer or the applicable Guarantor,
unless such Indebtedness is also contractually subordinated in right of payment
to the Notes and the applicable Guarantee on substantially identical terms;
provided, however, that no Indebtedness will be deemed to be contractually
subordinated in right of payment to any other Indebtedness of the Issuer or the
Guarantors solely by virtue of being unsecured or by virtue of being secured on
a junior priority basis.

For purposes of determining compliance with this Section 4.09, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories described in paragraphs (b)(1) through (22) of this Section 4.09, or
is entitled to be incurred pursuant to paragraph (a) of this Section 4.09, the
Issuer will be permitted to classify such item of Indebtedness on the date of
its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this Section 4.09; provided that
any Indebtedness incurred under the Credit Agreement that is outstanding on the
Issue Date shall be deemed to be incurred under the category described in
paragraph b(1) of this Section 4.09 and not paragraph (a) or paragraph (b)(3)
and may not be reclassified.

The accrual of interest or Preferred Equity dividends, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of Preferred Equity as Indebtedness due to a change in
accounting principles, and the payment of dividends on Preferred Equity or
Disqualified Stock in the form of additional shares of the same class of
Preferred Equity or Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Preferred Equity or Disqualified Stock for
purposes of this Section 4.09. For purposes of determining compliance with any
U.S. dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be utilized, calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred. Notwithstanding any
other provision of this Section 4.09, the maximum amount of Indebtedness that
the Parent or any Restricted Subsidiary may incur pursuant to this Section 4.09
shall not be deemed to be exceeded solely as a result of fluctuations in
exchange rates or currency values.

The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

With respect to any acquisition of a Permitted Business or long-term assets used
or useful in a Permitted Business (whether by merger, consolidation or other
business combination or the acquisition of Capital Stock), for purposes of
determining whether:

(1) any Indebtedness (including Acquired Debt) that is being incurred in
connection with such acquisition is permitted to be incurred in compliance with
this Section 4.09; and

 

60



--------------------------------------------------------------------------------

(2) whether any Lien being incurred to secure any such Indebtedness is permitted
to be incurred in accordance with Section 4.12,

any calculation of the Fixed Charge Coverage Ratio, Consolidated Total Assets
and/or CFADS may be made, at the option of the Parent, using the date that the
definitive agreement for such acquisition is entered into (the “Acquisition
Agreement Date”) as the applicable date of determination of the Fixed Charge
Coverage Ratio, Consolidated Total Assets and/or CFADS, as the case may be, in
each case with such pro forma adjustments as are appropriate and consistent with
the pro forma adjustment provisions set forth in the definition of “Fixed Charge
Coverage Ratio” (in the case of any calculation of the Fixed Charge Coverage
Ratio or CFADS) or “Consolidated Total Assets” (in the case of any calculation
thereof). For the avoidance of doubt, if the Parent elects to use the
Acquisition Agreement Date as the applicable date of determination in accordance
with the foregoing, any fluctuation or change in the Fixed Charge Coverage
Ratio, CFADS or Consolidated Total Assets of the Parent or the Permitted
Business or assets to be acquired subsequent to the Acquisition Agreement Date
and prior to the consummation of such acquisition will not be taken into account
for purposes of determining whether any Indebtedness (including Acquired Debt)
that is being incurred in connection with such acquisition is permitted to be
incurred in compliance with this Section 4.09, or whether any Lien being
incurred to secure any such Indebtedness is permitted to be incurred in
accordance with Section 4.12, but any Indebtedness, Investment or other
transaction that is required to be given pro forma effect in accordance with the
applicable adjustment provisions described above incurred or consummated after
the Acquisition Agreement Date and on or prior to the consummation of such
acquisition will be taken into account.

Section 4.10 Limitation on Sales of Assets.

(a) The Parent will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, consummate an Asset Sale unless:

(1) the Parent (or the relevant Restricted Subsidiary, as the case may be)
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of;

(2) at least 75% of the consideration received in the Asset Sale by the Parent
or such Restricted Subsidiary is in the form of cash or Cash Equivalents. For
purposes of this provision, each of the following will be deemed to be cash:

(A) any liabilities, as recorded on the balance sheet of the Parent or any
Restricted Subsidiary (other than contingent liabilities), that are assumed or
discharged by the transferee of any such assets and as a result of which the
Parent and its Restricted Subsidiaries are no longer obliged with respect to
such liabilities or are indemnified against further liabilities;

(B) any securities, notes or other obligations received by the Parent or any
such Restricted Subsidiary from such transferee that are converted by the Parent
or such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of the Asset Sale, to the extent of the cash or Cash
Equivalents received in that conversion;

(C) any Capital Stock or assets of the kind referred to in clauses (b)(1)(B) or
(D) below;

 

61



--------------------------------------------------------------------------------

(D) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Sale, to the extent that the Parent and
each other Restricted Subsidiary are released from any guarantee of such
Indebtedness in connection with such Asset Sale;

(E) consideration consisting of Indebtedness of the Parent or any Guarantor
received from persons who are not the Parent or any Restricted Subsidiary;

(F) any consideration consisting of Equity Interests in an entity (including a
Non-Recourse Subsidiary) engaged in a Permitted Business received in connection
with the sale or exchange of an Equity Interest in a Restricted Subsidiary so
long as after giving effect to such transaction, the entity in which the Equity
Interest has been sold or exchanged remains a Restricted Subsidiary; and

(G) any Designated Non-cash Consideration received by the Parent or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received since
the Issue Date pursuant to this clause (G) that is at that time outstanding, not
to exceed the greater of (i) $75.0 million or (ii) 2.0% of Consolidated Total
Assets, determined at the time of receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being determined as of the date of receipt thereof and without
giving effect to subsequent changes in value).

(b) within 365 days after the receipt of any Net Proceeds from an Asset Sale,
the Parent (or the applicable Restricted Subsidiary, as the case may be) may:

(1) apply an amount of cash equal to the amount of such Net Proceeds (at the
option of the Parent or Restricted Subsidiary):

(A) to redeem Notes as described under Section 3.07, to purchase Notes through
open market purchases (to the extent such purchases are at or above 100% of the
principal amount thereof) or to purchase Notes pursuant to an offer to all
Holders at a purchase price equal to at least 100% of the principal amount
thereof, plus accrued and unpaid interest, if any, to (but not including) the
date of purchase in accordance with Article 3 (a “Notes Offer”), which Notes
Offer will constitute an application of Net Proceeds pursuant to this clause to
the extent of the amount of the Notes Offer, whether or not any Notes are
tendered;

(B) to acquire all or substantially all of the assets of, or any Capital Stock
of another Permitted Business, if, after giving effect to any such acquisition
of Capital Stock, the Permitted Business is or becomes a Restricted Subsidiary
(including a Non-Recourse Subsidiary);

(C) to make a capital expenditure;

(D) to acquire other assets (other than Capital Stock) not classified as current
assets under GAAP that are used or useful in a Permitted Business;

(E) to repurchase, prepay, redeem or repay (i) secured Indebtedness of the
Parent or any of its Restricted Subsidiaries under Credit Facilities and
(ii) Pari Passu Indebtedness; provided that in the case of clause (ii), a pro
rata portion of such amount of

 

62



--------------------------------------------------------------------------------

cash is applied to redeem Notes as described under Section 3.07, to purchase the
Notes through open market purchases (to the extent such purchases are at or
above 100% of the principal amount thereof) or to make a Notes Offer, which
Notes Offer will constitute an application of such amount of cash pursuant to
this clause to the extent of the amount of the Notes Offer, whether or not any
Notes are tendered;

(F) to repurchase, prepay, redeem or repay any Non-Recourse Financing; or

(G) any combination of the foregoing; or

(2) enter into a binding commitment to apply the Net Proceeds pursuant to
clauses (b)(1)(B), (C) or (D) of this Section 4.10; provided that such binding
commitment will be treated as a permitted application of the Net Proceeds from
the date of such commitment until the earlier of: (x) the date on which such
acquisition or expenditure is consummated; and (y) the 180th day following the
expiration of the aforementioned 365-day period.

Pending the final application of any Net Proceeds, the Parent (or any applicable
Restricted Subsidiary) may temporarily reduce revolving credit borrowings or
otherwise invest the Net Proceeds in any manner that is not prohibited by this
Indenture.

(c) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in Section 4.10(b) hereof will constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $25.0 million, within ten Business
Days thereof, the Issuer will make an Asset Sale Offer to all Holders and may
make an offer to all holders of other Pari Passu Indebtedness to purchase,
prepay or redeem with the Excess Proceeds the maximum principal amount of Notes
and such other Pari Passu Indebtedness (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith) that may be purchased, prepaid or redeemed out
of the Excess Proceeds. The offer price for the Notes in any Asset Sale Offer
will be equal to 100% of the principal amount, plus accrued and unpaid interest
to the date of purchase, prepayment or redemption, subject to the rights of
Holders on the relevant record date to receive interest due on the relevant
Interest Payment Date, and will be payable in cash If any Excess Proceeds remain
after consummation of an Asset Sale Offer, the Issuer may use those Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. If the
aggregate principal amount of Notes and other Pari Passu Indebtedness tendered
into (or to be prepaid or redeemed in connection with) such Asset Sale Offer
exceeds the amount of Excess Proceeds or if the aggregate amount of the Notes
tendered pursuant to a Notes Offer exceeds the amount of the Excess Proceeds so
applied, such Notes and such other Pari Passu Indebtedness, if applicable, will
be purchased on a pro rata basis, based on the amounts tendered or required to
be prepaid or redeemed (with such adjustments as may be deemed appropriate by
the Issuer so that only Notes in denominations of $2,000, or an integral
multiple of $1,000 in excess thereof, will be purchased). Upon completion of
each Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.

(d) The Issuer will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
Section 3.09 hereof or this Section 4.10, the Issuer will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under Section 3.09 hereof or this Section 4.10 by
virtue of such compliance.

 

63



--------------------------------------------------------------------------------

Section 4.11 Limitation on Transactions with Affiliates.

(a) The Parent will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into or suffer to exist any transaction or series
of related transactions (including, without limitation, the sale, purchase,
exchange or lease of assets or property or the rendering of any service) with,
or for the benefit of, any Affiliate of the Parent or any Restricted Subsidiary
involving aggregate payments or consideration in excess of $5.0 million, unless:

(1) such transaction or series of transactions is on terms that, taken as a
whole, are not materially less favorable to the Parent or such Restricted
Subsidiary, as the case may be, than those that would have been obtained in a
comparable transaction at such time on an arm’s-length basis with third parties
that are not Affiliates; and

(2) with respect to any transaction or series of related transactions involving
aggregate payments or the transfer of assets or the provision of services, in
each case having a value greater than $75.0 million, the Corporate Governance
and Conflicts Committee of TerraForm (or, if at any time TerraForm is not the
sole managing member of the Parent, the Board of Directors of Parent (including
a majority of the independent directors of such Board of Directors, to the
extent applicable) must approve such transaction.

(b) Notwithstanding the foregoing, the restrictions set forth in this
Section 4.11 will not apply to:

(1) customary directors’ fees and expenses, indemnities and similar arrangements
(including the payment of directors’ and officers’ insurance premiums),
consulting fees, employee compensation, employee and director bonuses,
employment agreements and arrangements or employee benefit arrangements,
including stock options or legal fees, as determined in good faith by Parent’s
Board of Directors or senior management;

(2) any Restricted Payment not prohibited by Section 4.07;

(3) loans and advances (or guarantees to third party loans, but not any
forgiveness of such loans or advances) to directors, officers or employees of
the Parent or any Restricted Subsidiary made in the ordinary course of business;

(4) agreements and arrangements existing on the Issue Date, and the performance
by the Parent or any Restricted Subsidiary of their obligations thereunder
(except with respect to the acquisition of assets from the Sponsor or a
Subsidiary of the Sponsor pursuant to the Project Support Agreement or the
Intercompany Agreement, to which clause (12) below will apply) and any
amendments, modifications, replacements or supplements thereto; provided that
any such amendments, modifications, replacements or supplements, taken as a
whole, are not more disadvantageous to the Holders in any material respect than
the original agreements or arrangements as in effect on the Issue Date as
determined by Parent’s Board of Directors or senior management;

(5) the issuance of securities pursuant to, or for the purpose of the funding
of, employment arrangements, stock options and stock ownership plans, as long as
the terms thereof are or have been previously approved by the Parent’s or the
relevant Restricted Subsidiary’s Board of Directors;

 

64



--------------------------------------------------------------------------------

(6) transactions between or among the Parent and the Restricted Subsidiaries or
between or among Restricted Subsidiaries;

(7) any transaction between or among: (i) the Parent and/or its Restricted
Subsidiaries and (ii) any Joint Venture (where such Joint Venture is an
Affiliate solely because the Parent and/or its Restricted Subsidiaries owns an
equity interest in or otherwise controls such Joint Venture): (A) pursuant to
the terms of the respective Joint Venture or other agreements, including but not
limited to engineering, procurement and construction contracts, operation and
maintenance contracts and other project agreements; (B) in the ordinary course
of business in accordance with past practice; (C) pursuant to cash pooling or
other similar arrangements; (D) consisting of an Investment; (E) which are fair
to the Parent or the relevant Restricted Subsidiary, in the reasonable
determination of Parent’s Board of Directors or senior management; or (F) which
is on terms no less favorable than those that could reasonably have been
obtained at such time from an unaffiliated Person, in the reasonable
determination of Parent’s Board of Directors or senior management;

(8) any issuance of Equity Interests (other than Disqualified Stock) of the
Parent;

(9) the existence of, or the performance by the Parent or any of its Restricted
Subsidiaries of its obligations under the terms of, any stockholders agreement
(including any registration rights agreement or purchase agreement relating
thereto) to which it is a party as of the Issue Date and any similar agreements
which it may enter into thereafter; provided, however, that the existence of, or
the performance by the Parent or any of its Restricted Subsidiaries of,
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Issue Date shall only be permitted
by this clause (9) to the extent that the terms of any such amendment or new
agreement, taken as a whole, are not disadvantageous to the Holders in any
material respect;

(10) transactions arising under any agreement of a Person acquired by the Parent
or any Restricted Subsidiary with the Sponsor or a Subsidiary or Affiliate of
the Sponsor relating to a Project in effect at the time of such acquisition (but
not created in contemplation thereof);

(11) transactions with respect to which the Parent has obtained an opinion as to
the fairness to Parent and its Restricted Subsidiaries from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing;

(12) any acquisition of assets or Capital Stock from the Sponsor or a Subsidiary
of the Sponsor pursuant to the Project Support Agreement or the Intercompany
Agreement as such agreement is in existence as of the Issue Date or as such
agreement may be amended after the Issue Date if such amendment, taken as a
whole, is not more disadvantageous to the Holders in any material respect than
such agreement as it is in existence as of the Issue Date, in each case so long
as the Corporate Governance and Conflicts Committee of TerraForm (or, if at any
time TerraForm is not the sole managing member of the Parent, the Board of
Directors of Parent) has approved such acquisition, and any construction,
operational or similar agreements or arrangements or Project Obligations entered
into in connection with such acquisition;

(13) transactions with (i) Unrestricted Subsidiaries or (ii) Joint Ventures in
which the Parent or a Subsidiary of the Parent holds or acquires an ownership
interest (whether by way of Capital Stock or otherwise), in each case so long as
the terms of such transactions are, taken as a whole, at least as favorable to
the Parent or the applicable Restricted Subsidiary as might reasonably have been
obtained at such time from an unaffiliated party as determined by Parent’s Board
of Directors or senior management;

 

65



--------------------------------------------------------------------------------

(14) transactions between the Parent or any of its Restricted Subsidiaries and
any Person that is an Affiliate solely as a result of the ownership by the
Parent or any of the Restricted Subsidiaries of Capital Stock of such Person;

(15) transactions with Persons solely in their capacity as holders of
Indebtedness of the Parent or any of its Restricted Subsidiaries where such
Persons are treated no more favorably than holders of Indebtedness of the Parent
or such Restricted Subsidiaries generally; and

(16) Permitted Project Undertakings and Permitted Equity Commitments.

Section 4.12 Limitation on Liens.

The Parent will not, and will not permit any of its Restricted Subsidiaries to
create, any Lien upon the whole or any part of the currently owned or
after-acquired property of the Parent or any of its Restricted Subsidiaries or
assets to secure any Indebtedness or any guarantee or indemnity in respect of
any Indebtedness (other than Permitted Liens) unless in any such case, before or
at the same time as the creation of the Lien, all amounts payable under the
Notes are secured equally and ratably with such Indebtedness or such guarantee
or indemnity, as the case may be (until such time as such Indebtedness or
guarantee or indemnity is no longer secured by such Lien).

Section 4.13 Business Activities.

The Parent will not, and will not permit any of its Restricted Subsidiaries to,
engage in any business other than Permitted Businesses, except to the extent
that would not be material to the Parent and its Restricted Subsidiaries, taken
as a whole.

Section 4.14 Corporate Existence.

Subject to Article 5 hereof, the Issuer shall do or cause to be done all things
necessary to preserve and keep in full force and effect:

(1) its corporate existence, and the corporate, limited liability company,
partnership or other existence of each of its Subsidiaries, in accordance with
the respective organizational documents (as the same may be amended from time to
time) of the Issuer or any such Subsidiary; and

(2) the rights (charter and statutory), licenses and franchises of the Issuer
and its Subsidiaries; provided, however, that the Issuer shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its Subsidiaries, if the Board of Directors of the
Parent shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Issuer and its Subsidiaries, taken as a
whole, and that the loss thereof is not adverse in any material respect to the
Holders.

Section 4.15 Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of a Change of Control, the Issuer will be required to
make an offer (a “Change of Control Offer”) to each Holder to repurchase all or
any part (being not less than $2,000 or an integral multiple of $1,000 in excess
thereof) of that Holder’s Notes pursuant to the terms set forth in this
Indenture.

 

66



--------------------------------------------------------------------------------

(b) In the Change of Control Offer, the Issuer will offer a payment in cash
equal to 101% of the aggregate principal amount of Notes repurchased, plus
accrued and unpaid interest, if any, on the Notes repurchased to the date of
purchase (the “Change of Control Payment”), subject to the rights of Holders on
the relevant record date to receive interest due on the relevant Interest
Payment Date. Within 30 days following any Change of Control, the Issuer will
deliver notice to each Holder (with a copy to the Trustee) stating that a Change
of Control Offer is being made and offering to repurchase Notes on the date (the
“Change of Control Payment Date”) specified in the notice, which date will be no
earlier than 30 days and no later than 60 days from the date such notice is
given, pursuant to the procedures required by this Indenture and described in
such notice. The Issuer will comply with the requirements of Rule 14e-1 under
the Exchange Act and any other applicable securities laws and regulations to the
extent those laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control Offer. To the extent
that the provisions of any securities laws or regulations conflict with this
Section 4.15, the Issuer will comply with any applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Indenture by virtue of such compliance.

(c) On the Change of Control Payment Date, the Issuer will, to the extent
lawful:

(1) accept for payment all Notes or portions of Notes properly tendered pursuant
to the Change of Control Offer;

(2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and

(3) deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officer’s Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Issuer.

The Paying Agent will promptly cause to be delivered to each Holder properly
tendered the Change of Control Payment for such Notes, and the Trustee (or its
authenticating agent) will, upon receipt of an Authentication Order, promptly
authenticate and deliver (or cause to be transferred by book-entry) to each
Holder a new Note equal in principal amount to any unpurchased portion of the
Notes surrendered, if any. The Issuer will publicly announce the results of the
Change of Control Offer on or as soon as practicable after the Change of Control
Payment Date.

(d) The provisions described above that require the Issuer to make a Change of
Control Offer following a Change of Control will be applicable whether or not
any other provisions of this Indenture are applicable. Except as described above
with respect to a Change of Control, this Indenture does not contain provisions
that permit the Holders to require that the Issuer repurchase or redeem the
respective Notes in the event of a takeover, recapitalization or similar
transaction.

(e) The Issuer will not be required to make a Change of Control Offer upon a
Change of Control if: (1) a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Issuer and
purchases all Notes properly tendered and not withdrawn under the Change of
Control Offer; or (2) a notice of redemption has been given pursuant to the
Indenture as described under Section 3.07, unless and until there is a default
in payment of the applicable redemption price. Notwithstanding anything to the
contrary contained herein, a Change of Control Offer may be made in advance of a
Change of Control, conditional upon the consummation of such Change of Control,
if a definitive agreement is in place for the Change of Control at the time the
Change of Control Offer is made.

 

67



--------------------------------------------------------------------------------

(f) If holders of not less than 90% in aggregate principal amount of the
outstanding Notes properly tender such Notes pursuant to the Change of Control
Offer and the Issuer, or any third party making a Change of Control offer in
lieu of the Issuer as described above, purchases all of the Notes properly
tendered by such Holders, the Issuer or such third party will have the right,
upon notice given not more than 60 days following such purchase pursuant to the
Change of Control Offer described above (and not less than 15 days prior to the
date fixed for redemption), to redeem all notes that remain outstanding
following such purchase at a price in cash equal to 101% of the aggregate
principal amount of Notes to be purchased plus accrued and unpaid interest, if
any, to the purchase date.

The provisions under this Section 4.15 may be waived or modified with the
consent of the Holders of a majority in principal amount of the Notes.

Section 4.16 Additional Notes Guarantees.

If, (1) the Parent or any of its Subsidiaries acquires or creates another
Restricted Subsidiary after the Issue Date and such Restricted Subsidiary
guarantees any obligations of the Issuer or the Parent under the Credit
Agreement, or (2) any Restricted Subsidiary of the Parent that does not
currently guarantee any obligations of the Issuer or the Parent under the Credit
Agreement subsequently guarantees any obligations of the Issuer or the Parent
under the Credit Agreement, or (3) if at any time when there is no Indebtedness
of the Issuer or the Parent outstanding under the Credit Agreement, any
Restricted Subsidiary of the Parent (including any newly acquired or created
Restricted Subsidiary), other than any Foreign Subsidiary or Immaterial
Subsidiary, guarantees any obligations with respect to any other Material
Indebtedness of the Issuer or the Parent, then such newly acquired or created
Restricted Subsidiary or Restricted Subsidiary that subsequently guarantees
obligations under the Credit Agreement or other Material Indebtedness of the
Issuer or the Parent, as the case may be, will become a Guarantor of the Notes
and execute a supplemental indenture within 30 Business Days of the date on
which it guaranteed the Credit Agreement or other Material Indebtedness of the
Issuer or the Parent, as the case may be. The form of such supplemental
indenture is attached as Exhibit E hereto.

Section 4.17 Designation of Restricted and Unrestricted Subsidiaries.

The Board of Directors of Parent may designate any Subsidiary of the Parent,
other than the Issuer (including any newly acquired or newly formed Subsidiary
or a Person becoming a Subsidiary through merger, consolidation or other
business combination transaction, or Investment therein), to be an Unrestricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary” and
only if:

(1) such Subsidiary or any of its Subsidiaries does not own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, the Parent or
any other Subsidiary of the Parent which is not a Subsidiary of the Subsidiary
to be so designated or otherwise an Unrestricted Subsidiary; and

(2) such designation and the Investment of the Parent or any of the Restricted
Subsidiaries in such Subsidiary complies with Section 4.07. Any such designation
by the Board of Directors of Parent shall be evidenced to the Trustee by filing
with the Trustee a copy of the resolution of the Board of Directors of Parent
giving effect to such designation and an Officer’s Certificate certifying that
such designation complies with the foregoing conditions.

 

68



--------------------------------------------------------------------------------

If, at any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Parent as of such date and, if such Indebtedness is not permitted to be incurred
as of such date under Section 4.09 hereof, the Parent will be in default of such
covenant. The Board of Directors of Parent may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that immediately after giving
effect to such designation (1) no Default or Event of Default would result
therefrom and (2) the Parent could incur at least $1.00 of additional
Indebtedness under Section 4.09(a) on a pro forma basis taking into account such
designation. Any such designation by the Board of Directors of Parent shall be
evidenced to the Trustee by promptly filing with the Trustee a copy of the
resolution of the Board of Directors giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions.

Section 4.18 Covenant Fall Away.

If (i) a Rating Release Event has occurred and (ii) no Default or Event of
Default has occurred and is continuing, then, beginning on that day, the Parent
and its Restricted Subsidiaries shall be released from their respective
obligations under the provisions of this Indenture described in Sections 4.07,
4.08, 4.09, 4.10, 4.11, 4.13, 4.16 and the provisions of clause (4) of the first
paragraph of Section 5.01 and such provisions shall be terminated and
permanently cease to have effect. In addition, after the conditions to
termination of such covenants have been satisfied, the Parent may not designate
any of its Subsidiaries as Unrestricted Subsidiaries pursuant to Section 4.17
and the definition of “Unrestricted Subsidiary.” The Issuer shall promptly give
notice to the Trustee and provide the Trustee with an Officer’s Certificate
stating that the conditions set forth in this Section 4.18 have been satisfied;
provided that such notification shall not be a condition for the termination of
the covenants described under this Section 4.18 to be effective.

ARTICLE 5

SUCCESSORS

Section 5.01 Merger, Consolidation or Sale of Assets.

Neither the Parent nor the Issuer will, directly or indirectly: (1) consolidate
or merge with or into another Person (whether or not the Parent or the Issuer is
the surviving Person); or (2) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Parent or
the Parent and its Subsidiaries taken as a whole or the Issuer or the Issuer and
its Subsidiaries taken as a whole, in one or more related transactions, to
another Person, unless:

(1) either:

(A) the Parent or the Issuer is the surviving Person; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Parent or the Issuer, as the case may be) or to which such sale,
assignment, transfer, conveyance or other disposition has been made is a
corporation, partnership or limited liability company organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia; provided that if the Person is a partnership or limited
liability company, then a corporation wholly owned by such Person organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia that does not and will not have any material assets or
operations shall become a co-issuer of the Notes pursuant to a supplemental
Indenture duly executed by the Trustee;

 

69



--------------------------------------------------------------------------------

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Parent or the Issuer, as the case may be) or the Person to which such
sale, assignment, transfer, conveyance or other disposition has been made
assumes all the obligations of the Parent or the Issuer, as the case may be,
under the Notes and the Indenture pursuant to a supplemental Indenture or other
customary documentation;

(3) immediately after such transaction, no Default or Event of Default exists;

(4) the Parent or the Issuer, as the case may be, or the Person formed by or
surviving any such consolidation or merger (if other than the Parent or the
Issuer), or to which such sale, assignment, transfer, conveyance or other
disposition has been made would, on the date of such transaction after giving
pro forma effect thereto and any related financing transactions as if the same
had occurred at the beginning of the applicable Test Period, (i) be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) or (ii) have had a Fixed Charge
Coverage Ratio equal to or greater than the actual Fixed Charge Coverage Ratio
for the applicable Test Period; and

(5) the Parent delivers to the Trustee an Officer’s Certificate and opinion of
counsel as to compliance with this Section 5.01.

In addition, neither the Parent nor the Issuer may, directly or indirectly,
lease all or substantially all of its and its respective Subsidiaries properties
or assets, in one or more related transactions, to any other Person. This
Section 5.01 will not apply to (1) a merger of the Parent or the Issuer, as the
case may be, with an Affiliate solely for the purpose of reforming the Parent or
the Issuer, as the case may be, in another jurisdiction or forming a direct or
indirect holding company of the Issuer that is a Wholly Owned Subsidiary of the
Parent; and (2) any sale, transfer, assignment, conveyance, lease or other
disposition of assets between or among the Parent, the Issuer and any Restricted
Subsidiary of the Issuer, including by way of merger or consolidation.

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Parent or the Issuer in a transaction that is subject to, and that
complies with the provisions of, Section 5.01 hereof, the successor Person
formed by such consolidation or into or with which the Parent or the Issuer is
merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Indenture referring to
the “Parent” or the “Issuer” shall refer instead to the successor Person and not
to the Parent or the Issuer), and may exercise every right and power of the
Issuer under this Indenture with the same effect as if such successor Person had
been named as the Parent or the Issuer herein; provided, however, that the
predecessor Parent or Issuer shall not be relieved from the obligation to pay
the principal of, premium on, if any, and interest, if any, on, the Notes except
in the case of a sale of all of the Parent or the Issuer’s assets in a
transaction that is subject to, and that complies with the provisions of,
Section 5.01 hereof.

 

70



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01 Events of Default.

Each of the following is an “Event of Default” with respect to the Notes:

(1) default for 30 days in the payment when due of interest on the Notes;

(2) default in the payment when due of the principal of, or premium, if any, on
the Notes;

(3) failure by the Issuer or any Guarantor for 90 days after written notice
given by the Trustee or Holders of at least 25% in aggregate principal amount of
Notes then outstanding voting as a single class, to comply with Section 4.03;

(4) failure by the Issuer or any Guarantor for 60 days after written notice
given by the Trustee or Holders of at least 25% in aggregate principal amount of
Notes then outstanding voting as a single class, to comply with any of the
agreements in this Indenture other than those described in clauses (1), (2) and
(3) of this Section 6.01;

(5) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Issuer or any Guarantor (or the payment of which is guaranteed
by the Issuer or any Guarantor) whether such Indebtedness or guarantee now
exists, or is created after the Issue Date, if that default:

(A) is caused by a failure to pay principal of, or interest or premium, if any,
on such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or

(B) results in the acceleration of such Indebtedness prior to its express
maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, exceeds
$75.0 million; provided that this clause (5) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness to a Person that is not an
Affiliate of the Issuer; and (ii) Non-Recourse Financing of the Parent or any of
its Subsidiaries (except to the extent that the Parent or any Guarantors that
are not parties to such Non-Recourse Financing become directly or indirectly
liable, including pursuant to any contingent obligation, for any such
Non-Recourse Financing and such liability, individually or in the aggregate,
exceeds $75.0 million);

(6) one or more judgments for the payment of money in an aggregate amount in
excess $75.0 million (excluding therefrom any amount reasonably expected to be
covered by insurance) shall be rendered against the Issuer or any Guarantor or
Guarantors or any combination thereof and the same shall not have been paid,
discharged or stayed for a period of 60 days after such judgment became final
and non-appealable;

 

71



--------------------------------------------------------------------------------

(7) except as permitted by this Indenture, any Guarantee shall be held in any
final and non-appealable judgment to be unenforceable or invalid or shall cease
for any reason to be in full force and effect or any Guarantor (or any group of
Guarantors) that, if Subsidiaries of the Parent, would constitute a Significant
Subsidiary, or any Person acting on behalf of any Guarantor (or any group of
Guarantors) that, if Subsidiaries of the Parent, would constitute a Significant
Subsidiary, shall deny or disaffirm its or their obligations under its or their
Guarantee(s); and

(8) the Issuer or any Guarantor that, if a Subsidiary of the Parent, would
constitute a Significant Subsidiary or any group of Guarantors that, if
Subsidiaries of the Parent, taken together, would constitute a Significant
Subsidiary pursuant to or within the meaning of Bankruptcy Law:

(A) commences a voluntary case,

(B) consents to the entry of an order for relief against it in an involuntary
case,

(C) consents to the appointment of a custodian of it or for all or substantially
all of its property,

(D) makes a general assignment for the benefit of its creditors, or

(E) generally is not paying its debts as they become due;

(9) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Issuer or any Guarantor that, if a Subsidiary of
the Parent, would constitute a Significant Subsidiary or any group of Guarantors
that, if Subsidiaries of the Parent, taken together, would constitute a
Significant Subsidiary in an involuntary case;

(B) appoints a custodian of the Issuer or any Guarantor that, if a Subsidiary of
the Parent, would constitute a Significant Subsidiary or any group of Guarantors
that, if Subsidiaries of the Parent, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of the
Issuer or any Guarantor that, if a Subsidiary of the Parent, would constitute a
Significant Subsidiary or any group of Guarantors that, if Subsidiaries of the
Parent, taken together, would constitute a Significant Subsidiary; or

(C) orders the liquidation of the Issuer or any Guarantor that, if a Subsidiary
of the Parent, would constitute a Significant Subsidiary or any group of
Guarantors that, if Subsidiaries of the Parent, taken together, would constitute
a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days.

Section 6.02 Acceleration.

In the case of an Event of Default specified in clause (8) or (9) of
Section 6.01 hereof, with respect to the Parent or the Issuer, all outstanding
Notes will become due and payable immediately

 

72



--------------------------------------------------------------------------------

without further action or notice. If any other Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the then outstanding Notes may declare all the Notes to be due and
payable immediately. Upon any such declaration, the Notes shall become due and
payable immediately.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Parent and the Trustee may, on behalf of all of
the Holders of all the Notes, rescind an acceleration and its consequences
hereunder, if the rescission would not conflict with any judgment or decree and
if all existing Events of Default (except nonpayment of principal of, premium
on, if any, or interest, if any, on the Notes that has become due solely because
of the declaration of acceleration) have been cured or waived.

In the event of a declaration of acceleration of the Notes because an Event of
Default described in clause (5) of Section 6.01 has occurred and is continuing,
the declaration of acceleration of the Notes shall be automatically annulled if
the Payment Default or other default triggering such Event of Default pursuant
to such clause (5) of Section 6.01 shall be remedied or cured, or waived by the
holders of the Indebtedness with respect to which a Payment Default has occurred
within 30 days after the declaration of acceleration of the Notes; provided that
(1) the annulment of the acceleration of the Notes would not conflict with any
judgment or decree of a court of competent jurisdiction and (2) all existing
Events of Default, except nonpayment of principal, premium or interest on the
Notes that became due solely because of the acceleration of the notes, have been
cured or waived.

If a Default occurs for a failure to report or deliver a required certificate in
connection with another default (an “Initial Default”) then at the time such
Initial Default is cured, such Default for a failure to report or deliver a
required certificate in connection with the Initial Default will also be cured
without any further action and any Default or Event of Default for the failure
to comply with the time periods prescribed in Section 4.03 or otherwise to
deliver any notice or certificate pursuant to any other provision of this
Indenture shall be deemed to be cured upon the delivery of any such report
required by such covenant or notice or certificate, as applicable, even though
such delivery is not within the prescribed period specified in the Indenture.

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal of, premium on, if any, or
interest, if any, on the Notes or to enforce the performance of any provision of
the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. All remedies are cumulative to the
extent permitted by law.

Section 6.04 Waiver of Past Defaults.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of the Holders of all of
the Notes waive any existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of
principal of, premium on, if any, or interest, if any, on, the Notes (including
in connection with an offer to purchase); provided, however, that the Holders of
a majority in aggregate principal amount of the then outstanding Notes may
rescind an acceleration and its consequences, including any

 

73



--------------------------------------------------------------------------------

related payment default that resulted from such acceleration. Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

Section 6.05 Control by Majority.

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes or that may involve the
Trustee in personal liability. The Trustee may withhold from Holders notice of
any continuing Default or Event of Default if it determines that withholding
notice is in their interest, except a Default or Event of Default relating to
the payment of principal or interest.

Section 6.06 Limitation on Suits.

Except to enforce the right to receive payment of principal, premium, if any, or
interest when due, no Holder may pursue any remedy with respect to this
Indenture unless:

(1) such Holder has previously given the Trustee written notice that an Event of
Default is continuing;

(2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;

(3) such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense;

(4) the Trustee has not complies with such request within 60 days after receipt
of the request and the offer of security or indemnity; and

(5) during such 60-day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with such request.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal of, premium on, if any, or interest, if any, on
the Note, on or after the respective due dates expressed in the Note (including
in connection with an offer to purchase), or to bring suit for the enforcement
of any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(1) or (2) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the

 

74



--------------------------------------------------------------------------------

Issuer for the whole amount of principal of, premium on, if any, and interest,
if any, remaining unpaid on the Notes and interest on overdue principal and, to
the extent lawful, interest and such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.

Section 6.09 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Issuer (or any other
obligor upon the Notes), its creditors or its property and shall be entitled and
empowered to collect, receive and distribute any money or other property payable
or deliverable on any such claims and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.06 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10 Priorities.

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.06 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

Second: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, if any, ratably, without preference or priority
of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any, and interest, if any, respectively; and

Third: to the Issuer or to such party as a court of competent jurisdiction shall
direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its

 

75



--------------------------------------------------------------------------------

discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder pursuant to
Section 6.07 hereof, or a suit by Holders of more than 10% in aggregate
principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, the Trustee will examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(2) the Trustee will not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee will not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.

(e) No provision of this Indenture will require the Trustee to expend or risk
its own funds or incur any liability. The Trustee will be under no obligation to
exercise any of its rights or powers under this Indenture at the request of any
Holders, unless such Holder has offered to the Trustee security and indemnity
satisfactory to it against any loss, liability or expense.

 

76



--------------------------------------------------------------------------------

(f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for
any action it takes or omits to take in good faith in reliance on such Officer’s
Certificate or Opinion of Counsel. The Trustee may consult with counsel and the
written advice of such counsel or any Opinion of Counsel will be full and
complete authorization and protection from liability in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

(c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer will be sufficient if signed by an
Officer of the Issuer.

(f) The Trustee will be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders have offered to the Trustee indemnity or security
satisfactory to the Trustee against the losses, liabilities and expenses that
might be incurred by it in compliance with such request or direction.

(g) The Trustee shall not be deemed to have notice of any Default hereunder or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default or Event of Default is received by the Trustee at the Corporate Trust
Office of the Trustee, and such notice references the Notes and this Indenture.

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder.

(i) In no event shall the Trustee be responsible or liable for special,
punitive, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(j) The Trustee may request that the Issuer deliver an Officer’s Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officer’s
Certificate may be signed by any person authorized to sign an Officer’s
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded.

 

77



--------------------------------------------------------------------------------

(k) In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

(j) The parties hereto acknowledge that in accordance with Section 326 of the
U.S.A. Patriot Act, the Trustee, like all financial institutions and in order to
help fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information as
it may request in order for the Trustee to satisfy the requirements of the
U.S.A. Patriot Act.

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or any Affiliate of the
Issuer with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days or resign. Any Agent may do the same with like
rights and duties. The Trustee is also subject to Section 7.09 hereof.

Section 7.04 Trustee’s Disclaimer.

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes or any money paid to the
Issuer or upon the Issuer’s direction under any provision of this Indenture, it
will not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it will not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

Section 7.05 Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee will mail (or, in the case of
Global Notes, transmit with the procedures of the Depositary) to Holders of
Notes a notice of the Default or Event of Default within 90 days after it
occurs. Except in the case of a Default or Event of Default in payment of
principal of, premium on, if any, interest, if any, on, any Note, the Trustee
may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of the Holders.

Section 7.06 Compensation and Indemnity.

(a) The Issuer will pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture and services hereunder. The Trustee’s
compensation will not be limited by any law on compensation of a trustee of an
express trust. The Issuer will reimburse the Trustee promptly upon request for
all reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses will include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.

 

78



--------------------------------------------------------------------------------

(b) The Issuer and the Guarantors will, jointly and severally, indemnify the
Trustee against any and all losses, liabilities or expenses incurred by it
arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses of enforcing this
Indenture against the Issuer and the Guarantors (including this Section 7.06)
and defending itself against any claim (whether asserted by the Issuer, the
Guarantors, any Holder or any other Person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense may be attributable to its negligence
or bad faith. The Trustee will notify the Issuer promptly of any claim for which
it may seek indemnity. Failure by the Trustee to so notify the Issuer will not
relieve the Issuer or any of the Guarantors of their obligations hereunder. The
Issuer or such Guarantor will defend the claim and the Trustee will cooperate in
the defense. The Trustee may have separate counsel and the Issuer will pay the
reasonable fees and expenses of such counsel. Neither the Issuer nor any
Guarantor need pay for any settlement made without its consent, which consent
will not be unreasonably withheld.

(c) The obligations of the Issuer and the Guarantors under this Section 7.06
will survive the satisfaction and discharge of this Indenture.

(d) To secure the Issuer’s and the Guarantors’ payment obligations in this
Section 7.06, the Trustee will have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal of, premium on, if any, interest, if any, on, particular Notes. Such
Lien will survive the satisfaction and discharge of this Indenture.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in clause (8) or (9) of Section 6.01 hereof occurs, the
expenses and the compensation for the services (including the fees and expenses
of its agents and counsel) are intended to constitute expenses of administration
under any Bankruptcy Law.

Section 7.07 Replacement of Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.07.

(b) The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Issuer. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Issuer in writing. The Issuer may remove the
Trustee if:

(1) the Trustee fails to comply with Section 7.09 hereof;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(3) a custodian or public officer takes charge of the Trustee or its property;
or

(4) the Trustee becomes incapable of acting.

(c) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Issuer.

 

79



--------------------------------------------------------------------------------

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuer, or the
Holders of at least 10% in aggregate principal amount of the then outstanding
Notes may petition any court of competent jurisdiction for the appointment of a
successor Trustee.

(e) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.09 hereof, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

(f) A successor Trustee will deliver a written acceptance of its appointment to
the retiring Trustee and to the Issuer. Thereupon, the resignation or removal of
the retiring Trustee will become effective, and the successor Trustee will have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee will mail a notice of its succession to Holders. The retiring
Trustee will promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.06 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.07, the
Issuer’s obligations under Section 7.06 hereof will continue for the benefit of
the retiring Trustee.

Section 7.08 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.

Section 7.09 Eligibility; Disqualification.

There will at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trust
powers, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuer may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officer’s Certificate, at any time, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuer and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes (including the Note Guarantees) on the date the conditions set forth below
are satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal
Defeasance means that the Issuer and the Guarantors will be deemed to have paid
and discharged the entire Indebtedness represented by the outstanding Notes
(including the Note Guarantees), which will thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2)

 

80



--------------------------------------------------------------------------------

below, and to have satisfied all their other obligations under such Notes, the
Note Guarantees and this Indenture (and the Trustee, on demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging the same),
except for the following provisions which will survive until otherwise
terminated or discharged hereunder:

(1) the rights of Holders of outstanding Notes to receive payments in respect of
the principal of, premium on, if any, or interest, if any, on such Notes when
such payments are due from the trust referred to in Section 8.04 hereof;

(2) the Issuer’s obligations with respect to such Notes under Article 2 and
Section 4.02 hereof;

(3) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Issuer’s and the Guarantors’ obligations in connection therewith; and

(4) this Article 8.

Subject to compliance with this Article 8, the Issuer may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

Section 8.03 Covenant Defeasance.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuer and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from each of their obligations under the covenants contained in Sections 3.09,
4.03, 4.04, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16 and 4.17 and
clause (4) of Section 5.01 hereof with respect to the outstanding Notes on and
after the date the conditions set forth in Section 8.04 hereof are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes will thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but will continue to be deemed “outstanding” for
all other purposes hereunder (it being understood that such Notes will not be
deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Issuer and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply will not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees will be unaffected thereby. In
addition, upon the Issuer’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, Sections 6.01(3), (4), (5), (6), and
(7) hereof will not constitute Events of Default.

Section 8.04 Conditions to Legal or Covenant Defeasance.

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

(1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, appraisal firm, or firm
of independent public accountants, to pay the principal of, or interest and

 

81



--------------------------------------------------------------------------------

premium, if any, on the outstanding Notes on the Stated Maturity or on the
applicable redemption date, as the case may be, and the Issuer must specify
whether the Notes are being defeased to such Stated Maturity or to a particular
redemption date;

(2) in the case of an election under Section 8.02 hereof, the Issuer shall
deliver to the Trustee an Opinion of Counsel confirming that:

(A) the Issuer has received from, or there has been published by, the Internal
Revenue Service a ruling; or

(B) since the Issue Date, there has been a change in the applicable federal
income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

(3) in the case of an election under Section 8.03 hereof, the Issuer shall
deliver to the Trustee an Opinion of Counsel confirming that the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Covenant Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Covenant Defeasance had not occurred;

(4) no Default or Event of Default shall have occurred and is continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit (and any similar concurrent
deposit relating to other Indebtedness), and the granting of Liens to secure
such borrowings);

(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture and the agreements governing any other
Indebtedness being defeased, discharged or replaced) to which the Parent or any
of its Subsidiaries is a party or by which the Parent or any of its Subsidiaries
is bound;

(6) the Issuer must deliver to the Trustee an Officer’s Certificate stating that
the deposit was not made by the Issuer with the intent of preferring the Holders
of Notes over the other creditors of the Issuer with the intent of defeating,
hindering, delaying or defrauding any creditors of the Issuer or others; and

(7) the Issuer must deliver to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.

Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this

 

82



--------------------------------------------------------------------------------

Section 8.05, the “Trustee”) pursuant to Section 8.04 hereof in respect of the
outstanding Notes will be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Issuer acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium, if any, and
interest, if any, but such money need not be segregated from other funds except
to the extent required by law.

The Issuer will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

Section 8.06 Repayment to Issuer.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuer, in trust for the payment of the principal of, premium on, if any, or
interest, if any, on any Note and remaining unclaimed for two years after such
principal, premium, if any, or interest, if any, has become due and payable
shall be paid to the Issuer on its request or (if then held by the Issuer) will
be discharged from such trust; and the Holder of such Note will thereafter be
permitted to look only to the Issuer for payment thereof, and all liability of
the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Issuer as trustee thereof, will thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such repayment, may at the expense of the Issuer cause to be published once,
in the New York Times and The Wall Street Journal (national edition), notice
that such money remains unclaimed and that, after a date specified therein,
which will not be less than 30 days from the date of such notification or
publication, any unclaimed balance of such money then remaining will be repaid
to the Issuer.

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Issuer’s and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Issuer makes any payment of principal of, premium on, if
any, interest, if any, on, any Note following the reinstatement of its
obligations, the Issuer will be subrogated to the rights of the Holders of such
Notes to receive such payment from the money held by the Trustee or Paying
Agent.

 

83



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 of this Indenture, without the consent of any
Holder, the Issuer, the Guarantors and the Trustee may amend or supplement this
Indenture, the Notes or the Note Guarantees:

(1) to cure any ambiguity, mistake defect or inconsistency;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to provide for the assumption of the Parent’s or the Issuer’s obligations to
holders of Notes in the case of a merger or consolidation or sale of all or
substantially all of the Parent’s or the Issuer’s assets;

(4) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights hereunder of any
Holder;

(5) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

(6) to conform the text of this Indenture or the Notes to any provision of the
“Description of the Notes” section of the Issuer’s Offering Memorandum dated
January 23, 2015, relating to the initial offering of the Notes, to the extent
that such provision in that “Description of the Notes” was intended to be a
verbatim recitation of a provision of this Indenture or the Notes, which intent
shall be evidenced by an Officer’s Certificate to that effect;

(7) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee pursuant to the requirements thereof;

(8) to provide for or confirm the issuance of Additional Notes in accordance
with the limitations set forth in this Indenture as of the date hereof; or

(9) to provide for any Guarantee with respect to the Notes or to effect the
release of a Guarantor from any its obligations under its Guarantee or this
Indenture to the extent permitted hereby.

Upon the request of the Issuer, and upon receipt by the Trustee of the documents
described in Section 7.02 hereof, the Trustee will join with the Issuer (and,
with respect to an amended or supplemental indenture for the addition of a new
Guarantor pursuant to this Indenture, such new Guarantor) in the execution of
any amended or supplemental indenture authorized or permitted by the terms of
this Indenture and to make any further appropriate agreements and stipulations
that may be therein contained, but the Trustee will not be obligated to enter
into such amended or supplemental indenture that affects its own rights, duties
or immunities under this Indenture or otherwise.

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuer and the Trustee may
amend or supplement this Indenture (including, without limitation, Section 3.09,
4.10 and 4.15 hereof) and the Notes and the Note Guarantees with the consent of
the Holders of at least a majority in aggregate

 

84



--------------------------------------------------------------------------------

principal amount of the then outstanding Notes (including, without limitation,
Additional Notes, if any) voting as a single class (including, without
limitation, consents obtained in connection with a tender offer or exchange
offer for, or purchase of, the Notes), and, subject to Sections 6.04 and 6.07
hereof, any existing Default or Event of Default (other than a Default or Event
of Default in the payment of the principal of, premium on, if any, or interest,
if any, on, the Notes, except a payment default resulting from an acceleration
that has been rescinded) or compliance with any provision of this Indenture or
the Notes or the Note Guarantees may be waived with the consent of the Holders
of a majority in aggregate principal amount of the then outstanding Notes
(including, without limitation, Additional Notes, if any) voting as a single
class (including, without limitation, consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes). Section 2.08
hereof shall determine which Notes are considered to be “outstanding” for
purposes of this Section 9.02.

Upon the request of the Issuer accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee will
join with the Issuer and the Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but will not be
obligated to, enter into such amended or supplemental Indenture.

It is not necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer will mail (or, in the case of Global Notes, transmit with
the procedures of the Depositary) to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuer to mail or transmit such notice, or any defect therein, will not,
however, in any way impair or affect the validity of any such amended or
supplemental indenture or waiver. Subject to Sections 6.04 hereof, the Holders
of a majority in aggregate principal amount of the Notes then outstanding voting
as a single class may waive compliance in a particular instance by the Issuer
with any provision of this Indenture, the Notes or the Note Guarantees. However,
without the consent of each Holder affected, an amendment, supplement or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal of or change the fixed maturity of any Note or alter or
waive any of the provisions with respect to the redemption of the Notes (except
as provided above with respect to Sections 3.09, 4.10 and 4.15 hereof);

(3) reduce the rate of or change the time for payment of interest on any Note;

(4) waive a Default or Event of Default in the payment of principal of, premium
on, if any, or interest, if any, on, the Notes (except a rescission of
acceleration of the Notes by the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes and a waiver of the payment
default that resulted from such acceleration);

(5) make any Note payable in currency other than that stated in the Notes;

 

85



--------------------------------------------------------------------------------

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of, premium, if any, on, or interest, if any, on the Notes;

(7) waive a redemption payment with respect to any Note (other than a payment
required by Sections 3.09, 4.10 or 4.15 hereof); or

(8) make any change in the preceding amendment and waiver provisions.

Section 9.03 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. However,
any such Holder or subsequent Holder may revoke the consent as to its Note if
the Trustee receives written notice of revocation before the date the amendment,
supplement or waiver becomes effective. An amendment, supplement or waiver
becomes effective in accordance with its terms and thereafter binds every
Holder.

Section 9.04 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuer in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

Section 9.05 Trustee to Sign Amendments, etc.

The Trustee will sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuer may not
sign an amended or supplemental indenture until the Board of Directors of the
Issuer approves it. In executing any amended or supplemental indenture, the
Trustee will be entitled to receive and (subject to Section 7.01 hereof) will be
fully protected in relying upon, in addition to the documents required by
Section 12.02 hereof, an Officer’s Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.

ARTICLE 10

NOTE GUARANTEES

Section 10.01. Guarantee.

(a) Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and enforceability of this Indenture, the Notes or the
obligations of the Issuer hereunder or thereunder, that:

 

86



--------------------------------------------------------------------------------

(1) the principal of, premium, if any, on, and interest, if any, on the Notes
will be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of, premium on,
if any, interest, if any, on, the Notes, if lawful, and all other obligations of
the Issuer to the Holders or the Trustee hereunder or thereunder will be
promptly paid in full or performed, all in accordance with the terms hereof and
thereof; and

(2) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Issuer, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor. Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Issuer, any right to require a
proceeding first against the Issuer, protest, notice and all demands whatsoever
and covenant that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuer or the Guarantors, any
amount paid by either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, will be reinstated in full force and effect.

(d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Guarantors for
the purpose of this Note Guarantee. The Guarantors will have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantee.

Section 10.02. Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will be limited to the maximum amount that will, after giving

 

87



--------------------------------------------------------------------------------

effect to such maximum amount and all other contingent and fixed liabilities of
such Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article 10, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent transfer or conveyance.

Section 10.03. Execution and Delivery of Note Guarantee.

To evidence its Note Guarantee set forth in Section 10.01 hereof, each Guarantor
hereby agrees that this Indenture or, if applicable, a Supplemental Indenture in
the form of Exhibit E, shall be executed on behalf of such Guarantor by an
Officer of such Guarantor.

Each Guarantor hereby agrees that its Note Guarantee set forth in Section 10.01
hereof will remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Note Guarantee will be valid
nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

Section 10.04. Releases.

The Parent Guarantee will be released automatically:

(a) upon repayment in full of the Notes;

(b) upon the merger or consolidation of the Parent with and into the Issuer or
upon the liquidation of the Parent following the transfer of all of its assets
to the Issuer, in each case in compliance with the applicable provisions of this
Indenture;

(c) upon Legal Defeasance or satisfaction and discharge of the Notes as provided
in Section 8.02 and Article 11;

(d) upon the prior consent of Holders of at least a majority in aggregate
principal amount of the Notes then outstanding.

The Subsidiary Guarantee of a Subsidiary Guarantor will be released
automatically:

(a) in connection with any sale or other disposition of all or substantially all
of the assets of that Subsidiary Guarantor (including by way of merger or
consolidation) to a Person that is not (either before or after giving effect to
such transaction) the Issuer or a Restricted Subsidiary of the Issuer;

(b) in connection with any sale or other disposition of Capital Stock of that
Subsidiary Guarantor to a Person that is not (either before or after giving
effect to such transaction) the Issuer or a Subsidiary of the Issuer, if
following such sale or other disposition, that Subsidiary Guarantor is no longer
a Restricted Subsidiary of the Issuer;

(c) upon repayment in full of the Notes;

 

88



--------------------------------------------------------------------------------

(d) upon Legal Defeasance or satisfaction and discharge of the Notes as provided
in Section 8.02 and Article 11;

(e) upon the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with Section 4.17;

(f) upon a dissolution of a Subsidiary Guarantor that is permitted under this
Indenture; or

(g) otherwise with respect to the Guarantee of any Subsidiary Guarantor:

(1) upon the prior consent of Holders of at least a majority in aggregate
principal amount of the Notes then outstanding; or

(2) if the Issuer has Indebtedness outstanding under the Credit Agreement at
that time, upon the release of such Subsidiary Guarantor’s guarantee of all
obligations of the Issuer under the Credit Agreement in accordance with the
terms thereof, or, if there is no Indebtedness of the Issuer outstanding under
the Credit Agreement at that time, upon the release of such Subsidiary
Guarantor’s guarantee of all obligations with respect to all other Material
Indebtedness of the Issuer at that time outstanding in accordance with the terms
thereof.

ARTICLE 11

SATISFACTION AND DISCHARGE

Section 11.01 Satisfaction and Discharge.

This Indenture will be discharged and will cease to be of further effect as to
all Notes issued hereunder, when:

(1) either:

(a) all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust and thereafter repaid to the Issuer, have been delivered to
the Trustee for cancellation; or

(b) all Notes that have not been delivered to the Trustee for cancellation have
become due and payable by reason of the mailing or transmitting of a notice of
redemption or otherwise or will become due and payable within one year and the
Issuer or any Guarantor has irrevocably deposited or caused to be deposited with
the Trustee as trust funds in trust solely for the benefit of the Holders, cash
in U.S. dollars, non-callable Government Securities, or a combination thereof,
in such amounts as will be sufficient, without consideration of any reinvestment
of interest, to pay and discharge the entire Indebtedness on the Notes not
delivered to the Trustee for cancellation for principal, premium, if any, and
interest, if any, to the date of maturity or redemption;

(2) in respect of subclause (b) of clause (1) of this Section 11.01, no Default
or Event of Default has occurred and is continuing on the date of the deposit
(other than a Default or Event of Default resulting from the borrowing of funds
to be applied to such deposit and any similar deposit relating to other
Indebtedness and, in each case, the granting of Liens to secure such borrowings)
and the deposit will not result in a breach or violation of, or constitute a
default under, any other instrument to which the Issuer or any Guarantor is a
party or by which the Issuer or any Guarantor is bound (other than with respect
to the borrowing of funds to be applied

 

89



--------------------------------------------------------------------------------

concurrently to make the deposit required to effect such satisfaction and
discharge and any similar concurrent deposit relating to other Indebtedness, and
in each case the granting of Liens to secure such borrowings);

(3) the Issuer or any Guarantor has paid or caused to be paid all sums payable
by it under this Indenture; and

(4) the Issuer has delivered irrevocable written instructions to the Trustee
under this Indenture to apply the deposited money toward the payment of the
Notes at maturity or on the redemption date, as the case may be.

In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section 11.01, the provisions of Sections 11.02 and 8.06 hereof will survive. In
addition, nothing in this Section 11.01 will be deemed to discharge those
provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.

Section 11.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 11.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal, premium, if any, interest, if any, for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Issuer has made any payment of
principal of, premium on, if any, or interest, if any, on, any Notes because of
the reinstatement of its obligations, the Issuer shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

ARTICLE 12

MISCELLANEOUS

Section 12.01 Notices.

Any notice or communication by the Issuer, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in Person or by first class
mail (registered or certified, return receipt requested), facsimile transmission
or overnight air courier guaranteeing next day delivery, to the others’ address:

 

90



--------------------------------------------------------------------------------

If to the Issuer and/or any Guarantor:

TerraForm Power Operating, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, MD 20814

Attention: Chief Financial Officer with a copy to General Counsel

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Andrea Nicholas

If to the Trustee:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN 55107

Attention: Rick Prokosch

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile (or, in the case
of Global Notes, with the procedures of the Depositary); and the next Business
Day after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery.

Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar or, in the case of Global Notes, transmit with the procedures of the
Depositary. Failure to mail or transmit a notice or communication to a Holder or
any defect in it will not affect its sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Issuer mails or transmits a notice or communication to Holders, it will
mail a copy to the Trustee and each Agent at the same time.

The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods (including pdf files). If the party elects to give
the Trustee e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Trustee in its discretion elects to act upon such
instructions, the Trustee’s understanding of such instructions shall be deemed
controlling. The Trustee shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Trustee’s reliance upon and compliance
with such instructions notwithstanding such instructions conflict or are
inconsistent with a subsequent written instruction. The party providing
electronic instructions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk or interception and misuse by third parties.

 

91



--------------------------------------------------------------------------------

Section 12.02 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuer to the Trustee to take any action
under this Indenture, the Issuer shall furnish to the Trustee:

(1) an Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 12.03
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which must include the statements set forth in Section 12.03 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied; provided that the Issuer shall not be required to
deliver this Opinion of Counsel in connection with the initial issuance of Notes
under this Indenture.

Section 12.03 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture must include:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 12.04 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

Section 12.05 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator, stockholder, member or unitholder
of the Issuer or any Guarantor, as such,, will have any liability for any
obligations of the Issuer or the Guarantors under the Notes, this Indenture, the
Note Guarantees or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.

 

92



--------------------------------------------------------------------------------

Section 12.06 Governing Law; Waiver of Trial by Jury.

THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE ISSUER,
THE GUARANTORS, THE TRUSTEE AND THE HOLDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES,
THE NOTE GUARANTEES OR THE TRANSACTION CONTEMPLATED HEREBY.

Section 12.07 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuer or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 12.08 Successors.

All agreements of the Issuer in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.05 hereof.

Section 12.09 Severability.

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

Section 12.10 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
will be an original, but all of them together represent the same agreement.

Section 12.11 Table of Contents, Headings, etc.

The Table of Contents and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and will in no way modify or restrict any of
the terms or provisions hereof.

[Signatures on following page]

 

93



--------------------------------------------------------------------------------

SIGNATURES

Dated as of January 28, 2015

 

TERRAFORM POWER OPERATING, LLC

By:  

TERRAFORM POWER, LLC, Its Sole Member and Sole Manager

By:

/s/ Alejandro Hernandez

Name: Alejandro Hernandez Title:   Chief Financial Officer

TERRAFORM POWER, LLC

By:

/s/ Alejandro Hernandez

Name: Alejandro Hernandez Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SUNEDISON CANADA YIELDCO, LLC

SUNEDISON YIELDCO CHILE HOLDCO, LLC

SUNEDISON YIELDCO ACQ1, LLC

SUNEDISON YIELDCO DG–VIII HOLDINGS, LLC

SUNEDISON YIELDCO UK HOLDCO 3, LLC

SUNEDISON YIELDCO UK HOLDCO 4, LLC

SUNEDISON YIELDCO UK HOLDCO 2, LLC

SUNEDISON YIELDCO DG HOLDINGS, LLC

SUNEDISON YIELDCO NELLIS HOLDCO, LLC

SUNEDISON YIELDCO REGULUS HOLDINGS, LLC

SUNEDISON YIELDCO ACQ2, LLC

SUNEDISON YIELDCO ACQ3, LLC

SUNEDISON YIELDCO ACQ9, LLC

SUNEDISON YIELDCO ACQ4, LLC

SUNEDISON YIELDCO ACQ5, LLC

SUNEDISON YIELDCO, ENFINITY HOLDINGS, LLC

SUNEDISON YIELDCO, DGS HOLDINGS, LLC

SUNEDISON YIELDCO ACQ7, LLC

SUNEDISON YIELDCO ACQ8, LLC

SUNEDISON YIELDCO ACQ6, LLC

TERRAFORM POWER IVS I HOLDINGS, LLC

TERRAFORM LPT ACQ HOLDINGS, LLC

TERRAFORM SOLAR HOLDINGS, LLC

TERRAFORM CD ACQ HOLDINGS, LLC

TERRAFORM UK1 ACQ HOLDINGS, LLC

TERRAFORM REC ACQ HOLDINGS, LLC

TERRAFORM SOLAR XVII ACQ HOLDINGS, LLC

TERRAFORM FIRST WIND ACQ, LLC

By:  

TERRAFORM POWER OPERATING, LLC,

            its Sole Member and Sole Manager

By:

TERRAFORM POWER, LLC,

            its Sole Member and Sole Manager

By:

/s/ Alejandro Hernandez

Name: Alejandro Hernandez Title:   Chief Financial Officer



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:

/s/ Richard Prokosch

Name: Richard Prokosch Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

[Face of Note]

 

CUSIP/CINS                 

5.875% Senior Notes due 2023

No.     

$                

TERRAFORM POWER OPERATING, LLC

promises to pay to              or registered assigns,

the principal sum of                                          DOLLARS on
February 1, 2023.

Interest Payment Dates: February 1 and August 1

Record Dates: January 15 and July 15

Dated:                             

 

TERRAFORM POWER OPERATING LLC By:    

 

  Name:   Title:

This is one of the Notes referred to

in the within-mentioned Indenture:

U.S. Bank National Association,

as Trustee

 

By:         Authorized Signatory

 

 

 

A1-1



--------------------------------------------------------------------------------

[Back of Note]

5.875% Senior Notes due 2023

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. TerraForm Power Operating, LLC, a Delaware limited liability
company (the “Issuer”), promises to pay or cause to be paid interest on the
principal amount of this Note at 5.875% per annum from                     ,
         until maturity. The Issuer will pay interest, if any, semi-annually in
arrears on February 1 and August 1 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided that, if this Note is authenticated between a record date
referred to on the face hereof and the next succeeding Interest Payment Date,
interest shall accrue from such next succeeding Interest Payment Date; provided
further that the first Interest Payment Date shall be                     ,
        .

Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

(2) METHOD OF PAYMENT. The Issuer will pay interest on the Notes (except
defaulted interest), if any, to the Persons who are registered Holders at the
close of business on the January 15 or July 15 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. The Notes will be payable as to
principal, premium, if any, and interest, if any, at the office or agency of the
Paying Agent and Registrar within the City and State of New York, or, at the
option of the Issuer, payment of interest, if any, may be made by check mailed
to the Holders at their addresses set forth in the register of Holders; provided
that payment by wire transfer of immediately available funds will be required
with respect to principal of, premium on, if any, and interest, if any, on, all
Global Notes and all other Notes the Holders of which will have provided wire
transfer instructions to the Issuer or the Paying Agent. Such payment will be in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts.

(3) PAYING AGENT AND REGISTRAR. Initially, U.S. Bank National Association, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Issuer
may change the Paying Agent or Registrar without prior notice to the Holders.
The Issuer or any of its Subsidiaries may act as Paying Agent or Registrar.

(4) INDENTURE. The Issuer issued the Notes under an Indenture, dated as of
January 28, 2015 (the “Indenture”), among the Issuer, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture. The Notes
are subject to all such terms, and Holders are referred to the Indenture for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling. The Notes are unsecured obligations of the Issuer.
The Indenture does not limit the aggregate principal amount of Notes that may be
issued thereunder.

 

A1-2



--------------------------------------------------------------------------------

(5) OPTIONAL REDEMPTION.

(a) At any time prior to February 1, 2018, the Issuer may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture, upon not less than 15 nor more than 60 days’ notice, at a
redemption price equal to 105.875% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest, if any, to the date of redemption
with an amount not to exceed the amount of net cash proceeds from one or more
Equity Offerings consummated after the Issue Date; provided that:

(i) at least 65% of the aggregate principal amount of Notes originally issued
under the Indenture (excluding Notes held by the Issuer and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption (unless
all such Notes are otherwise repurchased or redeemed pursuant to another
provision described under Section 3.07 of the Indenture); and

(ii) the redemption occurs within 180 days of the date of the closing of such
Equity Offerings.

(b) At any time prior to February 1, 2018, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 15 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Redemption Premium as of, and accrued
and unpaid interest, if any, to the date of redemption.

(c) Except pursuant to the preceding paragraphs, the Notes will not be
redeemable at the Issuer’s option prior to February 1, 2018.

(d) On or after February 1, 2018, the Issuer may on any one or more occasions
redeem all or a part of the Notes, upon not less than 15 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest, if any, on the Notes
redeemed, to the applicable date of redemption, if redeemed during the
twelve-month period beginning on February 1 of the years indicated below:

 

Year

   Percentage  

2018

     104.406 % 

2019

     102.938 % 

2020

     101.469 % 

2021 and thereafter

     100.000 % 

Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(6) MANDATORY REDEMPTION. The Issuer is not required to make mandatory
redemption or sinking fund payments with respect to the Notes.

(7) REPURCHASE AT THE OPTION OF HOLDER.

(a) Upon the occurrence of a Change of Control, the Issuer will be required to
make an offer (a “Change of Control Offer”) to each Holder to repurchase all or
any part (equal to $2,000 or an integral multiple of $1,000 in excess thereof)
of that Holder’s Notes at a purchase

 

A1-3



--------------------------------------------------------------------------------

price in cash equal to 101% of the aggregate principal amount of Notes
repurchased, plus accrued and unpaid interest, if any, on the Notes repurchased
to the date of purchase, subject to the rights of Holders of Notes on the
relevant record date to receive interest due on the relevant Interest Payment
Date (the “Change of Control Payment”). Within thirty days following any Change
of Control, the Issuer will mail (or, in the case of Global Notes, transmit with
the procedures of the Depositary) a notice (with a copy to the Trustee) to each
Holder setting forth the procedures governing the Change of Control Offer as
required by the Indenture.

(b) If the Issuer or a Restricted Subsidiary of the Issuer consummates any Asset
Sales, within ten Business Days of each date on which the aggregate amount of
Excess Proceeds exceeds $25.0 million, the Issuer will make an Asset Sale Offer
to all Holders and all holders of other Pari Passu Indebtedness containing
provisions similar to those set forth in the Indenture with respect to offers to
purchase, prepay or redeem with the Excess Proceeds the maximum principal amount
of Notes and such other Pari Passu Indebtedness (plus all accrued interest on
the Pari Passu Indebtedness and the amount of all fees and expenses, including
premiums, incurred in connection therewith) that may be purchased, prepaid or
redeemed out of the Excess Proceeds. The offer price in any Asset Sale Offer
will be equal to 100% of the principal amount, plus accrued and unpaid interest,
if any, to the date of purchase, prepayment or redemption, subject to the rights
of Holders on the relevant record date to receive interest due on the relevant
Interest Payment Date, and will be payable in cash. If any Excess Proceeds
remain after consummation of an Asset Sale Offer, the Issuer may use those
Excess Proceeds for any purpose not otherwise prohibited by the Indenture. If
the aggregate principal amount of Notes and other Pari Passu Indebtedness
tendered in (or required to be prepaid or redeemed in connection with) such
Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee will select
the Notes and such other Pari Passu Indebtedness to be purchased on a pro rata
basis, based on the amounts tendered or required to be prepaid or redeemed. Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset
at zero. Holders of Notes that are the subject of an offer to purchase will
receive an Asset Sale Offer from the Issuer prior to any related purchase date
and may elect to have such Notes purchased by completing the form entitled
“Option of Holder to Elect Purchase” attached to the Notes.

(8) NOTICE OF REDEMPTION. At least 15 days but not more than 60 days before a
redemption date, the Issuer will mail or cause to be mailed, by first class mail
(or, in the case of Global Notes, transmit with the procedures of the
Depositary), a notice of redemption to each Holder (with a copy to the Trustee)
whose Notes are to be redeemed at its registered address, except that redemption
notices may be mailed or transmitted more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of the Indenture pursuant to Articles 8 or 11
thereof. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; except that if all of the Notes of
a Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased.

Any such redemption may, at the Issuer’s discretion, be subject to one or more
conditions precedent, including completion of any related Equity Offerings,
Change of Control or other transaction. In addition, if such redemption is
subject to the satisfaction of one or more conditions precedent, the related
notice shall describe each such condition, and if applicable, shall state that,
in the Issuer’s discretion, the date of redemption may be delayed until such
time as any or all such conditions shall be satisfied or waived, or such
redemption or purchase may not occur and such notice may be rescinded in the
event that any or all such conditions shall not have been satisfied or waived by
the date of redemption, or by the date of redemption as so delayed. In addition,
the Issuer may provide in such notice that payment of the redemption price and

 

A1-4



--------------------------------------------------------------------------------

performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person (it being understood that any such provision for
payment by another Person will not relieve the Issuer and the Guarantors from
their obligations with respect to such redemption).

(9) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuer need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuer need
not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the next succeeding Interest Payment Date.

(10) PERSONS DEEMED OWNERS. The registered Holder may be treated as the owner of
it for all purposes. Only registered Holders have rights under the Indenture.

(11) AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture, the Notes or the Note Guarantees may be amended or supplemented with
the consent of the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes including Additional Notes, if any, voting as a
single class, and any existing Default or Event of Default or compliance with
any provision of the Indenture or the Notes or the Note Guarantees may be waived
with the consent of the Holders of a majority in aggregate principal amount of
the then outstanding Notes including Additional Notes, if any, voting as a
single class. Without the consent of any Holder, the Indenture, the Notes or the
Note Guarantees may be amended or supplemented to cure any ambiguity, defect or
inconsistency, to provide for uncertificated Notes in addition to or in place of
certificated Notes, to provide for the assumption of the Parent’s or the
Issuer’s obligations to Holders in the case of a merger or consolidation or sale
of all or substantially all of the Parent’s or the Issuer’s assets, to make any
change that would provide any additional rights or benefits to the Holders or
that does not adversely affect the legal rights under the Indenture of any
Holder, to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the TIA, to conform the text
of the Indenture or the Notes to any provision of the “Description of the Notes”
section of the Issuer’s Offering Memorandum dated January 23, 2015, relating to
the initial offering of the Notes, to the extent that such provision in that
“Description of the Notes” was intended to be a verbatim recitation of a
provision of the Indenture or the Notes, which intent may be evidenced by an
Officer’s Certificate to that effect, to provide for the issuance of Additional
Notes in accordance with the limitations set forth in the Indenture, or to
provide any Guarantee with respect to the Notes or to effect the release of a
Guarantor from any of its obligations under its Guarantee or the Indenture to
the extent permitted thereby.

(12) DEFAULTS AND REMEDIES. Events of Default include: (i) default for 30 days
in the payment when due of interest, if any, on, the Notes; (ii) default in the
payment when due of the principal of, or premium on, if any, the Notes,
(iii) failure by the Issuer or any Guarantor for 90 days after written notice
given by the Trustee or Holders of at least 25% in aggregate principal amount of
Notes then outstanding voting as a single class, to comply with Section 4.03 of
the Indenture; (iv) failure by the Issuer or any Guarantor for 60 days after
written notice given by the Trustee or Holders of at least 25% in aggregate
principal amount of Notes then outstanding voting as a single class to comply
with any of the agreements in the Indenture other than those described in
Sections 6.01(1), (2) and (3) of the Indenture; (v) default under certain other

 

A1-5



--------------------------------------------------------------------------------

agreements relating to Indebtedness of the Issuer or any Guarantor (or the
payment of which is guaranteed by the Issuer or any Guarantor) which default is
a Payment Default or results in the acceleration of such Indebtedness prior to
its express maturity; (vi) failure by the Issuer or any of the Guarantors to pay
certain final judgments, which judgments are not paid, discharged or stayed, for
a period of 60 days; (vii) except as permitted by the Indenture, any Note
Guarantee is held in any final and non-appealable judgment to be unenforceable
or invalid or ceases for any reason to be in full force and effect, or any
Guarantor (or any group of Guarantors) that, if Subsidiaries of the Parent,
would constitute a Significant Subsidiary, or any Person acting on behalf of any
Guarantor (or any group of Guarantors), denies or disaffirms its obligations
under its Note Guarantee; and (vii) certain events of bankruptcy or insolvency
with respect to the Issuer or any of the Guarantors (or any group of Guarantors)
that, if Subsidiaries of the Parent, would constitute a Significant Subsidiary.
In the case of an Event of Default the Notes will be subject to the remedies
provided for in Article 6 of the Indenture.

(13) TRUSTEE DEALINGS WITH ISSUER. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not the Trustee.

(14) NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuer or any Guarantor, as such, will have any liability for
any obligations of the Issuer or the Guarantors under the Notes, the Indenture,
the Note Guarantees, or for any claim based on, in respect of, or by reason of,
such obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.

(15) AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

(16) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

(17) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuer has caused CUSIP numbers
to be printed on the Notes, and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.

(18) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE
USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

 

A1-6



--------------------------------------------------------------------------------

TerraForm Power Operating, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, MD

Attention: Investor Relations

 

A1-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to: 

   

  (Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

       

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                                          to transfer
this Note on the books of the Issuer. The agent may substitute another to act
for him.

Date:                               

Your Signature:                                                              
            

    (Sign exactly as your name appears on the face of this

Note)

Signature Guarantee*:                                         

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A1-8



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

¨ Section 4.10                                                         ¨
Section 4.15

If you want to elect to have only part of the Note purchased by the Issuer
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

$        

Date:                             

Your Signature:                                                              
            

    (Sign exactly as your name appears on the face of this

Note)

Tax Identification No.:                                          
                   

Signature Guarantee*:                                         

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A1-9



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE *

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

   Amount of
decrease in
Principal Amount
of
this Global Note    Amount of
increase in
Principal Amount
of
this Global Note    Principal Amount
of this Global Note
following such
decrease
(or increase)    Signature of
authorized officer
of Trustee or
Custodian            

 

* This schedule should be included only if the Note is issued in global form.

 

A1-10



--------------------------------------------------------------------------------

EXHIBIT A-2

Face of Regulation S Temporary Global Note

 

CUSIP/CINS                 

5.875% Senior Notes due 2023

 

No.     

   $                

TERRAFORM POWER OPERATING, LLC

promises to pay to              or registered assigns,

the principal sum of                                                   DOLLARS
on February 1, 2023.

Interest Payment Dates: February 1 and August 1

Record Dates: January 15 and July 15

Dated:                             

 

TERRAFORM POWER OPERATING LLC

By:  

 

 

 

Name:

 

Title:

 

This is one of the Notes referred to

in the within-mentioned Indenture:

U.S. Bank National Association,

    as Trustee

By:

 

 

  Authorized Signatory

 

 

 

A2-1



--------------------------------------------------------------------------------

[Back of Regulation S Temporary Global Note]

5.875% Senior Notes due 2023

THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR DEFINITIVE NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) (A “QIB”), (B) IT IS NOT A U.S.
PERSON, IS NOT ACQUIRING THIS NOTE FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT OR (C) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “IAI”), (2) AGREES THAT IT WILL NOT, WITHIN THE TIME
PERIOD REFERRED TO UNDER RULE 144 (TAKING INTO ACCOUNT THE PROVISIONS OF RULE
144(d) UNDER THE SECURITIES ACT, IF APPLICABLE) UNDER THE SECURITIES

 

A2-2



--------------------------------------------------------------------------------

ACT AS IN EFFECT ON THE DATE OF THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE
TRANSFER THIS NOTE EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B) TO A
PERSON WHOM THE HOLDER REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QIB IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 903 OR 904 OF REGULATION S UNDER THE SECURITIES ACT,
(D) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (E) TO AN IAI THAT, PRIOR TO SUCH TRANSFER,
FURNISHES TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND
AGREEMENTS RELATING TO THE REGISTRATION OF TRANSFER OF THIS NOTE (THE FORM OF
WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE) OR (F) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, AND (3) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF
THIS NOTE OR ANY INTEREST HEREIN WITHIN THE TIME PERIOD REFERRED TO ABOVE, THE
HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING
TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRUSTEE. AS
USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON”
HAVE THE MEANINGS GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER THE SECURITIES
ACT. THE INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. TerraForm Power Operating, LLC, a Delaware limited liability
company (the “Issuer”), promises to pay or cause to be paid interest on the
principal amount of this Note at 5.875% per annum from                     ,
         until maturity. The Issuer will pay interest, if any, semi-annually in
arrears on February 1 and August 1 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided that, if this Note is authenticated between a record date
referred to on the face hereof and the next succeeding Interest Payment Date,
interest shall accrue from such next succeeding Interest Payment Date; provided
further that the first Interest Payment Date shall be                     ,
        .

Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

Until this Regulation S Temporary Global Note is exchanged for one or more
Regulation S Permanent Global Notes, the Holder hereof shall not be entitled to
receive payments of interest hereon; until so exchanged in full, this Regulation
S Temporary Global Note shall in all other respects be entitled to the same
benefits as other Notes under the Indenture.

(2) METHOD OF PAYMENT. The Issuer will pay interest on the Notes (except
defaulted interest), if any, to the Persons who are registered Holders at the
close of business on the January 15 or July 15 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. The Notes will be payable as

 

A2-3



--------------------------------------------------------------------------------

to principal, premium, if any, and interest, if any, at the office or agency of
the Paying Agent and Registrar within the City and State of New York, or, at the
option of the Issuer, payment of interest, if any, may be made by check mailed
to the Holders at their addresses set forth in the register of Holders; provided
that payment by wire transfer of immediately available funds will be required
with respect to principal of, premium on, if any, and interest, if any, on, all
Global Notes and all other Notes the Holders of which will have provided wire
transfer instructions to the Issuer or the Paying Agent. Such payment will be in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts.

(3) PAYING AGENT AND REGISTRAR. Initially, U.S. Bank National Association, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Issuer
may change the Paying Agent or Registrar without prior notice to the Holders.
The Issuer or any of its Subsidiaries may act as Paying Agent or Registrar.

(4) INDENTURE. The Issuer issued the Notes under an Indenture, dated as of
January 28, 2015 (the “Indenture”), among the Issuer, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture. The Notes
are subject to all such terms, and Holders are referred to the Indenture for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling. The Notes are unsecured obligations of the Issuer.
The Indenture does not limit the aggregate principal amount of Notes that may be
issued thereunder.

(5) OPTIONAL REDEMPTION.

(a) At any time prior to February 1, 2018, the Issuer may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture, upon not less than 15 nor more than 60 days’ notice, at a
redemption price equal to 105.875% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest, if any, to the date of redemption
with an amount not to exceed the amount of net cash proceeds from one or more
Equity Offerings consummated after the Issue Date; provided that:

(i) at least 65% of the aggregate principal amount of Notes originally issued
under the Indenture (excluding Notes held by the Issuer and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption (unless
all such Notes are otherwise repurchased or redeemed pursuant to another
provision described under Section 3.07 of the Indenture); and

(ii) the redemption occurs within 180 days of the date of the closing of such
Equity Offerings.

(b) At any time prior to February 1, 2018, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 15 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Redemption Premium as of, and accrued
and unpaid interest, if any, to the date of redemption.

(c) Except pursuant to the preceding paragraphs, the Notes will not be
redeemable at the Issuer’s option prior to February 1, 2018.

(d) On or after February 1, 2018, the Issuer may on any one or more occasions
redeem all or a part of the Notes, upon not less than 15 nor more than 60 days’
notice,

 

A2-4



--------------------------------------------------------------------------------

at the redemption prices (expressed as percentages of principal amount) set
forth below, plus accrued and unpaid interest, if any, on the Notes redeemed, to
the applicable date of redemption, if redeemed during the twelve-month period
beginning on February 1 of the years indicated below:

 

Year

   Percentage  

2018

     104.406 % 

2019

     102.938 % 

2020

     101.469 % 

2021 and thereafter

     100.000 % 

Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(6) MANDATORY REDEMPTION. The Issuer is not required to make mandatory
redemption or sinking fund payments with respect to the Notes.

(7) REPURCHASE AT THE OPTION OF HOLDER.

(a) Upon the occurrence of a Change of Control, the Issuer will be required to
make an offer (a “Change of Control Offer”) to each Holder to repurchase all or
any part (equal to $2,000 or an integral multiple of $1,000 in excess thereof)
of that Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount of Notes repurchased, plus accrued and unpaid
interest, if any, on the Notes repurchased to the date of purchase, subject to
the rights of Holders of Notes on the relevant record date to receive interest
due on the relevant Interest Payment Date (the “Change of Control Payment”).
Within thirty days following any Change of Control, the Issuer will mail (or, in
the case of Global Notes, transmit with the procedures of the Depositary) a
notice (with a copy to the Trustee) to each Holder setting forth the procedures
governing the Change of Control Offer as required by the Indenture.

(b) If the Issuer or a Restricted Subsidiary of the Issuer consummates any Asset
Sales, within ten Business Days of each date on which the aggregate amount of
Excess Proceeds exceeds $25.0 million, the Issuer will make an Asset Sale Offer
to all Holders and all holders of other Pari Passu Indebtedness containing
provisions similar to those set forth in the Indenture with respect to offers to
purchase, prepay or redeem with the Excess Proceeds the maximum principal amount
of Notes and such other Pari Passu Indebtedness (plus all accrued interest on
the Pari Passu Indebtedness and the amount of all fees and expenses, including
premiums, incurred in connection therewith) that may be purchased, prepaid or
redeemed out of the Excess Proceeds. The offer price in any Asset Sale Offer
will be equal to 100% of the principal amount, plus accrued and unpaid interest,
if any, to the date of purchase, prepayment or redemption, subject to the rights
of Holders on the relevant record date to receive interest due on the relevant
Interest Payment Date, and will be payable in cash. If any Excess Proceeds
remain after consummation of an Asset Sale Offer, the Issuer may use those
Excess Proceeds for any purpose not otherwise prohibited by the Indenture. If
the aggregate principal amount of Notes and other Pari Passu Indebtedness
tendered in (or required to be prepaid or redeemed in connection with) such
Asset Sale Offer exceeds the amount of Excess Proceeds, the Trustee will select
the Notes and such other Pari Passu Indebtedness to be purchased on a pro rata
basis, based on the amounts tendered or required to be prepaid or redeemed. Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset
at zero. Holders of Notes that are the subject of an offer to purchase will
receive an Asset Sale Offer from the Issuer prior to any related purchase date
and may elect to have such Notes purchased by completing the form entitled
“Option of Holder to Elect Purchase” attached to the Notes.

 

A2-5



--------------------------------------------------------------------------------

(8) NOTICE OF REDEMPTION. At least 15 days but not more than 60 days before a
redemption date, the Issuer will mail or cause to be mailed, by first class mail
(or, in the case of Global Notes, transmit with the procedures of the
Depositary), a notice of redemption to each Holder (with a copy to the Trustee)
whose Notes are to be redeemed at its registered address, except that redemption
notices may be mailed or transmitted more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of the Indenture pursuant to Articles 8 or 11
thereof. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; except that if all of the Notes of
a Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased.

Any such redemption may, at the Issuer’s discretion, be subject to one or more
conditions precedent, including completion of any related Equity Offerings,
Change of Control or other transaction. In addition, if such redemption is
subject to the satisfaction of one or more conditions precedent, the related
notice shall describe each such condition, and if applicable, shall state that,
in the Issuer’s discretion, the date of redemption may be delayed until such
time as any or all such conditions shall be satisfied or waived, or such
redemption or purchase may not occur and such notice may be rescinded in the
event that any or all such conditions shall not have been satisfied or waived by
the date of redemption, or by the date of redemption as so delayed. In addition,
the Issuer may provide in such notice that payment of the redemption price and
performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person (it being understood that any such provision for
payment by another Person will not relieve the Issuer and the Guarantors from
their obligations with respect to such redemption).

(9) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuer need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuer need
not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the next succeeding Interest Payment Date.

This Regulation S Temporary Global Note is exchangeable in whole or in part for
one or more Global Notes only (i) on or after the termination of the 40-day
distribution compliance period (as defined in Regulation S) and (ii) upon
presentation of certificates (accompanied by an Opinion of Counsel, if
applicable) required by Article 2 of the Indenture. Upon exchange of this
Regulation S Temporary Global Note for one or more Global Notes, the Trustee
shall cancel this Regulation S Temporary Global Note.

(10) PERSONS DEEMED OWNERS. The registered Holder may be treated as the owner of
it for all purposes. Only registered Holders have rights under the Indenture.

(11) AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture, the Notes or the Note Guarantees may be amended or supplemented with
the consent of the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes

 

A2-6



--------------------------------------------------------------------------------

including Additional Notes, if any, voting as a single class, and any existing
Default or Event of Default or compliance with any provision of the Indenture or
the Notes or the Note Guarantees may be waived with the consent of the Holders
of a majority in aggregate principal amount of the then outstanding Notes
including Additional Notes, if any, voting as a single class. Without the
consent of any Holder, the Indenture, the Notes or the Note Guarantees may be
amended or supplemented to cure any ambiguity, defect or inconsistency, to
provide for uncertificated Notes in addition to or in place of certificated
Notes, to provide for the assumption of the Parent’s or the Issuer’s obligations
to Holders in the case of a merger or consolidation or sale of all or
substantially all of the Parent’s or the Issuer’s assets, to make any change
that would provide any additional rights or benefits to the Holders or that does
not adversely affect the legal rights under the Indenture of any Holder, to
comply with the requirements of the SEC in order to effect or maintain the
qualification of the Indenture under the TIA, to conform the text of the
Indenture or the Notes to any provision of the “Description of the Notes”
section of the Issuer’s Offering Memorandum dated January 23, 2015, relating to
the initial offering of the Notes, to the extent that such provision in that
“Description of the Notes” was intended to be a verbatim recitation of a
provision of the Indenture or the Notes, which intent may be evidenced by an
Officer’s Certificate to that effect, to provide for the issuance of Additional
Notes in accordance with the limitations set forth in the Indenture, or to
provide any Guarantee with respect to the Notes or to effect the release of a
Guarantor from any of its obligations under its Guarantee or the Indenture to
the extent permitted thereby.

(12) DEFAULTS AND REMEDIES. Events of Default include: (i) default for 30 days
in the payment when due of interest, if any, on, the Notes; (ii) default in the
payment when due of the principal of, or premium on, if any, the Notes,
(iii) failure by the Issuer or any Guarantor for 90 days after written notice
given by the Trustee or Holders of at least 25% in aggregate principal amount of
Notes then outstanding voting as a single class, to comply with Section 4.03 of
the Indenture; (iv) failure by the Issuer or any Guarantor for 60 days after
written notice given by the Trustee or Holders of at least 25% in aggregate
principal amount of Notes then outstanding voting as a single class to comply
with any of the agreements in the Indenture other than those described in
Sections 6.01(1), (2) and (3) of the Indenture; (v) default under certain other
agreements relating to Indebtedness of the Issuer or any Guarantor (or the
payment of which is guaranteed by the Issuer or any Guarantor) which default is
a Payment Default or results in the acceleration of such Indebtedness prior to
its express maturity; (vi) failure by the Issuer or any of the Guarantors to pay
certain final judgments, which judgments are not paid, discharged or stayed, for
a period of 60 days; (vii) except as permitted by the Indenture, any Note
Guarantee is held in any final and non-appealable judgment to be unenforceable
or invalid or ceases for any reason to be in full force and effect, or any
Guarantor (or any group of Guarantors) that, if Subsidiaries of the Parent,
would constitute a Significant Subsidiary, or any Person acting on behalf of any
Guarantor (or any group of Guarantors), denies or disaffirms its obligations
under its Note Guarantee; and (vii) certain events of bankruptcy or insolvency
with respect to the Issuer or any of the Guarantors (or any group of Guarantors)
that, if Subsidiaries of the Parent, would constitute a Significant Subsidiary.
In the case of an Event of Default the Notes will be subject to the remedies
provided for in Article 6 of the Indenture.

(13) TRUSTEE DEALINGS WITH ISSUER. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not the Trustee.

(14) NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuer or any Guarantor, as such, will have any liability for
any obligations of the Issuer or the Guarantors under the Notes, the Indenture,
the Note Guarantees, or for any claim

 

A2-7



--------------------------------------------------------------------------------

based on, in respect of, or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. The
waiver may not be effective to waive liabilities under the federal securities
laws.

(15) AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

(16) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

(17) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuer has caused CUSIP numbers
to be printed on the Notes, and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.

(18) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE
USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

TerraForm Power Operating, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, MD

Attention: Investor Relations

 

A2-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to: 

    

   (Insert assignee’s legal name)

 

(Insert assignee’s soc. sec. or tax I.D. no.)        

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                                          
                                                             to transfer this
Note on the books of the Issuer. The agent may substitute another to act for
him.

Date:                                         

Your Signature:                                          
                                   

(Sign exactly as your name appears on the face of this

Note)

Signature Guarantee*:                                 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A2-9



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

¨ Section 4.10                     ¨ Section 4.15

If you want to elect to have only part of the Note purchased by the Issuer
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

$                     

Date:                                         

Your Signature:                                          
                               

(Sign exactly as your name appears on the face of this

Note)

Tax Identification No.:                                          
                   

Signature Guarantee*:                                 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A2-10



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S TEMPORARY GLOBAL NOTE

The following exchanges of a part of this Regulation S Temporary Global Note for
an interest in another Global Note, or exchanges of a part of another other
Restricted Global Note for an interest in this Regulation S Temporary Global
Note, have been made:

 

Date of Exchange

   Amount of
decrease in
Principal Amount
of
this Global Note    Amount of
increase in
Principal Amount
of
this Global Note    Principal Amount
of this Global Note
following such
decrease
(or increase)    Signature of
authorized officer
of Trustee or
Custodian            

 

A2-11



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

TerraForm Power Operating, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, MD

Attention: Investor Relations

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN

Attention: Rick Prokosch

Re: 5.875% Senior Notes due 2023

Reference is hereby made to the Indenture, dated as of January 28, 2015 (the
“Indenture”), among TerraForm Power Operating, LLC, as issuer (the “Issuer”),
the Guarantors party thereto and U.S. Bank National Association, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                    , (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $         in such Note[s] or interests (the “Transfer”), to
                     (the “Transferee”), as further specified in Annex A hereto.
In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Restricted Definitive Note pursuant to Rule 144A. The Transfer
is being effected pursuant to and in accordance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believes is
purchasing the beneficial interest or Definitive Note for its own account, or
for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A, and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

2. x Check if Transferee will take delivery of a beneficial interest in the
Regulation S Temporary Global Note, the Regulation S Permanent Global Note or a
Restricted Definitive Note pursuant to Regulation S. The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and, accordingly, the Transferor hereby further certifies that
(i) the Transfer is not being made to a Person in the United States and (x) at
the time the buy order was originated, the Transferee was outside the United
States or such Transferor and any Person acting on its behalf reasonably
believed and believes that the Transferee was outside the United States or
(y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the

 

B-1



--------------------------------------------------------------------------------

requirements of Rule 903(b) or Rule 904(b) of Regulation S under the Securities
Act and, (iii) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act and (iv) if the proposed
transfer is being made prior to the expiration of the Restricted Period, the
transfer is not being made to a U.S. Person or for the account or benefit of a
U.S. Person (other than an Initial Purchaser). Upon consummation of the proposed
transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
Transfer enumerated in the Private Placement Legend printed on the Regulation S
Permanent Global Note, the Regulation S Temporary Global Note) and/or the
Restricted Definitive Note and in the Indenture and the Securities Act.

3. ¨ Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

(a) ¨ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;

or

(b) ¨ such Transfer is being effected to the Issuer or a subsidiary thereof;

or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;

or

(d) ¨ such Transfer is being effected to an Institutional Accredited Investor
and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Note or Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) if such Transfer is in respect of a principal amount of Notes at the
time of transfer of less than $250,000, an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Restricted Definitive
Notes and in the Indenture and the Securities Act.

4. ¨ Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

 

B-2



--------------------------------------------------------------------------------

(a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) ¨ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

(c) ¨ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

 

 

[Insert Name of Transferor]

By:

 

 

 

Name:

 

Title:

 

 

Dated:

 

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP             ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP             ), or

 

  (iii) ¨ IAI Global Note (CUSIP             ); or

 

  (b) ¨ a Restricted Definitive Note.

 

2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

  (a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP             ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP             ), or

 

  (iii) ¨ IAI Global Note (CUSIP             ); or

 

  (iv) ¨ Unrestricted Global Note (CUSIP             ); or

 

  (b) ¨ a Restricted Definitive Note; or

 

  (c) ¨ an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

TerraForm Power Operating, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, MD

Attention: Investor Relations

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN

Attention: Rick Prokosch

Re: 5.875% Senior Notes due 2023

(CUSIP [        ])

Reference is hereby made to the Indenture, dated as of January 28, 2015 (the
“Indenture”), among TerraForm Power Operating, LLC, as issuer (the “Issuer”),
the Guarantors party thereto and U.S. Bank National Association, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

                    , (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of
$        in such Note[s] or interests (the “Exchange”). In connection with the
Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

C-1



--------------------------------------------------------------------------------

(c) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d) ¨ Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ 144A Global Note, ¨ Regulation S Global Note, ¨ IAI Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

 

[Insert Name of Transferor]

 

C-2



--------------------------------------------------------------------------------

By:  

 

 

Name:

 

Title:

 

Dated:

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

TerraForm Power Operating, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, MD

Attention: Investor Relations

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN

Attention: Rick Prokosch

Re: 5.875% Senior Notes due 2023

Reference is hereby made to the Indenture, dated as of January 28, 2015 (the
“Indenture”), among TerraForm Power Operating, LLC, as issuer (the “Issuer”),
the Guarantors party thereto and U.S. Bank National Association, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

In connection with our proposed purchase of $         aggregate principal amount
of:

(a) ¨ a beneficial interest in a Global Note, or

(b) ¨ a Definitive Note,

we confirm that:

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes and any interest therein may not be
offered or sold except as permitted in the following sentence. We agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we should sell the Notes or any interest therein, we will do so
only (A) to the Issuer or any subsidiary thereof, (B) in accordance with Rule
144A under the Securities Act to a “qualified institutional buyer” (as defined
therein), (C) to an institutional “accredited investor” (as defined below) that,
prior to such transfer, furnishes (or has furnished on its behalf by a U.S.
broker-dealer) to you and to the Issuer a signed letter substantially in the
form of this letter and, if such transfer is in respect of a principal amount of
Notes, at the time of transfer of less than $250,000, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such transfer is in
compliance with the Securities Act, (D) outside the United States in accordance
with Rule 904 of Regulation S under the Securities Act, (E) pursuant to the
provisions of Rule 144 under the Securities Act or (F) pursuant to an effective
registration statement under the Securities Act, and we further agree to provide
to any Person purchasing the Definitive Note or beneficial interest in a Global
Note from us in a transaction meeting the requirements of clauses (A) through
(E) of this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.

 

D-1



--------------------------------------------------------------------------------

3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Issuer such
certifications, legal opinions and other information as you and the Issuer may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

5. We are acquiring the Notes or beneficial interest therein purchased by us for
our own account or for one or more accounts (each of which is an institutional
“accredited investor”) as to each of which we exercise sole investment
discretion.

You and the Issuer are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

  [Insert Name of Accredited Investor] By:  

 

  Name:   Title:

 

  Dated:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                    , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of TerraForm Power Operating, LLC (or its permitted
successor), a Delaware limited liability company (the “Issuer”), the Issuer and
U.S. Bank National Association, as trustee under the Indenture referred to below
(the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of January 28, 2015, providing for the
issuance of 5.875% Senior Notes due 2023 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and in Article 10 of the Indenture
(the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
10 thereof.

4. NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuer or any Guarantor, as such, will have any liability for
any obligations of the Issuer or the Guarantors under the Notes, this Indenture,
the Note Guarantees, or for any claim based on, in respect of, or by reason of,
such obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.

5. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

6. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

E-1



--------------------------------------------------------------------------------

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

8. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Issuer.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated:                     ,

 

[GUARANTEEING SUBSIDIARY] By:  

 

  Name:   Title: TERRAFORM POWER OPERATING, LLC By:   TERRAFORM POWER, LLC,  
Its Sole Member and Sole Manager By  

 

  Name:   Title:

 

E-3